EXHIBIT 10.2
 
Execution Version
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXCO/HGI GP, LLC
 
 

--------------------------------------------------------------------------------

 
A Delaware Limited Liability Company
 

--------------------------------------------------------------------------------



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
 


 
Dated as of February 14, 2013
 


 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

   
Page
     
ARTICLE I ORGANIZATION
1
1.1
Formation; Continuation of the Company
1
1.2
Name
1
1.3
Registered Office; Registered Agent
2
1.4
Principal Place of Business
2
1.5
Fiscal Year
2
1.6
Foreign Qualification
2
1.7
Term
2
1.8
No State-Law Partnership
2
1.9
Purposes
3
ARTICLE II MEMBERS
3
2.1
Members
3
2.2
Limited Liability of Members
3
2.3
Representations and Warranties
3
2.4
Approval, Ratification and Confirmation of Unit Purchase and Contribution
Agreement and Transactions Contemplated Thereby
4
ARTICLE III UNITS AND CAPITAL CONTRIBUTIONS
5
3.1
Membership Interests
5
3.2
Capital Contributions
5
3.3
Return of Contribution
5
3.4
Withdrawal of Capital
5
3.5
Additional Capital Contributions
5
3.6
Issuance of Additional Units; Additional Members
6
3.7
Capital Accounts
6
3.8
Certain Actions.
7
ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS
7
4.1
Distributions to Members
7
4.2
Allocations
7
ARTICLE V MANAGEMENT
11
5.1
Management by the Board of Directors
11
5.2
Actions by the Board; Delegation of Authority and Duties; Reliance by Third
Parties
12
5.3
Board Composition
12
5.4
Board Meetings; Quorum; Vote Required.
14
5.5
Action by Written Consent or Telephone Conference
15
5.6
Officers
15
5.7
Actions Requiring Approval of the Board.
16
5.8
Budgets
21
5.9
Limitation of Duties and Corporate Opportunities
22
5.10
Deadlock
23
5.11
Insurance
23

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
5.12
No Participation in Management by Members
24
5.13
Meetings of the Members.
24
5.14
Capital Contribution Events
24
5.15
Failure to Contribute
25
5.16
Assistance with Financing and Reporting.
27
ARTICLE VI BOOKS, REPORTS AND COMPANY FUNDS
28
6.1
Records and Accounting; Auditors
28
6.2
Reports
28
6.3
Inspection by Members
30
ARTICLE VII TAX MATTERS
30
7.1
Preparation of Tax Returns
30
7.2
Accounting Methods; Tax Elections
31
7.3
Tax Controversies
31
7.4
Taxation as a Partnership
32
7.5
Withholding
32
7.6
Reimbursement
32
7.7
Texas Margin Tax Sharing Arrangement
32
ARTICLE VIII EXCULPATION AND INDEMNIFICATION
32
8.1
Performance of Duties; No Liability of Members, Directors and Officers
32
8.2
Right to Indemnification
33
8.3
Advance Payment
34
8.4
Indemnification of Employees and Agents
34
8.5
Appearance as a Witness
34
8.6
Nonexclusivity of Rights
34
8.7
Insurance
35
8.8
Other Indemnification Agreements
35
8.9
Savings Clause
36
ARTICLE IX UNITS, TRANSFERS, AND OTHER EVENTS
36
9.1
Unit Certificates
36
9.2
Record Holders
38
9.3
Restrictions on Transfers of Units
38
9.4
Right of First Refusal
39
9.5
Tag-Along Rights
42
9.6
Preemptive Rights
44
9.7
Drag-Along Rights.
45
9.8
Change of Control
48
9.9
Expenses
48
9.10
Transfers Generally; Substitute Members
48
9.11
Closing Date.
50
9.12
Effect of Incapacity.
50
9.13
No Appraisal Rights.
50
9.14
Effect of Non-Compliance.
50
ARTICLE X DISSOLUTION, LIQUIDATION AND TERMINATION
51
10.1
Dissolution
51

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
10.2
Liquidation and Termination
51
ARTICLE XI DEVELOPMENT AND ACQUISITION OPPORTUNITIES
52
11.1
Partnership Business Opportunities
52
ARTICLE XII DEFINITIONS
55
12.1
Definitions
55
12.2
Construction
77
ARTICLE XIII MISCELLANEOUS
78
13.1
Notices
78
13.2
Confidential Information
78
13.3
Entire Agreement
79
13.4
Effect of Waiver or Consent
79
13.5
Amendment or Modification
80
13.6
Binding Effect
80
13.7
Governing Law
80
13.8
Consent to Jurisdiction and Service of Process; Appointment of Agent for Service
of Process
80
13.9
Waiver of Jury Trial
81
13.10
Further Assurances
82
13.11
Waiver of Certain Rights
82
13.12
Notice to Members of Provisions
82
13.13
Counterparts
82
13.14
Headings
82
13.15
Remedies
82
13.16
Severability
83

 
 
INDEX OF DEFINED TERMS
 
100% Affiliate
55
 
Agreement
56
Absent Director
13, 55
 
Alternate
13, 56
Accredited Investor
4, 55
 
Amended Drag-Along Notice
47, 56
Acquisition First Refusal Notice
52, 55
 
Annual Plan
21, 56
Act
1, 55
 
Available Cash
56
Additional Units
6, 55
 
Bank Debt
18, 56
Adjusted Capital Account
55
 
Bankruptcy Event
57
Adjusted Capital Account Deficit
56
 
BG
57
Administrative Services Agreement
56
 
Board
12, 57
Affiliate
56
 
Bona Fide Pledge
39, 57
Affiliate Contract
56
 
Book Fiscal Year
2, 57
Affiliate Transfer
56
 
Business
3, 57

 
 
 
iii

--------------------------------------------------------------------------------

 
 
Business Day
57
 
Engineering Report
28, 64
Call Notice
25, 57
 
EOC
64
Capital Account
57
 
Equity Interests
64
Capital Contribution
58
 
Exchange Act
64
Capital Contribution Event
24, 58
 
EXCO
64
Capital Transaction
59
 
EXCO Director
12, 64
Cause
59
 
EXCO Group
64
CEO
15, 59
 
EXCO Holding
1, 64
Certificates
36, 59
 
EXCO Material Change
64
Change of Control
59
 
EXCO Member
65
Change of Control of EXCO
59
 
Fair Market Value
65
Change of Control of Harbinger
60
 
First Refusal Interests
40, 65
Claims
61
 
First Refusal Notice
40, 65
Closing Date
1, 61
 
First Refusal Notice Deadline
40, 65
Code
61
 
First Refusal Period
40, 65
Common Units
61
 
Foreclosure
39, 65
Company
1, 61
 
Founder Member Groups
65
Company Minimum Gain
61
 
Full Special Committee Control Rights
19, 65
Competitor
61
 
GAAP
28, 65
Completed Acquisition Opportunity
53, 61
 
Governmental Authority
66
Confidential Information
61
 
Gross Asset Value
66
Conflicted Affiliate
62
 
Harbinger Director
12, 67
Conflicted Director
62
 
Harbinger Group
67
Conflicted Member
62
 
Harbinger Member
67
Control
62
 
HCP
60
Dedicated
62
 
HCP Holders
60
Default Interest Amount
27, 62
 
HGI Energy
1, 67
Default Interest Rate
62
 
Hydrocarbons
67
Delaware Certificate
1, 62
 
Incapacity
67
Delinquent Member
25, 62
 
Indebtedness
67
Depletable Property
62
 
Indemnitee-Related Entities
35, 68
Depreciation
62
 
Initial Annual Plan
68
Derivative Instruments
63
 
Initiating Holder
42, 68
Dilution Percentage
63
 
Interim Annual Plan
22, 68
Director or Directors
12, 63
 
Lands
71
Director/Alternate
13, 63
 
Laws
68
Disposition First Refusal Notice
53, 63
 
Lender
39, 68
Disposition Opportunity
53, 63
 
Liens
68
Disputed Matter
23, 63
 
Limited Partner Interests
68
Drag-Along Founder Member Group
63
 
Loss
33, 68
Drag-Along Notice
47, 63
 
Make-Up Contribution
27, 68
Drag-Along Right
45, 63
 
Member
68
Drag-Along Sale
46, 63
 
Member Group
68
Drag-Along Transferee
45, 63
 
Member Minimum Gain
68
Economic Interest
63
 
Member Nonrecourse Debt
68
Enforcement Activities
63
 
Member Nonrecourse Deductions
69

 
 
 
iv

--------------------------------------------------------------------------------

 
 
Membership Interest
69
 
Remaining New Interests
45, 74
National Securities Exchange
69
 
Required Contribution
25, 74
NDM Amount
26, 69
 
Restricted Person
74
NDM Capital Account
26, 69
 
ROFR Holders
40, 74
NDM Unit
69
 
Sale Price
40, 74
NDM Units
26
 
SC Notice
19, 74
Net Income
69
 
SEC
29, 74
Net Loss
69
 
Secretary of State
1, 74
New Interests
70
 
Securities Act
75
New Interests Notice
44, 70
 
Seller’s Notice
40, 75
Nonrecourse Deductions
71
 
Senior Officer
23, 75
Nonrecourse Liability
71
 
Shared Assets Agreement
75
Non-Subscribing Member
45, 71
 
Significant Subsidiary
75
Non-Transferable Provisions
50, 71
 
Simulated Basis
75
O&G Units
71
 
Simulated Depletion
75
Officer
71
 
Simulated Gain
75
Oil and Gas Interests
71
 
Simulated Loss
75
Oil and Gas Properties
71
 
Special Committee
19, 75
Operating Agreements
72
 
Special Meeting
23, 75
Operating Company
72
 
Subscribing Member
44, 75
Operator
72
 
Subsidiary
76
Original LLC Agreement
1, 72
 
Substitute Member
76
Other Indemnification Agreement
72
 
Tag-Along Notice
42, 76
Outstanding Acquisition Opportunity
53, 72
 
Tag-Along Notice Period
42, 76
Participating Holder
44, 72
 
Tag-Along Response Notice
42, 76
Partnership
3, 72
 
Tag-Along Right
42, 76
Partnership Agreement
72
 
Tag-Along Sale
42, 76
Partnership Appropriate Oil and Gas Properties
72
 
Tagging Holder
42, 76
Partnership Group
3, 73
 
Tax Fiscal Year
2, 76
Partnership Interests
73
 
Tax Matter
31, 76
Percentage Interest
73
 
Tax Matters Member
31, 76
Permitted Lien
73
 
Transfer
76
Permitted Transfer
73
 
Transferee
77
Person
73
 
Transferor
77
Pledged Interests
39, 73
 
Transferring Member
39, 77
PR Holder
44, 73
 
Undesignated Director
13, 77
Preemptive Right
44, 73
 
Unilateral Capital Contribution Event
25, 77
Proceeding
33, 74
 
Unit
5, 77
Properties
71
 
Unit Purchase and Contribution Agreement
77
Proposed Transferee
40, 74
 
Unrelated Financing
28, 77
Qualified Public Offering
74
 
Valuation Firm
77
Registration Rights Agreement
74
 
Vernon Gathering
77
Regulations
74
 
Wells
71
Regulatory Allocations
9, 74
     

 
 

 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
EXCO/HGI GP, LLC
A Delaware Limited Liability Company
 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of EXCO/HGI GP,
LLC, a Delaware limited liability company (the “Company”), effective as of
February 14, 2013 (the “Closing Date”), is made and entered into by EXCO Holding
MLP, Inc., a Texas corporation (“EXCO Holding”), as a Member, and HGI ENERGY
HOLDINGS, LLC, a Delaware limited liability company (“HGI Energy”), as a
Member.  Unless the context otherwise requires, capitalized terms shall have the
respective meanings ascribed to them in Article XII.
 
R E C I T A L S
 
WHEREAS, the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act, Title 6, §§ 18-101, et seq. (as amended
from time to time, together with any successor statute, the “Act”), pursuant to
the Certificate of Formation of the Company filed with the Secretary of State of
the State of Delaware (the “Secretary of State”) on January 9, 2013 (the
“Delaware Certificate”);
 
WHEREAS, prior to the Closing Date, the Company was governed by the Limited
Liability Company Agreement of the Company, dated January 4, 2013 (the “Original
LLC Agreement”), entered into by EXCO Holding; and
 
WHEREAS, the parties desire that the Original LLC Agreement be amended and
restated in its entirety by this Agreement and the Company be governed by the
Act and this Agreement.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
contained and to induce the parties hereto to enter into this Agreement, it is
agreed as follows:
 
ARTICLE I
ORGANIZATION
 
1.1           Formation; Continuation of the Company.  The Company was formed as
a Delaware limited liability company on January 9, 2013 by the filing of the
Delaware Certificate in the office of the Secretary of State pursuant to the
Act.  The Members desire to continue the Company for the purposes and upon the
terms and conditions set forth herein.  As of the Closing Date, HGI Energy is
admitted to the Company as a Member and, together with EXCO Holding, constitute
its sole Members.  Except as provided herein, the rights, duties and liabilities
of each Member will be as provided in the Act.
 
1.2           Name.  The name of the Company is “EXCO/HGI GP, LLC”.  Company
business will be conducted in such name or such other names that comply with
applicable Law as the Board may select from time to time.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Registered Office; Registered Agent.  The registered office of the
Company in the State of Delaware will be the initial registered office
designated in the Delaware Certificate or such other office (which need not be a
place of business of the Company) as the Board may designate from time to time
in the manner provided by law.  The registered agent of the Company in the State
of Delaware will be the initial registered agent designated in the Delaware
Certificate, or such other Person or Persons as the Board may designate from
time to time in the manner provided by law.
 
1.4           Principal Place of Business.  The principal place of business of
the Company shall be at 12377 Merit Drive, Suite 1700, Dallas, Texas 75251 or
such other location as the Board may designate from time to time, which need not
be in the State of Delaware.  The Company may have such other offices as the
Board may determine appropriate.
 
1.5           Fiscal Year.  The fiscal year of the Company for financial
statement purposes (the “Book Fiscal Year”) and federal and applicable state and
local income tax purposes (the “Tax Fiscal Year”) will be as determined by the
Board or required under the Code; provided, that, for so long as the Harbinger
Member consolidates the financial statements of the Company with any Affiliate
of the Harbinger Member for accounting purposes, the Book Fiscal Year end shall
be the book fiscal year end of the Harbinger Member (for the avoidance of doubt,
initially September 30) unless otherwise determined by the Harbinger Member.
 
1.6           Foreign Qualification.  The Board is authorized to cause the
Company to comply, to the extent procedures are available, with all requirements
necessary to qualify the Company as a foreign limited liability company in any
jurisdiction in which the Company owns property or transacts business or
elsewhere where such qualification may be necessary or advisable for the
protection of the limited liability of the Members or to permit the Company to
lawfully own property or transact business, and to obtain similar qualifications
for the Company’s subsidiaries.  Each Officer is authorized, on behalf of the
Company, to execute, acknowledge and deliver all certificates and other
instruments as may be necessary or appropriate in connection with the foregoing
qualifications.  Further, upon request of the Board, each Member will execute,
acknowledge and deliver all certificates and other instruments that are
reasonably necessary or appropriate to obtain, continue, modify or terminate
such qualifications.
 
1.7           Term.  The term of the Company commenced on the date the Delaware
Certificate was filed with the office of the Secretary of State and shall
continue until the Company is dissolved as determined under Section 10.1.
 
1.8           No State-Law Partnership.  Except to the extent provided in the
next sentence, the Members intend that the Company shall not be a partnership
(including a limited partnership) or joint venture, and that no Member, Director
or Officer shall be a partner or joint venturer of any other Member, Director or
Officer, for any purposes, and this Agreement shall not be construed to the
contrary.  Notwithstanding the foregoing, the Members intend that the Company
shall be treated as a partnership for federal and, if applicable, state and
local income tax purposes.  Except to the extent otherwise provided herein, each
Member and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such treatment
unless otherwise required by law.
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.9           Purposes.  The nature or purposes of the business to be conducted
or promoted by the Company is to engage in the operation and management of
EXCO/HGI Production Partners, LP, a Delaware limited partnership (the
“Partnership”), in accordance with the Partnership Agreement, and the ownership
of Equity Interests in the Partnership, including actions that the Partnership
may undertake with respect to its Subsidiaries (the Partnership and its
Subsidiaries, collectively, the “Partnership Group”) and in any other lawful act
or activity incidental or related thereto authorized by the Board and for which
limited liability companies may be organized under the Act (the
“Business”).  The Company may engage in any and all activities necessary,
desirable or incidental to the accomplishment of the foregoing.  In furtherance
of its purpose, (a) the Company shall have and may exercise all of the powers
now or hereafter conferred by Delaware law on limited liability companies formed
under the Act and (b) the Company shall have the power to do any and all acts
necessary, appropriate, proper, advisable, incidental or convenient to or for
the protection and benefit of the Company.  Notwithstanding anything herein to
the contrary, nothing set forth herein shall be construed as authorizing the
Company to have a purpose or possess any power, or to do any act or thing,
forbidden by law to a limited liability company formed under the laws of the
State of Delaware.
 
ARTICLE II
MEMBERS
 
2.1           Members.  The names, addresses, Capital Contributions and Capital
Account balances and Percentage Interests of each Member are set forth on
Exhibit A attached hereto and incorporated herein.  The Board, or any
appropriate Officer of the Company directed by the Board, is hereby authorized
and directed to complete, supplement, modify, correct or amend Exhibit A to
reflect the creation or issuance of any Additional Units, the admission of any
additional Members, the withdrawal of any Member, the change of address of any
Member, the Capital Contributions of any Member, the Units held by any Member
and other information called for by Exhibit A in conformity with this
Agreement.  Such completion, supplementation, modification, correction or
amendment may be made from time to time as and when the Board or such Officer
determines that it is necessary and appropriate in accordance with this
Section 2.1.  Upon the Closing Date, HGI Energy shall be admitted to the Company
as a Member.
 
2.2           Limited Liability of Members.  Except as otherwise required by
applicable Law and as expressly set forth in this Agreement, no Member shall
have any personal liability whatsoever in such Member’s capacity as a Member,
whether to the Company, to any of the other Members, to the creditors of the
Company or to any other third party, for the debts, liabilities, commitments or
any other obligations of the Company or for any losses of the Company.  Each
Member shall be liable only to make such Member’s Capital Contribution to the
Company and the other payments and covenants provided expressly herein.
 
2.3           Representations and Warranties.  Each Member hereby represents and
warrants to the Company and each other Member that:
 
(a)           Power and Authority.  Such Member has full power and authority to
enter into this Agreement and to perform its obligations hereunder;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts.  None of the execution, delivery and performance of
this Agreement (i) constitutes or will constitute a violation of the
organizational documents of such Member or (ii) constitutes or will constitute a
breach or violation of, or a default (or an event that, with notice or lapse of
time or both, would constitute such a default) under any agreement to which such
Member is a party or by which it is or its assets are bound, except for any
breaches, violations or defaults, in the case of clause (ii), as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Member to comply with its obligations
hereunder or on the Business;
 
(c)           Own Account.  Such Member has acquired or is acquiring its
interest in the Company for investment purposes only for its own account and not
with a view to any distribution, reoffer, resale or other disposition that is
not in compliance with the Securities Act or any applicable state securities
laws;
 
(d)           Expertise.  Such Member alone, or together with its
representatives, possesses such expertise, knowledge and sophistication in
financial and business matters generally, and in the type of transactions in
which the Company proposes to engage in particular, that such Member is capable
of evaluating the merits and economic risks of acquiring and holding the Units,
and that such Member is able to bear all such economic risks now and in the
future;
 
(e)           Awareness of Economic Risk.  Such Member is aware that it must
bear the economic risk of such Member’s investment in the Company for an
indefinite period of time because the Units have not been registered under the
Securities Act or under the securities laws of any state, and, therefore, such
Units cannot be sold unless they are subsequently registered under the
Securities Act and any applicable state securities laws or an exemption from
registration is available;
 
(f)            No Registration Rights.  Such Member is aware that, except as
otherwise set forth in the Registration Rights Agreement, only the Company can
take action to register the Units under the Securities Act and that the Company
is under no such obligation and does not propose or intend to attempt to do so;
 
(g)           Transfer Restrictions.  Such Member is aware that this Agreement
provides restrictions on the ability of a Member to Transfer Units, and such
Member will not seek to effect any Transfer of Units other than in accordance
with such restrictions; and
 
(h)           Accredited Investor.  Such Member is, and at such time that it
makes any additional Capital Contributions to the Company will be, an
“accredited investor” within the meaning of Rule 501 under the Securities Act
(an “Accredited Investor”) unless such status as an Accredited Investor is not
required in order for the Transfer of Units to such Member to be exempt from
registration under the Securities Act.
 
2.4           Approval, Ratification and Confirmation of Unit Purchase and
Contribution Agreement and Transactions Contemplated Thereby.  Each of the
Members and each other
 
 
 
4

--------------------------------------------------------------------------------

 
 
Person who acquires an interest in a Membership Interest and each other Person
who is otherwise bound by this Agreement hereby (i) approves, ratifies and
confirms the execution, delivery and performance by the Company and its
Subsidiaries of the Unit Purchase and Contribution Agreement and of all
agreements, instruments, certificates and other documents contemplated thereby,
including the Administrative Services Agreement, the Operating Agreements and
the Shared Assets Agreement; and (ii) agrees that the Company (on its own behalf
or on behalf of its Subsidiaries) is authorized to execute, deliver and perform
the agreements referred to in clause (i) of this sentence on behalf of itself
and on behalf of its Subsidiaries from and after the closing of the transactions
contemplated by the Unit Purchase and Contribution Agreement, in each case in
accordance with the terms thereof.
 
ARTICLE III
UNITS AND CAPITAL CONTRIBUTIONS
 
3.1           Membership Interests.
 
(a)           The limited liability company equity interests in the Company
shall be expressed as units (each such unit, a “Unit”) comprising a Member’s
Membership Interest in the Company. Subject to Sections 3.5, 3.6, 5.4, 5.7, 5.14
and 9.6, additional Units, and additional series or classes of Units, may be
issued from time to time as may be determined by the Board, with such relative
rights, powers and duties as the Board may determine in accordance with this
Agreement.  The Company may issue fractional Units.
 
(b)           Units shall constitute “securities” governed by Article 8 of the
Delaware Uniform Commercial Code, as amended from time to time after the Closing
Date.
 
3.2           Capital Contributions.  All Members acknowledge and agree that the
initial Capital Contributions set forth on Exhibit A as of the Closing Date
represent the amount of money and the agreed upon Gross Asset Value of all
property (other than money) initially contributed (or deemed contributed
pursuant to Internal Revenue Service Revenue Ruling 99-5, 1999-1 CB 434) by the
Members.  The Members acknowledge and agree that the Capital Account of each
Member as of the date hereof is equal to the amount set forth on Exhibit A as of
the date hereof.
 
3.3           Return of Contribution.  No Member is entitled to the return of
any part of its Capital Contributions or to be paid interest in respect of
either its Capital Account or its Capital Contributions.  Any Capital
Contribution that has not been repaid is not a liability of the Company or of
the other Members.  A Member is not required to contribute or to lend any cash
or property to the Company to enable the Company to return the other Members’
Capital Contributions.
 
3.4           Withdrawal of Capital.  No Member has the right to withdraw any
part of its Capital Contribution from the Company or to receive the return of
any part of its Membership Interest in the Company prior to the Company’s
liquidation and termination pursuant to Article X hereof.
 
3.5           Additional Capital Contributions.  No Member will be required to
make additional Capital Contributions to the Company, except as set forth in
Section 5.14 or otherwise agreed to
 
 
 
5

--------------------------------------------------------------------------------

 
 
by such Member.  Subject to Sections 3.6, 5.4, 5.7, 5.14 and 9.6, the Company
may issue additional Units to the Members in accordance with the terms of this
Agreement in exchange for additional Capital Contributions by such Members, in
such number, at such price and in such classes or series and upon such other
terms as are approved by the Board.
 
3.6           Issuance of Additional Units; Additional Members.
 
(a)           Additional Units.  Subject to Sections 3.5, 5.4, 5.7, 5.14 and
9.6, the Board may cause the Company to issue or sell to any Person (including
Members and Affiliates of Members) any of the following (any of which for
purposes of this Agreement shall be “Additional Units”):  (i) additional Units
in the Company (including new classes or series thereof having designations,
preferences and other participating or relative rights, powers and duties as the
Board may determine); (ii) obligations, evidences of indebtedness or other
securities or interests convertible into or exchangeable for Units or other
interests in the Company and (iii) warrants, options or other rights to purchase
or otherwise acquire Units or other interests in the Company.  Subject to
Sections 3.5, 5.4, 5.7, 5.14 and 9.6, the Board shall determine the terms and
conditions governing the issuance of such Additional Units, including: (A) the
right of any such class or series of Additional Units to share in the Company’s
distributions on the same or different terms (including, if approved by the
Board, superior terms) as those set forth in Section 4.1; (B) the allocation to
any such class or series of Additional Units of Net Income (and all items
included in the computation thereof) or Net Losses (and all items included in
the computation thereof) on the same or different terms as those set forth in
Section 4.2; (C) the rights of any such class or series of Additional Units upon
dissolution or liquidation of the Company; (D) the right of any such class or
series of Additional Units to vote on matters relating to the Company and this
Agreement; (E) the rights, restrictions and obligations of the Additional Units
with respect to those matters set forth in Article IX; and (F) approval rights
with respect to amendments to this Agreement (which shall not limit the then
existing approval rights of any other then outstanding series or classes of
Units).
 
(b)           Additional Members and Units.  In order for a Person to be
admitted as a Member of the Company with respect to any Additional Units and the
exercise of any rights hereunder relating thereto, such Person shall be required
to have first delivered to the Company a written undertaking to be bound by the
terms and conditions of this Agreement, together with such other documents and
instruments as the Board reasonably determines to be necessary or appropriate in
connection with the issuance of such Additional Units to such Person or to
effect such Person’s admission as a Member.  Upon admission of a Person as a
Member, the Board, or an appropriate Officer of the Company directed by the
Board, shall amend Exhibit A without the further vote, act or consent of any
other Person to reflect such new Person as a Member.  If an Additional Unit is
issued to an existing Member, the Board, or an appropriate Officer of the
Company directed by the Board, shall amend Exhibit A without the further vote,
act or consent of any other Person to reflect the issuance of such Additional
Unit.
 
3.7           Capital Accounts.  A Capital Account shall be established and
maintained for each Member in accordance with the terms of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
3.8           Certain Actions. The Company shall cause the Partnership to take
the actions required of the Partnership as set forth on Annex A to the Unit
Purchase and Contribution Agreement in accordance with the terms and conditions
thereof.
 
ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS
 
4.1           Distributions to Members.
 
(a)           Distributions of Available Cash.  An amount equal to 100% of
Available Cash with respect to each fiscal quarter shall be distributed to the
Members in proportion to their relative Percentage Interests within forty-five
(45) days after the end of such fiscal quarter; provided, that such
distributions shall be made promptly following receipt of any distribution
pursuant to Section 6.3(a) of the Partnership Agreement.
 
(b)           Distributions from Capital Transactions.  An amount equal to (i)
100% of the Net Cash Proceeds (as defined in the Partnership Agreement) received
by the Company from the Partnership pursuant to Section 6.3(b) of the
Partnership Agreement, less (ii) such amount of cash reserves as the Board may
reasonably determine (a) to provide for the reasonably anticipated obligations
of the Company or (b) to comply with applicable Law or any loan agreement,
security agreement, mortgage, debt instrument or other agreement or obligation
to which the Company is a party or by which it is bound or its assets or
property is subject, shall be distributed to the Members in proportion to their
relative Percentage Interests promptly following the Company’s receipt of any
such distribution.
 
(c)           Persons Entitled to Distributions.  All distributions of Available
Cash to Members for a fiscal quarter pursuant to Section 4.1(a), Section 4.1(b)
or approved by the Board pursuant to Section 5.7 (other than a distribution of
Available Cash) shall be made to the Members shown on the records of the Company
to be entitled thereto as of the distribution date set by the Board, unless the
transferor and transferee of any Membership Interest otherwise agree in writing
to a different distribution and such distribution is consented to in writing by
the Board.
 
(d)           Limitations on Distributions.  Notwithstanding any provision to
the contrary contained in this Agreement, no distributions shall be made except
pursuant to this Section 4.1 or Article X or as approved by the Board pursuant
to Section 5.7.  Notwithstanding any provision to the contrary contained in this
Agreement, neither the Company nor the Board, on behalf of the Company, shall be
required or permitted to make a distribution to any Person in violation of the
Act or other applicable Law.  Any distributions pursuant to this Agreement made
in error or in violation of Section 18-607(a) of the Act, will, upon demand by
the Board, be returned to the Company.
 
4.2           Allocations.
 
(a)           General Allocation of Net Income and Net Loss. Subject to the
other provisions of this Section 4.2, for purposes of adjusting the Capital
Accounts of the Members, the Net Income and Net Losses for any Tax Fiscal Year
or other period shall
 
 
 
7

--------------------------------------------------------------------------------

 
 
be allocated among the Members in a manner such that the Adjusted Capital
Account of each Member, immediately after making such allocation is, as nearly
as possible, equal (proportionately) to the distributions that would be made to
such Member pursuant to Section 4.1 if the Company were dissolved, its affairs
wound up and its assets sold for cash equal to their Gross Asset Value, all
Company liabilities were satisfied (limited with respect to each Nonrecourse
Liability to the Gross Asset Value of the asset securing such liability), and
the net assets of the Company were distributed in accordance with Section 4.1 to
the Members immediately after making such allocation.
 
(b)           Regulatory Allocations.  Notwithstanding the foregoing provisions
of this Section 4.2, the following special allocations shall be made in the
following order of priority:
 
(i)            If there is a net decrease in Company Minimum Gain during a
Company taxable year, then each Member shall be allocated items of Company
income and gain for such taxable year (and, if necessary, for subsequent years)
in an amount equal to such Member’s share of the net decrease in Company Minimum
Gain, determined in accordance with Regulations Sections 1.704-2(f)(6), (g)(2)
and (j)(2)(i).  This Section 4.2(b)(i) is intended to comply with the minimum
gain chargeback requirement of Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
 
(ii)            If there is a net decrease in Member Minimum Gain attributable
to a Member Nonrecourse Debt during any Company taxable year, each Member who
has a share of the Member Minimum Gain attributable to such Member Nonrecourse
Debt at the beginning of such taxable year, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such taxable year (and, if necessary, subsequent years) in
an amount equal to such Member’s share of the net decrease in Member Minimum
Gain attributable to such Member Nonrecourse Debt, determined in a manner
consistent with the provisions of Regulations Sections 1.704-2(i)(4) and
(j)(2)(ii).  This Section 4.2(b)(ii) is intended to comply with the partner
nonrecourse debt minimum gain chargeback requirement of Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.
 
(iii)            If any Member unexpectedly receives an adjustment, allocation
or distribution of the type contemplated by Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and gain shall be
allocated to all such Members (in proportion to the amounts of their respective
Adjusted Capital Account Deficits) in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit of such Member as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to Section
4.2(b)(i) or 4.2(b)(ii).  It is intended that this Section 4.2(b)(iii) qualify
and be construed as a “qualified income offset” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(d).
 
(iv)            If the allocation of Net Loss to a Member as provided in
Section 4.2(a) would create or increase an Adjusted Capital Account Deficit,
there shall be allocated to such Member only that amount of Net Loss as will not
create or increase
 
 
 
8

--------------------------------------------------------------------------------

 
 
an Adjusted Capital Account Deficit.  The Net Loss that would, absent the
application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to the limitations of this Section 4.2(b)(iv).
 
(v)            To the extent that an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Membership Interest in the Company, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such provisions.
 
(vi)            The Nonrecourse Deductions for each taxable year of the Company
shall be allocated to the Members in proportion to their Percentage Interests.
 
(vii)            The Member Nonrecourse Deductions shall be allocated each year
to the Member that bears the economic risk of loss (within the meaning of
Regulations Section 1.752-2) for the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i).  If more than one Member bears the economic risk of loss
with respect to a Member Nonrecourse Debt, Member Nonrecourse Deductions
attributable thereto shall be allocated between or among such Members in
accordance with the ratios in which they share such economic risk of loss.  This
Section 4.2(b)(vii) is intended to comply with the provisions of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.
 
(viii)            The allocations set forth in Sections 4.2(b)(i), 4.2(b)(ii),
4.2(b)(iii), 4.2(b)(iv), 4.2(b)(v), 4.2(b)(vi) and 4.2(b)(vii) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Regulations
Sections 1.704-1(b) and 1.704-2(i).  Notwithstanding the provisions of
Section 4.2(a), the Regulatory Allocations shall be taken into account in
allocating other items of income, gain, loss and deduction among the Members so
that, to the extent possible, the net amount of such allocations of other items
and the Regulatory Allocations to each Member shall be equal to the net amount
that would have been allocated to each such Member if the Regulatory Allocations
had not occurred.
 
(ix)           Simulated Depletion and Simulated Loss with respect to each
separate Depletable Property shall be allocated to the Members in the same
proportion that the Members (or their predecessors in interest) were allocated
the adjusted tax basis of such property under Section 4.2(c)(ii).
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(c)           Tax Allocations.
 
(i)            Except as otherwise provided in this Section 4.2(c), for income
tax purposes under the Code and the Regulations, each Company item of income,
gain, loss and deduction shall be allocated between the Members as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to this Section 4.2.
 
(ii)           The deduction for depletion with respect to each separate
Depletable Property shall, in accordance with Section 613A(c)(7)(D) of the Code,
be computed for federal income tax purposes separately by the Members rather
than the Company.  Except as provided in Section 4.2(c)(iv), for purposes of
such computation, the proportionate share of the adjusted tax basis of each
Depletable Property shall be allocated among the Members pro rata in accordance
with each Member’s respective Percentage Interests.  Each Member shall
separately keep records of its share of the adjusted tax basis in each separate
Depletable Property, adjust such share of the adjusted tax basis for any cost or
percentage depletion allowable with respect to such property and use such
adjusted tax basis in the computation of its cost depletion or in the
computation of its gain or loss on the disposition of such property by the
Company.  Upon the request of the Tax Matters Member, each Member shall advise
the Tax Matters Member of its adjusted tax basis in each separate Depletable
Property and any depletion computed with respect thereto, both as computed in
accordance with the provisions of this Section 4.2(c)(ii).  The Board of
Managers may rely on such information and, if it is not provided by the Member,
may make such reasonable assumptions as it shall determine with respect
thereto.  When reasonably requested by the Members, the Company shall provide
all available information reasonably required by the Members to comply with the
record keeping requirements of this section.
 
(iii)           Except as provided in Section 4.2(c)(iv), for the purposes of
the separate computation of gain or loss by each Member on the sale or
disposition of each separate Depletable Property, the Company's allocable share
of the “amount realized” (as such term is defined in Section 1001(b) of the
Code) from such sale or disposition shall be allocated for federal income tax
purposes among the Members as follows:
 
(A)           first, to the extent such amount realized constitutes a recovery
of the Simulated Basis of the Depletable Property, to the Members in the same
percentages as the depletable basis of such property was allocated to the Member
pursuant to Section 4.2(c)(ii); and
 
(B)           second, the remainder of such amount realized, if any, to the
Members so that, to the maximum extent possible, the total amount realized
allocated to each Member under this Section 4.2(c) will equal such Member’s
share of the proceeds derived by the Company from such sale or disposition.
 
(iv)            Tax items with respect to Company assets that are contributed to
the Company with a Gross Asset Value that varies from its basis in the hands of
the contributing Member immediately preceding the date of contribution shall be
allocated between the Members for income tax purposes pursuant to Regulations
promulgated
 
 
 
10

--------------------------------------------------------------------------------

 
 
under Code Section 704(c) so as to take into account such variation.  The
Company shall account for such variation under the “remedial method” as
described in Regulations Section 1.704-3(d).  If the Gross Asset Value of any
Company asset is adjusted pursuant to the definition of Gross Asset Value,
subsequent allocations of income, gain, loss and deduction with respect to such
Company asset shall take account of any variation between the adjusted basis of
such Company asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Code Section 704(c) and the Regulations promulgated
thereunder under the “remedial method” as described in Regulations
Section 1.704-3(d).  Allocations pursuant to this Section 4.2(c)(ii) are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
Net Income, Net Loss and any other items or distributions pursuant to any
provision of this Agreement.
 
(d)           Other Provisions.
 
(i)            For any Tax Fiscal Year during which any part of a Membership
Interest or Economic Interest in the Company is Transferred between Members or
to another Person, the portion of the Net Income, Net Loss and other items of
income, gain, loss, deduction and credit that are allocable with respect to such
part of a Membership Interest or Economic Interest shall be apportioned between
the Transferor and the Transferee under any method allowed pursuant to
Section 706 of the Code and the applicable Regulations as determined by the
Board.
 
(ii)            In the event that the Code or any Regulations require
allocations of items of income, gain, loss, deduction or credit different from
those set forth in this Section 4.2, the Board is hereby authorized to make new
allocations in reliance on the Code and such Regulations, and no such new
allocation shall give rise to any claim or cause of action by any Member.
 
(iii)            For purposes of determining a Member’s proportional share of
the Company’s “excess nonrecourse liabilities” within the meaning of Regulations
Section 1.752-3(a)(3), each Member’s interest in Net Income shall be such
Member’s Percentage Interest.
 
(iv)            The Members acknowledge and are aware of the income tax
consequences of the allocations made by this Section 4.2 and hereby agree to be
bound by the provisions of this Section 4.2 in reporting their shares of Net
Income, Net Loss and other items of income, gain, loss, deduction and credit for
federal, state and local income tax purposes.
 
ARTICLE V
MANAGEMENT
 
5.1           Management by the Board of Directors.  Except for cases in which
the approval of the Members is expressly required under this Agreement or by
non-waivable provisions of applicable Law, the powers, business and affairs of
the Company and its Subsidiaries, including managing the business and affairs of
the Partnership as the general partner thereof and each of
 
 
 
11

--------------------------------------------------------------------------------

 
 
the Partnership’s Subsidiaries and making any determination required to be made
pursuant to the Partnership Agreement, shall be exercised by or under the
authority of, and the business and affairs of the Company shall be managed and
controlled by, a board of directors of the Company (the “Board”).
 
5.2           Actions by the Board; Delegation of Authority and Duties; Reliance
by Third Parties.
 
(a)           In managing the business and affairs of the Company and exercising
its powers, the Board may act through meetings and written consents pursuant to
Sections 5.4 and 5.5 and through any Officer of the Company to whom authority
and duties have been delegated pursuant to Section 5.6.
 
(b)           Any Person dealing with the Company may rely on the authority of
any Officer in taking any action in the name of the Company authorized by the
Board without inquiry into the provisions of this Agreement or compliance
herewith, regardless of whether that action actually is taken in accordance with
the provisions of this Agreement.
 
5.3           Board Composition.
 
(a)           Composition.
 
(i)           The Board shall initially be composed of four (4) directors who
are natural persons (each a “Director” and, collectively, the “Directors”).  The
Directors shall be “managers” within the meaning of Section 18-101 of the Act;
provided, however, that no Director in his or her capacity as a Director (or
“manager” within the meaning of the Act) shall have the authority to
individually manage the Company or approve matters relating to, or otherwise to
bind the Company, such powers being reserved to the Directors, collectively,
acting through the Board and to such other committees of the Board, and Officers
and agents of the Company, as designated by the Board.  Subject to Section
5.3(a)(ii), the EXCO Member shall initially have the right to designate two
Directors (any Director designated by the EXCO Member, an “EXCO Director”) and
the Harbinger Member shall initially have the right to designate two Directors
(any Director designated by the Harbinger Member, a “Harbinger Director”).  The
initial EXCO Directors, Harbinger Directors and Alternates (as described in
Section 5.3(a)(iii)) as of the Closing Date are set forth on Exhibit B.  So long
as Article XI remains in effect, neither the Harbinger Member nor the EXCO
Member shall appoint a Restricted Person (with such term defined without giving
effect to clause (ii) of such definition) as a Director.
 
(ii)            Notwithstanding anything in Section 5.3(a)(i) to the contrary,
(i) upon a Founder Member Group at any time holding a Percentage Interest of
less than 50% of the outstanding Units but of 25% or more of the outstanding
Units, then one Director designated by the Member representing such Founder
Member Group shall be removed from the Board, and (ii) upon a Founder Member
Group at any time holding a Percentage Interest of less than 25% of the
outstanding Units, then any and all Directors designated by the Member
representing such Founder Member Group shall be removed from the
 
 
 
12

--------------------------------------------------------------------------------

 
 
Board.  For the avoidance of doubt, (x) for so long as a Founder Member Group
holds a Percentage Interest of outstanding Units of 50% or more, the Member
representing such Founder Member Group shall be entitled to designate at least
two Directors and (y) for so long as a Founder Member Group holds a Percentage
Interest of at least 25% of the outstanding Units, such Founder Member Group
shall be entitled to designate at least one Director (in being understood and
agreed that the Members and the Board will take all actions as may be reasonably
necessary in order to effectuate the provisions of this Section 5.3(a)(ii));
provided, that any EXCO Directors shall automatically and without the
requirement for further action by any Person be removed from the Board and the
EXCO Member shall no longer have any right to appoint Directors pursuant to
Section 5.3(a)(i) upon the occurrence of an EXCO Material Change.
 
(iii)            Each Member representing a Founder Member Group having the
right to designate a Director to the Board hereunder shall also have the right
to designate one or more natural persons to serve as an alternate to such
Director (an “Alternate”) if such Director is unable to attend, or is otherwise
not present, at any meeting of the Board or any committee thereof.  Alternates
designated by a Member may be present at each meeting of the Board or committee
thereof in which the Director designated by such Member may attend, whether or
not such Director attends such meeting.  Alternates generally shall not have any
right to vote, consent or take other actions at any meeting of the Board or any
committee thereof; provided, that if a Director designated by a Member is not
present at a meeting of the Board or any committee thereof which it has the
right to attend hereunder (an “Absent Director”) but an Alternate designated by
such Member is present, the presence of such Alternate shall be considered the
presence of such Absent Director for quorum requirements, and such Alternate may
vote, consent and take such other actions to the same extent as such Absent
Director would have been permitted had such Absent Director actually been
present, and any such vote, consent or action shall be considered the valid
vote, consent or action of the Absent Director designated by such Member for all
purposes hereunder.  For the avoidance of doubt, any Director may designate
another Director as such first Director’s Alternate (a “Director/Alternate”),
and such Director/Alternate shall have the full power to act on behalf of such
first Director as provided in this Section 5.3(a)(iii), and in the event of any
vacancy on the Board (an “Undesignated Director”), a Member entitled to
designate the Director to fill such vacancy may authorize any other Director
designated by such Member to vote for such Undesignated Director as a
Director/Alternate, and, in such event, for purposes of determining a quorum,
the participation of such Director/Alternate at a meeting of the Board shall be
counted as the presence of both such Director/Alternate and the presence of such
Undesignated Director.  Where action of the “Directors” is referenced in this
Article V, including for quorum or voting purposes, such references to Directors
shall include, if applicable, any Alternate or Director/Alternate.
 
(b)           Removal; Vacancies.  Except as otherwise provided in this
Agreement, no Director may be removed from the Board except at the written
direction of the Member entitled to designate such Director, which Member will
thereupon be entitled to appoint an alternative Director to fill the vacancy.  A
Director may resign at any time, such resignation to be made in writing to the
Board and to take effect immediately or on such later date as may be specified
therein.  The Members may remove or replace their
 
 
 
13

--------------------------------------------------------------------------------

 
 
respective designees to the Board at any time, with or without cause, upon 24
hours’ prior written notice to the Board and the other Members.  If any Director
is convicted or enters a plea of no contest or nolo contendere to any felony or
other crime involving moral turpitude, then such Director shall immediately
resign from the Board, or the Member who appointed such Director shall
immediately remove such Director from the Board and shall appoint another
natural person to fill the vacancy on the Board resulting from such Director’s
removal.  Any vacancy in the Board, whether created by the removal, resignation
or retirement of a Director or otherwise, shall be filled promptly by the Member
entitled to designate such Director in accordance with this Section 5.3.  In the
event the Members are not entitled to designate all of the Directors in
accordance with this Section 5.3, any vacancy may be filled by the vote of
Members holding a majority of the outstanding Units, and any Director not so
designated by a specific Member in accordance with this Section 5.3 may be
removed by the vote of Members holding a majority of the outstanding Units.
 
(c)           Changes in Size.  The size of the Board set forth in Section
5.3(a)(i) shall not be increased or decreased without the consent of the EXCO
Member and the Harbinger Member so long as each such Member is entitled to
designate at least one Director.  In the event the size of the Board is
increased or decreased in accordance with this Agreement, the number of EXCO
Directors, Harbinger Directors and, to the extent applicable, other Directors,
shall be increased or decreased accordingly to preserve as closely as possible
the relative Board designation rights of the Members set forth in this
Section 5.3.
 
(d)           Subsidiaries.  To the extent any Subsidiary of the Company is not
a member-managed limited liability company or partnership of which a member of
the Partnership Group is the managing member or managing general partner,
respectively, the Company shall take all necessary action to ensure that the
board of directors, board of managers, partnership committee or similar
governing body of such Subsidiary of the Company shall be comprised of designees
of each of the EXCO Group and the Harbinger Group that, as nearly as is
practicable, are in proportion to the number of their respective designees on
the Board and require the vote, consent or decision (and presence for quorum) of
each such designee to the same extent as would be required for comparable
actions and meetings of the Board.
 
5.4           Board Meetings; Quorum; Vote Required.
 
(a)           Meetings.  The Board shall meet at least quarterly at the offices
of the Company (or such other place as determined by the Board).  Special
meetings of the Board, to be held at the offices of the Company (or such other
place as shall be determined by the Board), shall be called at the direction of
any Director, upon reasonable advance notice, but in any event upon not less
than 24 hours’ prior written notice, to all Directors.  Attendance of a Director
at a meeting shall constitute a waiver of notice of such meeting, except where a
Director attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that such meeting is not properly
called or convened.  The reasonable costs and expenses incurred by the Directors
in connection with any meeting of the Board shall be borne and paid by the
 
 
 
14

--------------------------------------------------------------------------------

 
 
Company (and any Director may obtain reimbursement from the Company for any such
reasonably documented costs and expenses).
 
(b)           Quorum.  The presence of a majority of Directors shall be
necessary to constitute a quorum for the transaction of any business at any
meeting of the Board.  The presence of a majority of the Directors on the
Special Committee shall be necessary to constitute a quorum for the transaction
of any business at any meeting of the Special Committee described in Section
5.7(b).
 
(c)           Board Voting.  On all matters requiring the vote or action of the
Board, each Director shall be entitled to one vote, and, except as otherwise
provided in this Agreement, all actions undertaken by the Board must be
authorized by the affirmative vote of at least a majority of Directors.  All
actions undertaken by the Special Committee must be authorized by the
affirmative vote of at least a majority of the Directors on the Special
Committee.
 
5.5           Action by Written Consent or Telephone Conference.  Any action
permitted or required by the Act, the Delaware Certificate or this Agreement to
be taken at a meeting of the Board or any committee thereof may be taken without
a meeting if a consent in writing, setting forth the action to be taken, is
signed by the Directors whose approval would be required if such action was
taken at a meeting, and the writing is filed with the minutes of proceedings of
the Board or committee thereof; provided, that, for so long as each of the
Harbinger Member and the EXCO Member has the right to designate at least one
Director pursuant to Section 5.3(a), such written consent shall also require the
signatures of at least one Harbinger Director and one EXCO Director.  Such
consent shall have the same force and effect as a vote at a meeting and may be
stated as such in any document or instrument filed with the Secretary of State,
and the execution of such consent shall constitute attendance or presence in
person at a meeting of the Board or any committee thereof.  Subject to the
requirements of the Act, the Delaware Certificate or this Agreement for notice
of meetings, the Directors may participate in and hold a meeting of the Board or
any committee thereof by means of a conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in such meeting shall constitute
attendance and presence in person at such meeting, except where a Director
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened or is not called or convened in accordance with this
Agreement.
 
5.6           Officers.
 
(a)           Any Officers of the Company shall be appointed by the Board as
provided in this Section 5.6 and may include a President, a Chief Executive
Officer (the “CEO”), a Chief Financial Officer, one or more Vice Presidents
(including one or more Executive or Senior Vice Presidents), a Secretary, a
Treasurer and/or such other Officers with such titles and responsibilities as
the Board may from time to time determine.  Such Officers shall have such duties
as may be designated from time to time by action of the Board.  A Director may
be an Officer.  The initial Officers of the Company as of the Closing Date and
the titles and responsibilities of such Officers are set forth on
Exhibit C.  Appointment of Officers, and the granting of titles and
responsibilities thereto, other than
 
 
 
15

--------------------------------------------------------------------------------

 
 
those set forth on Exhibit C, shall be subject to the consent, not to be
unreasonably withheld, of not less than one EXCO Director and one Harbinger
Director for so long as each of the EXCO Member and the Harbinger Member are
entitled to designate a Director.  The Board may choose not to fill any office
for any period as it may deem advisable.  Any two or more offices may be held by
the same individual, and Officers need not be employees of the Company.  Each
Officer shall hold office until the one-year anniversary of the date of
appointment thereof, and may be re-appointed one or more times by the Board on
or in respect of any such anniversary, or until the earlier of his or her death,
resignation or removal as hereinafter provided.  The Board may remove at any
time from office any Officer of the Company with or without Cause; provided,
that, for so long as (i) the EXCO Member is entitled to designate a Director
pursuant to Section 5.3(a) and is the Operator, any Officer holding the title of
CEO, Chief Financial Officer or Executive Vice President who is also an employee
of the EXCO Group may be removed without Cause only with the consent of at least
one EXCO Director and (ii) the Harbinger Member is entitled to designate a
Director pursuant to Section 5.3(a), any Officer holding the title of CEO, Chief
Financial Officer or Executive Vice President may be removed without Cause only
with the consent of at least one Harbinger Director.  Any vacancy occurring in
any office of an Officer because of death, resignation, removal,
disqualification or otherwise may be filled by the Board.  In the case of the
absence or disability of any Officer of the Company and of any person hereby
authorized to act in such Officer’s place during such Officer’s absence or
disability, the Board may by resolution delegate the powers and duties of such
Officer to any other Officer, or to any other individual whom it may select.
 
(b)           Each Officer who is Dedicated, in the performance of his or her
duties as such, shall owe to the Company duties of loyalty and due care of the
type owed by the officers of a corporation to such corporation and its
stockholders under the laws of the State of Delaware.  Each Officer who is not
Dedicated, in the performance of his or her duties as such, shall owe to the
Company the duty to act in good faith and in a manner he or she reasonably
believes to be in, or not opposed to, the best interests of the Company and the
Partnership Group.
 
(c)           Actions of the Company permitted to be taken by an Officer by
delegation of authority by the Board may also be taken on behalf of the Company
(including in its capacity as general partner of the Partnership), (i) for so
long as the EXCO Member and Harbinger Member are entitled to appoint an equal
number of Directors, by the written action of any two Directors consisting of at
least one EXCO Director and one Harbinger Director, acting in such capacity as
agents and representatives of the Company or (ii) by such other individuals as
may be so authorized by action of the Board.  Such actions shall be valid and
binding upon the Company.
 
5.7           Actions Requiring Approval of the Board.
 
(a)           In addition to such other matters as the Board may determine from
time to time, none of the Company, any of its Subsidiaries (including any member
of the Partnership Group), nor any Officer or agent of the Company on behalf of
the Company or any of its Subsidiaries, shall take any of the actions described
in this Section 5.7(a)
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
without the approval of the Board (in accordance with Section 5.4), unless, and
to the extent, the taking of such action is expressly and specifically
contemplated by any Annual Plan and any Interim Annual Plan approved pursuant to
this Section 5.7 (as the same may be adjusted as provided in the last sentence
of Section 5.8):
 
(i)            voluntarily approve, commence or take any action to effectuate or
that would result in a Bankruptcy Event with respect to the Company or any
Subsidiary of the Company or wind up or dissolve the Company or any Subsidiary
of the Company;
 
(ii)            make any election to cause the Company or any Subsidiary of the
Company to be classified as other than a partnership for federal income tax
purposes, other than necessary tax elections for the Partnership to meet
qualifying income requirements of Section 7704(c) – (d) of the Code;
 
(iii)            (A) permit or effect any material change in the business lines
of the Company or any Subsidiary of the Company outside the scope of the
Business, (B) form, organize, incorporate or otherwise create any Subsidiary of
the Company in a manner that would adversely interfere with or alter the
governance and/or economic terms otherwise set forth herein or in the
Partnership Agreement or (C) alter, repeal, amend or adopt any provision of the
governing documents of any Subsidiary of the Company in a manner that would
adversely interfere with or alter the governance and/or economic terms otherwise
set forth herein or in the Partnership Agreement;
 
(iv)            (A) redeem, repurchase or otherwise acquire any Equity Interests
in the Company or any Subsidiary of the Company, other than (1) a redemption of
Equity Interests of Persons who are not Members or Affiliates of Members of the
Company or the Partnership Group or (2) a redemption of Equity Interests in the
Company owned by Officers, or other employees or service providers, in
connection with a termination of services to the Company or any Subsidiary of
the Company or as otherwise provided in the terms of such Equity Interests; (B)
split, combine or reclassify any Equity Interests in the Company in a manner
that would adversely interfere with or alter the governance and/or economic
terms otherwise set forth herein or in the Partnership Agreement; (C) except for
distributions pursuant to Section 4.1(a) or Section 4.1(b) and distributions
pursuant to Article X, declare or pay any dividends or other distributions on
the Units or other Equity Interests in the Company in a manner that would
adversely interfere with or alter the governance and/or economic terms otherwise
set forth herein or in the Partnership Agreement; or (D) permit or effect any
direct or indirect Transfer of Equity Interests in the Partnership held by the
Company or permit or effect any direct or indirect Transfer of Equity Interests
in the Operating Company held by the Partnership;
 
(v)            except as provided in Section 5.14 and subject to
Section 5.7(a)(iv)(D), issue any Additional Units, or authorize, issue, sell,
dividend, distribute, convert, exchange, cancel, retire or otherwise dispose of
any Equity Interests, phantom equity or similar rights or interests or any
warrants, options or other similar rights or interests or securities convertible
into or exchangeable for any Equity Interests, phantom equity or similar rights
of the Company or any Subsidiary of the Company
 
 
 
17

--------------------------------------------------------------------------------

 
 
(other than any such issuance by a Subsidiary of the Company to the Company or a
wholly owned Subsidiary of the Company);
 
(vi)            undertake or effect an initial public offering of any Equity
Interests of the Company or any of its Subsidiaries;
 
(vii)            other than (i) the incurrence of trade payables arising in the
ordinary course of operating the Business, and (ii) drawings under, or any Liens
permitted or created pursuant to, any credit facility entered into by the
Company or any of its Subsidiaries in connection with the transactions
contemplated by the Unit Purchase and Contribution Agreement or previously
approved by the Board (“Bank Debt”), (A) incur or refinance any Indebtedness,
assume any Indebtedness of, or guarantee or otherwise become responsible for the
obligations of, any Person, in any single transaction or series of transactions
in excess of $5,000,000 or (B) permit or create any Lien on any material assets
or properties of the Company or any Subsidiary of the Company other than
Permitted Liens;
 
(viii)            directly or indirectly purchase or otherwise acquire any
material assets or all or any part of the business of, or Equity Interests in,
or invest in or make a capital contribution to, any Person (other than a wholly
owned Subsidiary of the Company), including in connection with the formation of
or participation in any joint venture, partnership or similar arrangement, or
commence any capital project not included in the Annual Plan;
 
(ix)            Transfer, sell or otherwise dispose of any material assets or
properties of the Company or of any of its Subsidiaries, other than sales of
inventory in the ordinary course of business consistent with past practice;
 
(x)            effect any merger, consolidation or other similar business
combination of the Company or any Subsidiary of the Company;
 
(xi)            (A) enter into, terminate or amend any hedging agreements or
debt financing agreements, (B) enter into, terminate or amend any Affiliate
Contract, excluding (for purposes of entry only) those Affiliate Contracts to be
entered into on the Closing Date pursuant to the Unit Purchase and Contribution
Agreement or (C) enter into, terminate or materially amend any other contract or
agreement that is material to the operation of the Business (including
administrative services agreements, operating agreements or any contract that
limits the ability of the Company or any of its Subsidiaries to engage in any
line of business or in any geographical area);
 
(xii)            subject to Section 5.8, (A) establish or approve any Annual
Plan or other material budget of the Company or any of its Subsidiaries (other
than the Initial Annual Plan), or (B) amend, supplement, change or modify any
Annual Plan or any other material budget of the Company or any of its
Subsidiaries if the amendment, supplement or change is reasonably likely to
increase the aggregate amount of the Annual Plan by 5% or more;
 
 
 
18

--------------------------------------------------------------------------------

 
 
(xiii)            engage, retain or terminate external legal counsel to the
Partnership or the Company; or
 
(xiv)            agree or commit to do any of the foregoing.
 
(b)           In the event of a Change of Control of EXCO, during the six-month
period following the date of such Change of Control of EXCO upon 30 days’
written notice (“SC Notice”), the Harbinger Member (so long as it has the right
to designate at least one Director to the Board pursuant to Section 5.3(a)) may
request the creation and designation of a special committee (the “Special
Committee”) of the Board consisting of a majority of Harbinger Directors and, to
the extent the EXCO Member has the right to designate Directors pursuant to
Section 5.3(a), a minority of EXCO Directors.  Each of the Harbinger Member and
the EXCO Member shall designate individuals among their existing Board designees
to such Special Committee promptly, and in any event within five (5) days after
the Harbinger Member delivers the SC Notice to the Board and the EXCO
Member.  In the event the Board or the EXCO Member fails to designate a Special
Committee or appoint an individual in accordance with the preceding sentence,
respectively, the Harbinger Member may create and designate the Special
Committee by written notice of such action to the Board and the EXCO
Member.  After the Harbinger Member has requested the creation of the Special
Committee in accordance with this Section 5.7(b), (A) none of the Company, any
of its Subsidiaries, nor any Officer or agent of the Company on behalf of the
Company or any of its Subsidiaries, shall take any of actions described in
clauses (v) and (vi) of Section 5.7(a) without the approval of the Special
Committee (in accordance with Section 5.4) and (B) the Harbinger Member shall
have the right (so long as it has the right to designate at least one Director
to the Board pursuant to Section 5.3(a)), exercisable within ninety (90) days
following the two-month anniversary of such Change of Control of EXCO, to
delegate to the Special Committee the items in clauses (vii) (other than the
incurrence of Indebtedness under the Bank Debt, which would not constitute a
Full Special Committee Control Right) through (xii) of Section 5.7(a) (the “Full
Special Committee Control Rights”).  For the avoidance of doubt, those actions
subject to approval by the Special Committee pursuant to this Section 5.7(b),
and necessary ancillary actions to such matters, will not require further
approval pursuant to Sections 5.7(a), 5.7(e) or 5.7(f).
 
(c)           So long as the EXCO Member has the right to designate at least one
Director pursuant to Section 5.3(a), neither the Company, any of its
Subsidiaries, nor any Officer or agent of the Company on behalf of the Company
or any of its Subsidiaries, shall take any of the actions described in Sections
5.7(a)(i), (ii), (iii) or (iv) without the approval of at least one EXCO
Director.
 
(d)           So long as the Harbinger Member has the right to designate at
least one Director pursuant to Section 5.3(a), neither the Company, any of its
Subsidiaries, nor any Officer or agent of the Company on behalf of the Company
or any of its Subsidiaries, shall take any of the actions described in Sections
5.7(a)(i), (ii), (iii) or (iv) without the approval of at least one Harbinger
Director.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(e)           In addition to the approval set forth in Section 5.7(a)(xi)(B),
any Affiliate Contract (excluding those Affiliate Contracts to be entered into
on the Closing Date pursuant to the Unit Purchase and Contribution Agreement)
proposed to be entered into with a value of more than $1,000,000 per annum or
$5,000,000 in the aggregate proposed by or for the benefit of the EXCO Group
shall be approved by at least one Harbinger Director so long as the Harbinger
Member has the right to designate at least one Director pursuant to Section
5.3(a).
 
(f)           In addition to the approval set forth in Section 5.7(a)(xi)(B),
any Affiliate Contract (excluding those Affiliate Contracts to be entered into
on the Closing Date pursuant to the Unit Purchase and Contribution Agreement)
proposed to be entered into with a value of more than $1,000,000 per annum or
$5,000,000 in the aggregate for all such Affiliate Contracts proposed by or for
the benefit of the Harbinger Group shall be approved by at least one EXCO
Director so long as the EXCO Member has the right to designate at least one
Director pursuant to Section 5.3(a).
 
(g)           Notwithstanding anything in this Section 5.7 to the contrary, any
decision by the Board to pursue (i) the acquisition of any Completed Acquisition
Opportunity (or any related debt or equity financing and other related actions
and agreements requiring Board approval pursuant to Section 5.7(a)) or any
Disposition Opportunity (or any related debt or equity financing and other
related actions and agreements requiring Board approval pursuant to Section
5.7(a)) shall be made (A) solely by the Harbinger Directors, so long as the
Harbinger Member has the right to designate at least one Director pursuant to
Section 5.3(a), in the case of a Completed Acquisition Opportunity from the EXCO
Group or a Disposition Opportunity from the EXCO Group and (B) solely by the
EXCO Directors, so long as the EXCO Member has the right to designate at least
one Director pursuant to Section 5.3(a), in the case of a Completed Acquisition
Opportunity from the Harbinger Group or a Disposition Opportunity from the
Harbinger Group, and (ii) the acquisition of any Outstanding Acquisition
Opportunity (or any related debt or equity financing or other related actions or
agreements requiring Board approval pursuant to Section 5.7(a)) shall be made
solely by the Board; provided, that if any EXCO Director rejects the pursuit and
acquisition of any Outstanding Acquisition Opportunity (or any related debt or
equity financings and other related actions and agreements requiring Board
approval pursuant to Section 5.7(a)) by the Partnership, then the EXCO Group
shall be prohibited from pursuing or acquiring any direct or indirect interest
in such Outstanding Acquisition Opportunity.
 
(h)           Notwithstanding anything in this Agreement to the contrary, any
Enforcement Activities shall be conducted by or under the direction of the
Board; provided, that, notwithstanding anything in this Agreement to the
contrary (including any required consents with respect to such action pursuant
to Section 5.7 or otherwise), any Conflicted Director shall not participate in
any vote regarding such Enforcement Activities at any meeting of the Board,
shall not be counted or required to be present to constitute a quorum of such
Board, and shall not be counted or required for purposes of determining whether
such actions by the Company receive the minimum vote necessary to take such
action.  Notwithstanding any provision herein to the contrary, in connection
with any Enforcement Activities, the Company (acting through a committee of the
Board
 
 
 
20

--------------------------------------------------------------------------------

 
 
consisting only of Directors who are not Conflicted Directors) may withhold
access to information relating to the Company or its Subsidiaries or any
Enforcement Activities where required, upon the advice of outside counsel to the
Company, to preserve attorney-client, work product or similar legal privileges
of the Company or its Subsidiaries.  No Officer or other agent of the Company
that is also an officer, director, member, manager, stockholder, partner,
employee or other agent of a Conflicted Member or a Conflicted Affiliate shall
have any obligation to take any action on behalf of the Company or any of its
Subsidiaries or be requested or required by the Company or the Board to take any
action with respect to any Enforcement Activities, and no such Officer or other
agent shall participate in any Enforcement Activities (whether on behalf of the
Partnership Group, on the one hand, or the Conflicted Member or Conflicted
Affiliate, on the other), except to provide information, documents and other
related items reasonably requested by the Company (acting through a committee of
the Board consisting only of Directors who are not Conflicted Directors) in
connection with such Enforcement Activities. Except with respect to such
Person’s unreasonable failure to provide information, documents or other related
items requested by the Company (acting through a committee of the Board
consisting only of Directors who are not Conflicted Directors) in connection
with such Enforcement Activities and to provide testimony, give evidence and
otherwise participate in such Enforcement Activities involving the Conflicted
Member, any such Person’s failure or refusal to take any such action shall not
constitute in and of itself: (i) a breach of any duty, fiduciary or otherwise,
owed by such Person to the Company; or (ii) fraud, bad faith or willful
misconduct on the part of such Person.
 
5.8           Budgets.  The Company’s operating budget and business plan,
including hedging, on a quarterly basis for the period commencing as of October
1, 2012 and ending September 30, 2013 (the “Initial Annual Plan”) for the
Company and the Partnership Group is set forth in the letter agreement among the
Harbinger Member and the EXCO Member entered into substantially concurrently
with the Unit Purchase and Contribution Agreement.  Unless otherwise authorized
and directed by the Board, at least ninety (90) days prior to the start of each
Book Fiscal Year of the Company, commencing with the Book Fiscal Year ending
September 30, 2014, the Person or Persons previously designated by the Board
shall submit or shall cause to be submitted to the Board a proposed annual plan
setting forth the operating and capital expenditure budget and business plan for
such Book Fiscal Year (each such annual plan, including the Initial Annual Plan,
an “Annual Plan”).  Such proposed Annual Plan shall include on a quarterly basis
for the Book Fiscal Year included in the proposed Annual Plan a reasonably
detailed presentation of: (a) anticipated and ongoing development projects of
the Company and the Partnership Group, (b) a financial projection for the
Company and the Partnership Group setting forth estimates of production volumes,
revenues, costs (including lease maintenance costs), fees and expenses
(including operating expenses, general and administrative expenses,
employee-related costs and expenses (including costs allocated to the Company
and the Partnership Group under the Administrative Services Agreement), debt
incurrence and interest expense, capital expenditures and accrual items for high
cost but infrequent maintenance events and estimates of cash expenditures to be
applied against such accruals) to be realized or borne by the Company and the
Partnership Group, (c) consolidated income, cash flow and balance sheet
statements for the Company and the Partnership Group based on such estimates,
(d) an operating budget for the Company and the Partnership Group setting the
fees, costs, expenses and capital expenditures and sources of funding therefor,
which may be incurred and obtained by the Company and the
 
 
 
21

--------------------------------------------------------------------------------

 
 
Partnership Group without additional prior approval by the Board and (e) such
other matters (including information routinely considered by the Operator in its
ordinary course of operations) reasonably requested by any Director.  The Board
shall consider the proposed Annual Plan for approval pursuant to Section 5.7
prior to the start of the Book Fiscal Year to which it pertains and shall use
its reasonable efforts to resolve any disagreements as to any item contained in
the Annual Plan prior to such time.  If any Annual Plan submitted to the Board
in accordance with this Section 5.8 (other than the Initial Annual Plan) is not
approved by the Board prior to the start of the Book Fiscal Year to which it
pertains, then pending approval of such Annual Plan pursuant to Section 5.7, the
Annual Plan most recently approved by the Board pursuant to Section 5.7(a)(xii),
excluding all non-recurring items, shall remain in effect as the Annual Plan for
the next Book Fiscal Year (the “Interim Annual Plan”), adjusted by increasing or
decreasing the recurring fees, costs, expenses and maintenance capital
expenditures set forth in such Annual Plan by a multiplier that takes into
account any expected increase or decrease in the Partnership Group’s reasonably
expected production in the next Book Fiscal Year and existing payment
commitments for the next Book Fiscal Year; provided, that the Harbinger
Directors shall have the further right, in their sole discretion, to increase or
decrease such fees, costs, capital expenditures in such Interim Annual Plan by
up to 10% of such items included in the Annual Plan for the prior Book Fiscal
Year.
 
5.9           Limitation of Duties and Corporate Opportunities.
 
(a)           To the fullest extent permitted by Law, the Directors (each in his
or her capacity as a Director) shall owe no fiduciary or similar duty or
obligation whatsoever to the Company, any Member (other than the Member
designating such Director) or the other Directors, except as required by any
provisions of the Act or other applicable Law that cannot be waived.  Subject to
the foregoing, each of the Company and the Members acknowledges and agrees that
each Director may decide or determine any matter submitted for the Board’s
approval in the sole and absolute discretion of such Director, it being the
intent of all Members that such Director shall have the right to make such
determination solely on the basis of the interests of the Member that designated
such Director.  Each of the Company and the Members hereby agrees that any
Claims, actions, rights to sue, other remedies or other recourse to or against
any Director for or in connection with any such decision or determination, in
each case whether arising in common law or equity or created by rule of law,
statute, constitution, contract (including this Agreement) or otherwise, are in
each case expressly released and waived by the Company and each Member, to the
fullest extent permitted by law, as a condition of, and as part of the
consideration for, the execution of this Agreement and any related agreement,
and the incurrence by the Members of the obligations provided in such
agreements.
 
(b)           Subject to Section 11.1, each Director and, except as expressly
provided herein, each Member and each of its respective officers, directors and
Affiliates, shall be free to engage or invest in, and devote its and their time
to, any other business venture or activity of any nature and description,
whether or not such venture or activity is considered competitive with the
Company or its Subsidiaries, and neither the Company nor any other Person will
have any right by virtue of this Agreement or the relationship created hereby in
or to such other venture or activity of any Person (or to the income or
 
 
 
22

--------------------------------------------------------------------------------

 
 
proceeds derived therefrom), and the pursuit of such other venture or activity
will not be deemed wrongful or improper or a breach of this Agreement or any
duty expressed or implied by law, equity or otherwise to the Company or its
Subsidiaries or any Member; provided, that such Person does not engage in such
other business venture or activity as a result of or using Confidential
Information.  Subject to Section 11.1, no notice, approval or other sharing of
any such other opportunity, venture or activity will be required, and the legal
doctrines of “corporate opportunity,” “business opportunity” and similar
doctrines will not be applied to any such competitive opportunity, venture or
activity.
 
(c)           For so long as (i) a member of the EXCO Group is the operator
under any of the Operating Agreements or (ii) the EXCO Member has the right to
designate a Director hereunder, and in each case for a period of twelve (12)
months thereafter, to the extent any member of the EXCO Group enters into a
non-competition agreement with any of its executive officers, such EXCO Group
member shall cause the benefits of such non-competition agreement to apply for
the same duration and otherwise on substantially similar terms to the Company,
its Subsidiaries, the Partnership Group and the Business.
 
5.10         Deadlock.  If the Directors become deadlocked and unable to take an
action with respect to, or because of a lack of quorum at a duly called meeting
fail to vote on or approve, any matter requiring the approval of the Board of
Directors in accordance with Sections 5.4, 5.7 or otherwise (each matter, a
“Disputed Matter”), then any Director appointed by a Founder Member Group may,
within ten (10) days of such deadlock or relevant meeting, notify the other
Directors that such Disputed Matter shall be voted on again by the Directors at
a special meeting (the “Special Meeting”) that shall be held no later than ten
(10) days following the date of such notification.  The Directors shall use
their commercially reasonable efforts to discuss the Disputed Matter on which
the Directors have been unable to agree during the period preceding the Special
Meeting and shall vote on such matter at the Special Meeting.  If at the Special
Meeting, the Directors are unable to come to agreement on the Disputed Matter,
the Disputed Matter shall be referred to a senior member of management of each
Founder Member Group (a “Senior Officer”).  Each such Founder Member Group shall
use commercially reasonable efforts to cause its Senior Officer to meet and
engage in discussions on the Disputed Matter within twenty (20) days of the date
of the Special Meeting (or within such shorter period of time as may be
necessary to take the action that is the subject of the Disputed Matter or
otherwise permit resolution of the Disputed Matter in a timely fashion).  If the
Senior Officers of the Founder Member Groups reach agreement on the Disputed
Matter, any such agreement will be set forth in writing and will be binding for
all purposes as an action of the Company approved by the Board as if the action
approved in such agreement were approved by the Board directly in accordance
with this Agreement.  The Founder Member Groups shall direct the Directors
designated by them to take all such actions as may reasonably be necessary to
reflect such agreement, including adopting any ratifying or confirmatory
resolutions.  If the Senior Officers are unable to reach agreement on the
Disputed Matter within thirty (30) days of the date of the Special Meeting, then
the Disputed Matter shall be considered not approved by the Board.
 
5.11         Insurance.  The Company shall carry, and shall cause its
Subsidiaries (including the Partnership Group) to carry, general liability,
casualty and other insurance in such amounts and having such terms as is prudent
and customary for businesses of the nature carried on by the Company and its
Subsidiaries and as may be required by any of its third party contracts.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
5.12         No Participation in Management by Members.  The management of the
business and affairs of the Company shall be vested in whole in the Board in
accordance with this Article V.  Except as specifically provided by this
Agreement, no Member, acting solely in the capacity of a Member, shall be an
agent of the Company or have any authority to act for or bind the
Company.  Except as expressly provided by this Agreement or by non-waivable
provisions of applicable Law, Members, in their capacity as such, shall have no
voting, approval or consent rights.  When a vote on any matter is required by
the Members, each Member shall be entitled to one vote for each Unit held by
such Member within a specified class or series of Units entitled to vote on such
matter.
 
5.13         Meetings of the Members.
 
(a)           Generally.  Meetings of the Members may be called by the Board.
 
(b)           Place of Meetings.  The Board may designate any place as the place
of meeting for any meeting of the Members.
 
(c)           Notice of Meetings.  Written or printed notice stating the place,
day and hour of the meeting and the purposes for which the meeting is called,
shall be delivered to each Member entitled to vote thereat not less than five
(5) Business Days before the meeting.  It is understood and agreed that the
Board shall have no obligation or duty to call a meeting of the Members except
as otherwise required by applicable Law.
 
(d)           Manner of Acting.  Unless otherwise provided by law or this
Agreement, the affirmative vote of a majority of the Units having the right to
vote on the matter or action subject to such vote shall constitute the act of
the Members and the affirmative vote of a specified class or series shall
constitute the act of the Members holding that class or series of Units.
 
(e)           Proxies.  At any meeting of the Members of a specified class or
series of Units, a Member may vote by proxy executed in writing by such Member
or by its duly authorized representative.
 
(f)           Written Actions.  Any action required to be, or which may be,
taken by Members may be taken without a meeting if a consent in a writing,
setting forth the action to be taken, is signed by all of the Members entitled
to vote thereon.
 
(g)           Telephonic Participation in Meetings.  Members may participate in
any meeting through telephonic or similar communications equipment by which all
persons participating in the meeting can hear one another, and such
participation shall constitute presence in person at such meeting.
 
5.14         Capital Contribution Events.
 
(a)           Notwithstanding anything in Sections 3.5, 5.4 and 5.7 to the
contrary, in the event the Board determines in good faith that additional
Capital Contributions from the Members are necessary to fund the Company’s
operations (a “Capital Contribution Event”), the Board may issue a notice to
each Member (such notice, together with a
 
 
 
24

--------------------------------------------------------------------------------

 
 
notice under Section 5.14(b) for a Unilateral Capital Contribution Event, a
“Call Notice”) for an additional Capital Contribution by each Member (together
with a Unilateral Capital Contribution Event under Section 5.14(b), a “Required
Contribution”) in an amount equal to such Member’s pro rata portion (based on
Percentage Interest of Units) of the additional Capital Contribution determined
to be necessary by the Board not less than fifteen (15) days prior to the date
the Board determines such additional Capital Contributions shall be made by the
Members.
 
(b)           Notwithstanding anything in Section 5.14(a) to the contrary, in
the event that the Harbinger Directors determine in good faith that the
Company’s gross receipts are not anticipated to be sufficient to equal or exceed
the estimated expenditures contemplated in the Annual Plan for any six-month
period, after considering available bank borrowing capacity of the Company or
its Subsidiaries, and the Board is unable to reach a decision for a period of
thirty (30) or more days regarding the approval of additional Capital
Contributions or the incurrence of additional indebtedness to fund the
difference between the estimated expenditures and the anticipated gross
receipts, then the Harbinger Directors may, in their sole discretion, issue a
Call Notice for an additional Capital Contribution (a “Unilateral Capital
Contribution Event”) in an amount equal to each Member’s pro rata portion (based
on Percentage Interest of Units) of the difference between such estimated
expenditures and anticipated gross receipts.  In lieu of issuing all or a
portion of a Call Notice, and notwithstanding anything in this Agreement to the
contrary, the Harbinger Directors acting alone may authorize and cause the
Company to incur, in connection with a Unilateral Capital Contribution Event,
additional indebtedness that is on terms satisfactory to the Harbinger Directors
and non-recourse to the Members to fund the difference between estimated
expenditures and anticipated gross receipts.
 
(c)           All Call Notices shall be expressed in U.S. dollars and shall
state the date on which payment is due and the bank(s) or account(s) to which
payment is to be made.  Each Call Notice shall specify in reasonable detail the
purpose(s) for which such additional Capital Contribution(s) are required, and
the amount of the Capital Contribution(s) to be made by each Member pursuant to
such Call Notice.  Each Member shall contribute any additional Capital
Contribution within five (5) Business Days of the date of delivery of the
relevant Call Notice.  The Company shall use the proceeds of such additional
Capital Contributions exclusively for the purpose specified in the relevant Call
Notice.
 
5.15           Failure to Contribute.
 
(a)           If a Member fails to contribute all or any portion of a Required
Contribution that such Member (a “Delinquent Member”) is required to make as
provided in this Agreement, then, while such Member is a Delinquent Member, each
non-Delinquent Member may (but shall have no obligation to) elect to fund or
arrange for a 100% Affiliate to fund (or, if all other non-Delinquent Members
waive their rights under this Section 5.15, to arrange for any other Person who
agrees to become a Member to fund) all or any portion of the Delinquent Member’s
Required Contribution as a Capital Contribution pursuant to this Section
5.15.  If a non-Delinquent Member so desires to
 
 
 
25

--------------------------------------------------------------------------------

 
 
fund such amount, such non-Delinquent Member shall so notify each of the other
non-Delinquent Members, who shall have five (5) days thereafter to elect to
participate in such funding.
 
(b)           The portion that each participating non-Delinquent Member may fund
as a Capital Contribution pursuant to this Section 5.15 (the “NDM Amount”) shall
be equal to the product of (x) the delinquent amount of such Required
Contribution multiplied by (y) a fraction, the numerator of which shall be the
Percentage Interest then held by such participating non-Delinquent Member and
the denominator of which shall be the aggregate Percentage Interest held by all
such participating non-Delinquent Members; provided, that if any participating
non-Delinquent Member elects to fund less than its full allocation of such
amount, the fully participating non-Delinquent Members shall be entitled to take
up such shortfall (allocated, as necessary, based on their respective Percentage
Interests).  Upon such funding as a Capital Contribution, at the election of the
participating non-Delinquent Members holding a majority of the aggregate
Percentage Interests of all participating non-Delinquent Members, either:
 
(i)           the Percentage Interest of each Member shall be appropriately
adjusted to reflect all such funding (based on total Capital Contributions);
provided, however, that if (A) such funding is in connection with a Unilateral
Capital Contribution Event or a Capital Contribution Event in which at least one
EXCO Director and one Harbinger Director voted in favor thereof and (B) the
Harbinger Member has not exercised the Full Special Committee Control Rights,
then in addition to the dilutive effect caused by one or more Members funding
the Delinquent Member’s portion of such Required Contribution as set forth in
this Section 5.15, (1) the Percentage Interest of such Delinquent Member shall
also be decreased by the Dilution Percentage, and (2) the aggregate Percentage
Interest of the participating non-Delinquent Member(s) who funded such Required
Contribution on behalf of such Delinquent Member shall be increased by the same
amount on the same pro rata basis as such participating non-Delinquent Member(s)
funded such Required Contribution; or
 
(ii)           the Company shall issue to each participating non-Delinquent
Member newly created, non-voting preferred Additional Units (the “NDM
Units”).  The NDM Units received by each funding non-Delinquent Member shall (A)
have an aggregate capital account (an “NDM Capital Account”) equal to such
non-Delinquent Member’s NDM Amount and (B) be entitled to receive distributions
prior to all other Membership Interests in the Company until the related NDM
Capital Account has been reduced to zero.  For the avoidance of doubt, an NDM
Unit shall not entitle the holder thereof to any distributions (whether
operating, special, liquidating or otherwise) from the Company after the related
NDM Capital Account has been reduced to zero.  NDM Units shall be non-voting
Membership Interests in the Company.
 
(c)           Notwithstanding anything in this Section 5.15 to the contrary, the
Delinquent Member may cure such delinquency (i) by contributing its Required
Contribution prior to the Capital Contribution being made by another Member or
(ii) on or before the sixtieth (60th) day following the date that the
participating non-Delinquent Member(s) satisfied the Required Contribution, by
making a Capital Contribution to the
 
 
 
26

--------------------------------------------------------------------------------

 
 
Company in an amount equal to the Required Contribution (a “Make-Up
Contribution”) and paying to each participating non-Delinquent Member an amount
equal to its NDM Amount multiplied by the Default Interest Rate for the period
from the date such participating non-Delinquent Member funded its NDM Amount to
the date that the Delinquent Member makes its Make-Up Contribution (the “Default
Interest Amount”).   If a Delinquent Member cures its delinquency pursuant to
Section 5.15(c)(ii) by making a Make-Up Contribution and paying the Default
Interest Amount, then (A) first, the Company shall distribute to each existing
Member that is a participating non-Delinquent Member the NDM Amount that such
participating non-Delinquent Member funded pursuant to Section 5.15(b), (B)
second, the respective Capital Accounts and Percentage Interests of the Members
shall be adjusted with all necessary increases or decreases to return the
Members’ Capital Accounts and Percentage Interests status quo ante application
of Section 5.15(b), (C) third, all NDM Units, if any, issued pursuant to Section
5.15(b)(ii) shall be cancelled and (D) fourth, the Percentage Interest of each
Member shall be appropriately adjusted to reflect the Make-Up Contribution
(based on total Capital Contributions). If the delinquency is remedied by the
Delinquent Member making its Required Contribution or Make-Up Contribution as
required above, the Delinquent Member shall no longer be deemed to be in default
with respect to the unfunded Required Contribution.  If the default is remedied
by funding by the non-Delinquent Member(s) as a Capital Contribution as set
forth above, the Delinquent Member shall no longer be deemed to be in default
with respect to the unfunded Required Contribution.
 
5.16           Assistance with Financing and Reporting.   The Company and its
Subsidiaries shall provide, and the Board shall cause the Company, its
Subsidiaries and their respective directors, officers, employees and service
providers to provide, such cooperation in connection with the preparation of
reports pursuant to applicable law or regulation or reports or presentations to
investors and the obtaining of any debt or equity financing arrangements, in
each case, of either the Harbinger Group or the EXCO Group, as applicable, as
may be reasonably requested by either the Harbinger Member or the EXCO Member,
respectively (so long as the Harbinger Member or the EXCO Member (as
applicable), or such Person’s Affiliate, is required (or reasonably deems it
necessary) to provide information regarding the Company in connection with such
reports, presentations or financing arrangements, including (a) participation on
a timely basis in meetings, drafting sessions, road shows and due diligence,
lender, investor, rating agency and other presentations, (b) assisting either
such Member and its financing sources in (i) the timely preparation of offering
documents, private placement memoranda, bank information memoranda,
prospectuses, investor presentations and other similar documents (including the
execution and delivery of customary representation letters in connection with
such matters), and (ii) the timely preparation of materials for due diligence,
lender, investor, rating agency and other presentations and (c) providing
appropriate assistance and representations in connection with the preparation of
financial statements and other financial data of the Company and/or its
Subsidiaries and requesting accountants’ consents, customary auditors reports
and customary comfort letters (including “negative assurance” comfort),
engineering and other data in connection with the use of the Company’s or the
Partnership’s financial statements in offering documents, prospectuses, reports
and other documents to be filed with the SEC.  Such cooperation shall be at the
Partnership’s expense unless such cooperation is for a financing arrangement
that is unrelated to such Member funding a Required Contribution (“Unrelated
 
 
 
27

--------------------------------------------------------------------------------

 
 
Financing”) and the Company and its Subsidiaries have provided similar
cooperation at the Partnership’s expense to such Member in connection with an
Unrelated Financing during the previous twelve (12) months, in which case the
applicable Member shall bear all expenses of the Company and its Subsidiaries
incurred in providing such assistance.
 
ARTICLE VI
BOOKS, REPORTS AND COMPANY FUNDS
 
6.1           Records and Accounting; Auditors.
 
(a)           The Company shall keep or cause to be kept at the principal office
of the Company appropriate books and records with respect to the Company’s
business.  The books of the Company shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with United States generally
accepted accounting principles (“GAAP”).  All decisions as to accounting
matters, except as specifically provided to the contrary herein, shall be made
by the Board.  The books of the Company for tax purposes shall be maintained in
accordance with Code Section 448.
 
(b)           The independent registered public accounting firm and the external
audit service provider of the Company shall initially be KPMG, LLP, until such
firm resigns or is removed by the Board.  Thereafter, the Board shall select the
independent registered public accounting firm and the external audit service
provider of the Company.
 
6.2           Reports.
 
(a)           As soon as practicable, but in any event no later than forty-five
(45) days following the close of each Book Fiscal Year, the Company shall cause
to be delivered to each Member a balance sheet, a statement of income and
comprehensive income, a statement of Members’ equity and a statement of cash
flows, such year-end financial reports to be prepared in accordance with GAAP,
applied on a consistent basis throughout the periods presented thereby, and to
be audited and certified by a nationally recognized independent public
accounting firm selected by the Board (subject to Section 6.1(b)).
 
(b)           As soon as practicable, but in no event later than eighteen (18)
days after the close of each of the first three quarters and twenty-five (25)
days after the close of the last quarter of each Book Fiscal Year, the Company
shall cause to be delivered to each Member reports containing unaudited
consolidated financial statements of the Company for such fiscal quarter,
prepared in accordance with GAAP for interim reporting, including a balance
sheet, a statement of income and comprehensive income, a statement of Members’
equity and a statement of cash flows.
 
(c)           Within forty-five (45) days after each Book Fiscal Year end (or at
such other times as reasonably requested by the Members), the Company shall
cause to be delivered to each Member (i) one or more engineering reports in a
form reasonably satisfactory to the Board (each, an “Engineering Report”)
relating to the Company’s and the Partnership’s oil and gas interests and (ii)
such other information relating to the Company’s and the Partnership’s oil and
gas interests reasonably requested by a Member.  
 
 
 
28

--------------------------------------------------------------------------------

 
 
Each annual Engineering Report shall be prepared as of the Book Fiscal Year end
by an independent engineering consultant approved by the Board.  Each
Engineering Report shall be prepared using standard engineering practices
generally accepted by the petroleum industry and shall conform to guidelines
developed and adopted by the U.S. Securities and Exchange Commission (the
“SEC”).
 
(d)           With respect to any financial statements discussed in subsections
(a) and (b) of this Section 6.2, the Company shall cause to be delivered to each
Member an instrument executed by the principal financial officer and CEO of the
Company and certifying that such financial statements were prepared in
accordance with GAAP, applied on a consistent basis throughout the periods
presented thereby, which shall accompany such financial statements; provided,
that the foregoing shall not restrict the right of the Company to change its
accounting principles consistent with GAAP in accordance with this Agreement
(including Section 5.7).
 
(e)           (i) As soon as practicable, but in no event later than fifteen
(15) days after the close of each calendar month, the Company shall cause to be
delivered to each Member reports containing the “flash” results for such month,
which shall contain information with operating and financial metrics currently
reported in EXCO’s existing internal financial reports, including production
volumes, product pricing, operating expenses and EBITDA, and other information
deemed necessary to manage the financial matters of the Company (such
information will also include applicable comparisons to budgets and prior
periods), and (ii) as soon as practicable, but in no event later than thirty
(30) days after the close of each calendar month, the Company shall cause to be
delivered to each Member reports containing unaudited consolidated financial
statements of the Company for such month and for the Book Fiscal Year to date
(and, in each case, on a comparative basis with the prior year to the extent
such comparative financial statements are available), prepared in accordance
with GAAP (except that such financial statements need not include footnotes),
including a balance sheet, a statement of income and comprehensive income, a
statement of Members’ equity and a statement of cash flows.
 
(f)           Within forty-five (45) days after the end of each fiscal quarter,
the Company shall cause to be delivered to each Member (i) a forecast of the net
income of the Company and the Partnership and cash distributions to the Members
and partners of the Partnership for the remainder of the Book Fiscal Year and,
with respect to the fourth quarter of the then current Book Fiscal Year, a
forecast of the net income and cash distributions to be made to Members and the
partners of the Partnership in the first quarter of the following Book Fiscal
Year and (ii) a quarterly report summarizing all outstanding material Claims
related to any litigation, arbitration, administrative proceeding or other
dispute and any settlement or result of any litigation, arbitration,
administrative proceeding or other dispute entered into or relating to the
Company or the Partnership that occurred during the prior fiscal quarter.
 
(g)           Within thirty (30) days after the end of the Tax Fiscal Year, the
Company shall cause to be delivered to each Member an estimate of taxable income
for the Company and the Partnership, the amounts allocable to each Member for
the Tax Fiscal
 
 
 
29

--------------------------------------------------------------------------------

 
 
Year and a fixed asset reconciliation (comprised of asset additions, retirements
and dispositions).
 
(h)           As soon as practical after a Member may reasonably request, the
Company will, and shall cause its Subsidiaries to, at the Company’s or such
Subsidiary’s expense, furnish promptly to any Member all information regarding
the Company, its Subsidiaries and their business and properties, as well as
engineering and other data, in such form as reasonably requested by the Member
in order to comply with its reporting obligations (or, in the case of a Founder
Group Member, such obligations of a Harbinger Group Member or EXCO Group Member,
as applicable) under the Exchange Act or any other securities laws, obligations
with respect to an offering of securities registered under the Securities Act or
made under an exemption from registration and any other securities laws
applicable to such offering, which shall include financial information presented
in accordance with GAAP or in a manner that will permit the Member to convert
such information into financial statements in accordance with GAAP without
incurring material cost or delay.
 
6.3           Inspection by Members.  Subject to Section 13.2 and except as
would be, upon the advice of outside counsel to the Company, necessary to
preserve attorney-client, work product or similar legal privileges of the
Company, any Member and any accountants, attorneys, financial advisors and other
representatives of such Member may from time to time at such Member’s sole
expense for any commercially reasonable purpose, visit and inspect the
respective properties of the Company and its Subsidiaries, examine (and make
copies and extracts of) the Company’s and any of its Subsidiaries’ respective
books, records and documents of any kind, and discuss the Company’s and any of
its Subsidiaries’ respective affairs with its employees or independent
accountants, all at such reasonable times as such Member may request upon
reasonable notice.
 
ARTICLE VII
TAX MATTERS
 
7.1           Preparation of Tax Returns.  The EXCO Member shall arrange for the
preparation and timely filing of all tax returns of the Company and the
Partnership necessary for federal and state income and other applicable tax
purposes and shall use all reasonable efforts to furnish to each Member as soon
as practicable after the close of the Tax Fiscal Year and at such other times as
reasonably necessary (e.g., quarterly), the tax information reasonably required
for federal and state income and other applicable tax reporting purposes,
including such Member’s share of Net Income, Net Loss and any other items of
income, gain, loss and deduction for such Tax Fiscal Year and annual and
quarterly projections of such items.  No later than ten Business Days prior to
the due date for filing any of the Company’s and the Partnership’s federal and
state income tax returns (including information returns), the EXCO Member shall
provide a written or electronic copy of such tax returns (and relevant
supporting workpapers) to the Harbinger Member for review and comment and the
EXCO Member shall make revisions to such tax returns as are reasonably requested
by the Harbinger Member within five Business Days following the Harbinger
Member’s receipt of such tax returns from the EXCO Member; provided, that if the
Harbinger Member has not so requested such revisions within such five Business
Day period, then the Harbinger Member shall be deemed to have no comments to any
such tax returns.  Each
 
 
 
30

--------------------------------------------------------------------------------

 
 
Member shall provide to the EXCO Member, when and as reasonably requested, all
information concerning the affairs of such Member as may be reasonably required
to permit the preparation of such returns.
 
7.2           Accounting Methods; Tax Elections.  The classification,
realization and recognition of income, gains, losses and deductions and other
items shall be on the accrual method of accounting for federal income tax
purposes; provided, that, subject to the other provisions of this Section 7.2,
the Tax Matters Member may propose to change the method of accounting used for
federal income tax purposes, which change shall be subject to the prior written
consent of each Founder Member Group, which consent shall not be unreasonably
withheld.  The Company shall make an election under Section 754 of the Code in
accordance with applicable Regulations promulgated thereunder for the first Tax
Fiscal Year in which there is a transfer or Company distribution to which such
election would apply if requested by any Member.  In addition, the Tax Matters
Member shall determine whether to make any other available tax elections and
select any other appropriate tax accounting methods and conventions for any
purpose under this Agreement; provided, that no material tax election (other
than an election under Section 754 of the Code) or selection of a material tax
accounting method or convention shall be made without the prior written consent
of each Founder Member Group, which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, the election under Section
6231(a)(1)(B)(ii) of the Code shall not be made with respect to the Company
without the prior written consent of each Founder Member Group.
 
7.3           Tax Controversies.  Subject to Sections 5.4 and 5.7, the EXCO
Member is designated as the “Tax Matters Member” (within the meaning of Code
Section 6231) as of the date hereof, and is authorized and required to represent
the Company (at the Company’s expense) in connection with all examinations of
the Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Company funds that have been approved for
such purposes by the Board for professional services and costs associated
therewith.  On or before the fifth Business Day after becoming aware of any
significant tax matters with respect to the Company, including any tax audit,
examination or proceeding with respect to the federal and state income tax
matters of the Company or any member of the Partnership Group (any such matter,
a “Tax Matter”), the Tax Matters Member shall inform the Harbinger Member of
such Tax Matter and shall deliver to the Harbinger Member copies of all written
communications it may receive with respect to such Tax Matter.  The Tax Matters
Member shall allow the Harbinger Member to participate in any decisions relating
to such Tax Matter and shall not settle any such Tax Matter without the
Harbinger Member’s prior written consent not to be unreasonably
withheld.  Without the consent of the Harbinger Member, which consent shall not
be unreasonably withheld, the Tax Matters Member shall not extend the statute of
limitations with respect to any federal or state income tax liability of the
Company or any member of the Partnership Group, meet with or initiate contact
with any federal or state income tax authorities, file a request for
administrative adjustment on behalf of the Company or any member of the
Partnership Group with respect to any federal or state income tax matter, file
suit on behalf of the Company or any member of the Partnership Group concerning
any federal or state income tax refund or deficiency or take any action
contemplated by sections 6222 through 6231 of the Code.  In the event the “TEFRA
audit provisions” of Code Section 6221 et seq. apply by their terms, the Tax
Matters Member shall ensure that each other Member is a notice partner within
the meaning of Section 6231(a)(8) of the Code.  Each Member
 
 
 
31

--------------------------------------------------------------------------------

 
 
agrees to cooperate with the Tax Matters Member and to do or refrain from doing
any and all things reasonably required by the Tax Matters Member to conduct such
proceedings.  The designation of the Tax Matters Member may be changed from time
to time as determined by the Board.
 
7.4           Taxation as a Partnership.  It is the intention of the Members
that the Company be classified as a partnership for U.S. federal income tax
purposes.  No election shall be made by the Company or any Member for the
Company to be excluded from the application of the provisions of subchapter K of
chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law or to be classified as other than a partnership pursuant to
Regulations Section 301.7701-3; provided, that the foregoing restrictions shall
not apply to any ownership arrangement with respect to Oil and Gas Properties.
 
7.5           Withholding.  The Company may withhold distributions or portions
thereof if it is required to do so by any applicable rule, regulation or law,
and each Member hereby authorizes the Company to withhold from or pay on behalf
of or with respect to such Member any amount of federal, state, local or foreign
taxes that the Board determines that the Company is required to withhold or pay
with respect to any amount distributable or allocable to such Member pursuant to
this Agreement.  Any amount withheld or otherwise paid on behalf of or with
respect to a Member pursuant to this Section 7.5 shall be treated as an advance
against, and shall reduce the amount of, the next distribution(s) that the
Member would otherwise receive pursuant to Sections 4.1 or Article X.
 
7.6           Reimbursement.  The Tax Matters Member shall be reimbursed by the
Company for all reasonable out-of-pocket costs and expenses approved by the
Board (such approval not to be unreasonably withheld) and incurred in its
performance of its duties as described herein.
 
7.7           Texas Margin Tax Sharing Arrangement.  If Texas Law allows or
requires any Member and the Company to participate in the filing of a Texas
margin tax combined group report and such a combined group report is filed by
such Member and such Member pays the Texas margin tax liability due in
connection with such report, the Members agree that the Company shall promptly
reimburse the filing Member for the margin tax paid on behalf of the Company as
a combined group member.  The margin tax paid on behalf of the Company shall be
equal to the margin tax that the Company would have paid if it had computed its
margin tax liability for the report period on a separate entity basis rather
than as a member of the combined group.  The Members agree that the filing
Member may deduct for federal income tax purposes 100% of the Texas margin tax
attributable to the Company and paid by the filing Member and that the Company’s
reimbursement obligation shall be limited to the after-tax cost of the Texas
margin tax attributable to the Company and paid by the filing Member, computed
based on the highest marginal federal tax rate applicable to corporations.
 
ARTICLE VIII
EXCULPATION AND INDEMNIFICATION
 
8.1           Performance of Duties; No Liability of Members, Directors and
Officers.  No Member or Director (in their respective capacities as such) shall
have any duty to the Company or any Member of the Company except as expressly
set forth herein or in other agreements to
 
 
 
32

--------------------------------------------------------------------------------

 
 
which such Persons are party or as required by applicable Law.  No Member,
Director or Officer of the Company (in their respective capacities as such)
shall be liable to the Company, and no Director or Officer of the Company (in
their respective capacities as such) shall be liable to any Member, for any loss
or damage sustained by the Company or such Member (as applicable), unless such
loss or damage shall (as finally determined by a court of competent
jurisdiction) have resulted from such Person’s fraud or willful misconduct or,
in the case of any Member, willful breach of this Agreement or, in the case of
any Director or Officer of the Company, knowing and intentional breach of this
Agreement or, in the case of an Officer, breach of such Person’s duties pursuant
to Section 5.6(b).  In performing such Person’s duties, each such Person shall
be entitled to rely in good faith on the provisions of this Agreement and on
information, opinions, reports or statements (including financial statements and
information, opinions, reports or statements as to the value or amount of the
assets, liabilities, profits or losses of the Company or any facts pertinent to
the existence and amount of assets from which distributions to Members might
properly be paid) of the following other Persons or groups: one or more Officers
or employees of the Company, any attorney, independent accountant, appraiser or
other expert or professional employed or engaged by or on behalf of the Company,
or any other Person who has been selected with reasonable care by or on behalf
of the Company, in each case as to matters which such relying Person reasonably
believes to be within such other Person’s competence.  The preceding sentence
shall in no way limit any Person’s right to rely on information to the extent
provided in Section 18-406 of the Act.  No Member, Director or Officer of the
Company shall be personally liable under any judgment of a court, or in any
other manner, for any debt, obligation or liability of the Company, whether that
liability or obligation arises in contract, tort or otherwise, solely by reason
of being a Member, Director or Officer of the Company or any combination of the
foregoing.  Nothing in this Agreement shall limit the liabilities and
obligations of the Members, or entitle any Member to indemnification hereunder
from the Company with respect to any claims made under, when acting in any
capacity for or on behalf of the Company other than those expressly described
above.  For the avoidance of doubt, nothing in this Agreement shall limit the
liability of any Member to any other Member for breach of this Agreement.
 
8.2           Right to Indemnification.  Subject to the limitations and
conditions as provided in this Article VIII, each Person who was or is made a
party or is threatened to be made a party to or is involved in any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or arbitrative or in the nature of an alternative dispute
resolution in lieu of any of the foregoing (“Proceeding”), or any appeal in such
a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that such Person, or a Person of which such
Person is the legal representative, is or was a Member, a Director or Officer
or, in each case, a representative thereof shall be indemnified by the Company
to the fullest extent permitted by applicable Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than said Law permitted the Company to provide prior to such amendment)
against judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements and reasonable expenses (including reasonable
attorneys’ and experts’ fees) actually incurred by such Person in connection
with such Proceeding, appeal, inquiry or investigation (“Loss”), unless (a) such
Loss shall have been finally determined by a court of competent jurisdiction to
have resulted from such Person’s fraud, willful misconduct or, in the case of
any Member, willful breach of this Agreement or, in
 
 
 
33

--------------------------------------------------------------------------------

 
 
the case of any Director or Officer, knowing and intentional breach of this
Agreement or (b) in the case of an Officer, such Loss shall have been finally
determined by a court of competent jurisdiction to have resulted from such
person’s failure to act in good faith and in a manner such person reasonably
believed to be in, or not opposed to, the best interests of the Company or other
failure to comply with such Officer’s duties pursuant to Section 5.6(b), or,
with respect to a criminal proceeding, such Officer had reasonable cause to
believe his or her conduct was unlawful.  Indemnification under this Article
VIII shall continue as to a Person who has ceased to serve in the capacity which
initially entitled such Person to indemnity hereunder.  The rights granted
pursuant to this Article VIII, including the rights to advancement granted under
Section 8.3, shall be deemed contract rights, and no amendment, modification or
repeal of this Article VIII shall have the effect of limiting or denying any
such rights with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal.  The
foregoing indemnification is for the benefit of the Persons identified above
acting in the capacities described above and not in any other capacity.  For the
avoidance of doubt and notwithstanding anything in this Article VIII to the
contrary, nothing in this Agreement shall provide for any indemnification of any
Member or any legal representative thereof in respect of any Proceeding brought
by another Member against such first Member for breach of this Agreement or any
Affiliate Contract.
 
8.3           Advance Payment.  The right to indemnification conferred in this
Article VIII shall include the right to be paid or reimbursed by the Company for
the reasonable out-of-pocket expenses incurred by a Person entitled to be
indemnified under Section 8.2 who was, or is threatened to be made, a named
defendant or respondent in a Proceeding in advance of the final disposition of
the Proceeding and without any determination as to the Person’s ultimate
entitlement to indemnification; provided, however, that the payment of such
expenses incurred by any such Person in advance of the final disposition of a
Proceeding shall be made only upon delivery to the Company of a written
affirmation by such Person of its good faith belief that it has met the standard
of conduct necessary for indemnification under this Article VIII and a written
undertaking, by or on behalf of such Person, to repay all amounts so advanced if
it shall ultimately be determined that such Person is not entitled to be
indemnified under this Article VIII or otherwise.
 
8.4           Indemnification of Employees and Agents.  The Company, at the
direction of the Board, may indemnify and advance expenses to an employee or
agent of the Company to the same extent and subject to the same conditions under
which it may indemnify and advance expenses under Sections 8.2 and 8.3.
 
8.5           Appearance as a Witness.  Notwithstanding any other provision of
this Article VIII, the Company, at the sole discretion of the Board, may pay or
reimburse reasonable out-of-pocket expenses incurred by a Director, Member,
Officer, employee or agent in connection with his appearance as a witness or
other participation in a Proceeding at a time when he is not a named defendant
or respondent in the Proceeding.
 
8.6           Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred in this Article VIII shall not be
exclusive of any other right that a Member, Director, Officer or other Person
indemnified pursuant to this Article VIII may have or hereafter acquire under
any Law (common or statutory) or provision of this Agreement.
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
8.7           Insurance.  The Board may obtain and maintain, at the Company’s or
a member of the Partnership Group’s expense, insurance to protect the Members,
Directors, Officers, employees and agents from any expense, liability or loss
arising out of or in connection with such Person’s status and actions as a
Member, Director, Officer, employee or agent.  In addition, the Board may cause
the Company to purchase and maintain insurance, at the Company’s expense, to
protect the Company and any other Member, Director, Officer, employee or agent
of the Company who is or was serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of a foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any expense, liability or loss, whether
or not the Company would have the power to indemnify such Person against such
expense, liability or loss under this Article VIII.
 
8.8           Other Indemnification Agreements.
 
(a)           The Company hereby agrees that (i) the obligation of the Company
under this Agreement to indemnify or advance expenses to any indemnitee for the
matters covered thereby shall be the primary source of indemnification and
advancement of such indemnitee in connection therewith and any obligation on the
part of any indemnitee under any Other Indemnification Agreement to indemnify or
advance expenses to such indemnitee shall be secondary to the Company’s
obligation and shall be reduced by any amount that the indemnitee may collect as
indemnification or advancement from the Company, (ii) the Company shall be
required to advance the full amount of expenses incurred by such indemnitee and
shall be liable for the full amount of all expenses, judgments, penalties, fines
and amounts paid in settlement to the extent not prohibited by (and not merely
to the extent affirmatively permitted by) applicable Law and as required by the
terms of this Agreement and any Other Indemnification Agreement, without regard
to any rights an indemnitee may have against the Persons other than Subsidiaries
of the Company (including the Partnership Group) which have agreed to indemnify
or advance expenses to such indemnitee (“Indemnitee-Related Entities”), and
(iii) the Company irrevocably waives, relinquishes and releases the
Indemnitee-Related Entities from any and all claims against the
Indemnitee-Related Entities for contribution, subrogation or any other recovery
of any kind in respect thereof.  In the event that any of the Indemnitee-Related
Entities shall make any advancement or payment on behalf of an indemnitee with
respect to any claim for which such indemnitee has sought indemnification from
the Company, the Indemnitee-Related Entity making such payment shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of such indemnitee against the Company,
and such indemnitee shall execute all papers reasonably required and take all
action reasonably necessary to secure such rights, including the execution of
such documents as are necessary to enable the Indemnitee-Related Entities to
bring suit to enforce such rights.  The Company and each indemnitee agree that
the Indemnitee-Related Entities are express third party beneficiaries of the
terms of this Section 8.8(a), entitled to enforce this Section 8.8(a) as though
each of the Indemnitee-Related Entities were a party to this Agreement.
 
(b)           Except as provided in Section 8.8(a), the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder (or for which advancement is provided hereunder) if and
to the extent that an indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.
 
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           Except as provided in Section 8.8(a), the Company’s obligation to
indemnify or advance expenses hereunder to an indemnitee who is or was serving
at the request of the Company as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any other Subsidiary (including the
Partnership Group) shall be reduced by any amount such indemnitee has actually
received as indemnification payments or advancement of expenses from such
Subsidiary.  Notwithstanding any other provision of this Agreement to the
contrary, (i) an indemnitee shall have no obligation to reduce, offset,
allocate, pursue or apportion any indemnification advancement, contribution or
insurance coverage among multiple parties possessing such duties to such
indemnitee prior to the Company’s satisfaction and performance of all its
obligations under this Agreement, and (ii) the Company shall perform fully its
obligations under this Agreement without regard to whether such indemnitee
holds, may pursue or has pursued any indemnification, advancement, contribution
or insurance coverage rights against any Person other than the Company.
 
8.9           Savings Clause.  If this Article VIII or any portion hereof shall
be invalidated on any ground by any court or other Governmental Authority of
competent jurisdiction, then the Company shall nevertheless indemnify and hold
harmless each Person indemnified pursuant to this Article VIII as to costs,
charges and expenses (including reasonable attorneys’ fees), judgments, fines
and amounts paid in settlement with respect to any such Proceeding, appeal,
inquiry or investigation to the fullest extent permitted by any applicable
portion of this Article VIII that shall not have been invalidated and to the
fullest extent permitted by applicable Law.
 
ARTICLE IX
UNITS, TRANSFERS, AND OTHER EVENTS
 
9.1           Unit Certificates.
 
(a)           Notwithstanding anything to the contrary herein, unless the Board
shall determine and authorize otherwise in respect of some or all of any classes
of Units, Units shall not be evidenced by certificates and shall be recorded on
the books and records of the Company (including Exhibit A).  Units in the
Company may be evidenced by certificates in a form approved by the Board
(“Certificates”) but there shall be no requirement that the Company issue
certificates to evidence the Units.  If at any time the Board determines to
issue any Certificates, such Certificates shall on the face thereof bear the
following legend reflecting the restrictions on the Transfer of such securities:
 
“TRANSFER IS SUBJECT TO RESTRICTIVE LEGEND ON THE BACK HEREOF”
 
Such Certificate shall also bear a legend on the reverse side thereof
substantially in the following form:
 
“THE LIMITED LIABILITY COMPANY UNITS HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE LAWS OF
ANY STATE OR FOREIGN JURISDICTION, AND MAY NOT BE OFFERED OR SOLD,
 
 
 
36

--------------------------------------------------------------------------------

 
 
UNLESS THEY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION
FROM REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY SHALL HAVE BEEN DELIVERED TO THE COMPANY
TO THE EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE
SECURITIES ACT). THE LIMITED LIABILITY COMPANY UNITS ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OTHER TERMS AND CONDITIONS SET FORTH IN THE AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY, DATED AS OF
FEBRUARY 14, 2013, AS AMENDED FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED
FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
 
EACH LIMITED LIABILITY COMPANY UNIT SHALL CONSTITUTE A “SECURITY” WITHIN THE
MEANING OF, AND SHALL BE GOVERNED BY, (I) ARTICLE 8 OF THE UNIFORM COMMERCIAL
CODE (INCLUDING SECTION 8-102(A)(15) THEREOF) AS IN EFFECT FROM TIME TO TIME IN
THE STATE OF DELAWARE, AND (II) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE OF ANY
OTHER APPLICABLE JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE
1994 REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND
THE NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY
THE AMERICAN BAR ASSOCIATION ON FEBRUARY 14, 1995. NOTWITHSTANDING ANY PROVISION
OF THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY
TO THE CONTRARY, TO THE EXTENT THAT ANY PROVISION OF THE AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT IS INCONSISTENT WITH ANY NON-WAIVABLE
PROVISION OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE
OF DELAWARE (6 DEL. C. 5 8-101, ET SEQ.) (THE “UCC”), SUCH PROVISION OF ARTICLE
8 OF THE UCC SHALL CONTROL.”
 
(b)           If the Units are certificated, upon any Transfer of all or a
portion of the Units hereunder, the Transferor shall surrender the
Certificate(s) representing the Units so Transferred to the Company for
cancellation.  If a Certificate represents a greater portion of the Transferor’s
Units than that intended for Transfer, upon surrender of such Certificate for
cancellation, the Company shall issue to the Transferor a new Certificate
 
 
 
37

--------------------------------------------------------------------------------

 
 
which represents the Units being retained by such Transferor.  If the Units are
certificated, the Company shall issue to each Transferee who is Transferred
Units pursuant to this Agreement and who is admitted to the Company as a
Substitute Member in accordance with Section 9.10, a Certificate evidencing the
Units held by such Transferee.  Such Certificate shall indicate the Units then
owned by such Transferee and shall represent the Units owned by such Transferee
from time to time thereafter as set forth in the then effective Exhibit A
hereto, regardless of the Units indicated in the Certificate.  Upon receipt of
written notice or other evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of any Certificate and, in the case of
any such loss, theft or destruction upon receipt of the Member’s unsecured
indemnity agreement, or in the case of any other holder of a Certificate or
Certificates, other indemnity reasonably satisfactory to the Board or in the
case of any such mutilation upon surrender or cancellation of such Certificate,
the Company will make and deliver a new Certificate, of like tenor, in lieu of
the lost, stolen, destroyed or mutilated Certificate.
 
9.2           Record Holders.  The Company shall keep a register or other
records that reflect the Units and any Certificates.  Except as otherwise
required by law, the Company shall be entitled to, and shall only, recognize the
exclusive right of a Person registered on its books as the record holder of a
Unit, whether or not represented by a Certificate, to receive distributions in
respect of such Unit, to vote as the owner of such Unit and to be entitled to
the benefits, and subject to the obligations, of this Agreement with respect to
such Unit.
 
9.3           Restrictions on Transfers of Units.
 
(a)           Notwithstanding the other provisions of this Article IX, no
Transfer of any Units shall be made if such Transfer would (i) violate the then
applicable Laws or rules and regulations of the SEC, any state securities
commission or any other Governmental Authority with jurisdiction over such
Transfer, (ii) terminate the existence or qualification of the Company under the
laws of the jurisdiction of its formation, (iii) cause the Company to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for U.S. federal income tax purposes (if not already so treated or taxed) or
(iv) cause the Company to be required to register as an investment company under
the Investment Company Act of 1940 or subject the Company or its Subsidiaries or
any of the Partnership Group to the Investment Advisers Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended.
 
(b)           Except for Transfers made pursuant to and in compliance with
Sections 9.4, 9.5 and 9.7, any Transfer of Units by any Member or any of their
Affiliates shall be consummated only in accordance with this Section 9.3(b) as
follows:
 
(i)            No Member shall Transfer all or any portion of its Units or,
until the occurrence of a Qualified Public Offering or as permitted by Section
4.5(c) of the Partnership Agreement, Limited Partner Interests of the
Partnership, without the prior written consent (which such consent shall not be
unreasonably withheld, delayed or conditioned) of a majority of the Board (which
majority shall include at least one Harbinger Director, so long as the Harbinger
Member is entitled to appoint a Director, and at least one EXCO Director, so
long as the EXCO Member is entitled to appoint a
 
 
 
38

--------------------------------------------------------------------------------

 
 
Director); provided, that such consent shall not be required for (A) a Permitted
Transfer, (B) a bona fide pledge by a Member of its Units (the “Pledged
Interests”) to a lender of such Member or an agent for such lender (in such
capacity, together with its successors and assigns, in such capacity, a
“Lender”) if such Member provides at least ten (10) days advance written notice
of such pledge to the non-pledging Members and such pledging arrangement
provides that the non-pledging Members will have thirty (30) days to cure any
default of the pledging Member prior to such Lender initiating foreclosure
proceedings on the Pledged Interests (a “Bona Fide Pledge”) or (C) foreclosure
upon Pledged Interests by a Lender (a “Foreclosure”).  In the event of (1) a
Foreclosure by a Lender on either (x) a pledge of a Member’s Units or (y) an
indirect pledge of Equity Interests of such Member by one or more Persons
directly or indirectly Controlling any Equity Interests in such Member (other
than a Member’s ultimate public parent company) or (2) a Transfer of Pledged
Interests by a Lender to another Person, then the proportionate amount of such
Units subject to such Foreclosure shall, for purposes of any rights or
obligations set forth herein, be treated as having been Transferred by such
Member to a third party that is not an Affiliate of such Member.
 
(ii)            Notwithstanding Section 9.3(b)(i), the EXCO Member shall not
Transfer all or any portion of its Units (except pursuant to a Permitted
Transfer, Bona Fide Pledge or Foreclosure) without the prior written consent of
the Harbinger Member (which such consent shall not be unreasonably withheld,
delayed or conditioned); provided, that for so long as EXCO or another member of
EXCO Group remains an operator under either of the Operating Agreements, it
shall not be deemed unreasonable for the Harbinger Member to withhold its
consent to any such Transfer by the EXCO Member (except pursuant to a Permitted
Transfer, Bona Fide Pledge or Foreclosure or following a Qualified Public
Offering) if the transferee does not have, prior to such Transfer, the same or
better credit ratings (by any “nationally recognized statistical rating
organization,” as such term is defined by the SEC for purposes of Rule 436(g)(2)
under the Securities Act) and substantially the same operational capability as
EXCO.
 
(c)           In the event that a Transfer of Units under this Agreement subject
to Section 9.4, 9.5 or 9.7 occurs in connection with a Transfer of Common Units
or other Limited Partner Interests of the Partnership subject to similar rights
of first refusal, tag-along rights or drag-along rights under the Partnership
Agreement, such rights shall be exercised substantially concurrently with the
rights under the foregoing sections of this Agreement.
 
9.4           Right of First Refusal.
 
(a)           Any Member seeking to Transfer Units (a “Transferring Member”),
other than in a Permitted Transfer, Bona Fide Pledge or Foreclosure pursuant to
Section 9.3(b), shall be subject to the provisions of Sections 9.4(b) through
9.4(i) in connection with the Transfer of such Units.
 
(b)           If a Transferring Member subject to this Section 9.4(b) desires to
Transfer all or any portion of its Units to any Person (other than pursuant to a
Permitted Transfer, Bona Fide Pledge or Foreclosure), the Transferring Member
shall give written notice (the
 
 
 
39

--------------------------------------------------------------------------------

 
 
“Seller’s Notice”) to the Founder Member Groups that own a Percentage Interest
of at least 25% of the outstanding Units (except, if the Transferring Member is
a member of one of the Founder Member Groups, its own Founder Member Group) (the
“ROFR Holders”) at least thirty (30) days prior to the closing of the Transfer
(such period herein referred to as the “First Refusal Period”), stating that the
Transferring Member intends to make such proposed Transfer, identifying the
material terms and conditions of such Transfer, including the name and address
of the prospective purchaser or transferee (the “Proposed Transferee”), the
number of Units proposed to be sold or acquired pursuant to the offer (the
“First Refusal Interests”) and the per Unit purchase price which the Proposed
Transferee has offered to pay for the First Refusal Interests (the “Sale
Price”).  A copy of the offer, if available, shall be attached to the Seller’s
Notice.
 
(c)           Each ROFR Holder shall have the irrevocable right and option to
purchase all but not less than all of the First Refusal Interests at the Sale
Price and on terms no less favorable to the Transferring Member than those set
forth in the Seller’s Notice prior to the expiration of the First Refusal
Period.  Within twenty (20) days following delivery of the Seller’s Notice (the
“First Refusal Notice Deadline”), each ROFR Holder shall have the right to
deliver a written notice (“First Refusal Notice”) to the Transferring Member
stating whether it elects to exercise its option under this Section 9.4, and
such notice shall constitute an irrevocable commitment to purchase the First
Refusal Interests on the terms set forth in the Seller’s Notice.
 
(d)           If the ROFR Holders do not elect to purchase all of the First
Refusal Interests prior to the expiration of the First Refusal Notice Deadline
or notify the Transferring Member that they do not wish to purchase all of the
First Refusal Interests pursuant to Section 9.4(c), then, subject to this
Article IX, the Transferring Member shall be free, for a period of ninety (90)
calendar days from the date of the expiration of the First Refusal Period, to
Transfer all such First Refusal Interests to the Proposed Transferee (i) at a
price per Unit equal to or greater than the Sale Price and upon terms no more
favorable to the Proposed Transferee than those specified in the Seller’s Notice
and (ii) subject to the terms and restrictions of this Agreement, including as
set forth in this Article IX.  Any proposed Transfer of such First Refusal
Interests by the Transferring Member after the end of such 90-day period or any
change in the terms of the proposed Transfer as set forth in the Seller’s Notice
that are more favorable to the Proposed Transferee shall require a new Seller’s
Notice to be delivered to the ROFR Holders and shall give rise anew to the
rights provided in the preceding paragraphs in this Section 9.4.
 
(e)           If the ROFR Holders elect to purchase all of the First Refusal
Interests set forth in the Seller’s Notice, such ROFR Holders shall have the
right to purchase all, but not less than all, of the First Refusal Interests for
cash consideration whether or not part or all of the consideration specified in
the Seller’s Notice is other than cash. If part or all of the consideration to
be paid for the First Refusal Interests as stated in the Seller’s Notice is
other than cash, the price stated in such Seller’s Notice shall be deemed to be
the sum of the cash consideration, if any, specified in such Seller’s Notice,
plus the fair market value of the non-cash consideration.  The fair market value
of the non-cash consideration shall be determined by the Board; provided, that
if the Board does not or is unable to make such a determination of fair
 
 
 
40

--------------------------------------------------------------------------------

 
 
market value, such determination of fair market value shall be made by a
Valuation Firm selected by the Board, and such Valuation Firm shall be engaged
and paid by the Company.  The determination of fair market value by such
Valuation Firm (or, if such Valuation Firm determines a range of fair market
values, the mid-point of such range) shall be final and binding on the
Transferring Member and the ROFR Holders; provided, that, in the event of a
disagreement with the determination of such Valuation Firm (but not any
determination of the Board), the Transferring Member may elect to withdraw the
Transfer of the First Refusal Interests, in which case the Transferring Member
may not Transfer (including pursuant to a new First Refusal Notice) any First
Refusal Interests during the ninety (90) day period immediately following the
date of such withdrawal.
 
(f)           If the Transferring Member receives a First Refusal Notice from
more than one ROFR Holder entitled to purchase the First Refusal Interests, each
such ROFR Holder shall be allocated its pro rata portion (based on the
Percentage Interest of Units) of the First Refusal Interests that would have
been Transferred to the Proposed Transferee, unless otherwise agreed to by such
ROFR Holders and the Transferring Member.
 
(g)           The closing of the Transfer of the First Refusal Interests under
this Section 9.4 will be held at any location agreed to by the Transferring
Member and the ROFR Holder(s) purchasing the First Refusal Interests and on a
mutually acceptable date not more than ninety (90) days after a ROFR Holder
delivers a First Refusal Notice (or if more than one ROFR Holder is purchasing
the First Refusal Interests, a date not more than ninety (90) days following the
latest of the dates that the last electing ROFR Holder delivered its First
Refusal Notice).  At any closing contemplated by this Section 9.4, in
consideration of the receipt of the purchase price in immediately available
funds, the Transferring Member shall Transfer to the ROFR Holder(s) all right,
title and interest in and to the First Refusal Interests, free and clear of all
Liens, and, at the request of the ROFR Holder(s), shall execute all other
documents and take other actions as may be reasonably necessary or desirable to
effectuate the Transfer of the First Refusal Interests and to carry out the
purposes of this Agreement.
 
(h)           Notwithstanding the foregoing paragraphs in this Section 9.4, in
the event that the Harbinger Member exercises its Drag-Along Rights as provided
in Section 9.7, the EXCO Member may only exercise its rights under this Section
9.4 if the EXCO Member offers to purchase all of the Units, Common Units and
other Limited Partner Interests held in the aggregate by the Harbinger Group at
a price no less than 2% higher than the price offered by the Drag-Along
Transferee for such securities and upon terms no less favorable than those
offered by the Drag-Along Transferee.
 
(i)           Notwithstanding anything contained in this Section 9.4 to the
contrary, there shall be no liability on the part of the Transferring Member to
the Founder Member Groups entitled to a Seller’s Notice if the Transfer of First
Refusal Interests pursuant to this Section 9.4 is not consummated for any
reason.  Whether to effect a Transfer of First Refusal Interests by the
Transferring Member to a Proposed Transferee is in the sole and absolute
discretion of such Transferring Member.
 
 
41

--------------------------------------------------------------------------------

 
 
 
9.5           Tag-Along Rights.
 
(a)           If any Member proposes to Transfer all or any portion of its Units
to any Person other than through a Permitted Transfer, Bona Fide Pledge or
Foreclosure (a “Tag-Along Sale”), such Member (the “Initiating Holder”) shall
provide to each Founder Member Group holding the same class of Equity Interests
of the Company that are subject to the Tag-Along Sale (except, if the Initiating
Holder is a member of one of the Founder Member Groups, its own Founder Member
Group) notice of the terms and conditions of such proposed Transfer (the
“Tag-Along Notice”) (which notice may also be given concurrent with any Seller’s
Notice) and offer such other Founder Member Groups the opportunity to
participate in such Transfer with respect to their Units of the same class of
Units that are subject to the Tag-Along Sale in accordance with this Section 9.5
(each such electing Founder Member Group, a “Tagging Holder”) by including in
the proposed Transfer a number of the Tagging Holder’s Units not to exceed the
Tagging Holder’s pro rata portion (based on the Percentage Interest of Units
that are subject to the Tag-Along Sale) of the Units being Transferred in the
Tag-Along Sale.  No Tagging Holder may (i) Transfer a greater percentage of its
Units than the Initiating Holder is Transferring or (ii) Transfer a class of
Equity Interests of the Company different than the Initiating Holder.
 
(b)           The Tag-Along Notice shall identify the consideration for which
the Transfer is proposed to be made, and all other material terms and conditions
of the Tag-Along Sale, including the form of the proposed agreement, if any.
 
(c)           From the date of its receipt of the Tag-Along Notice, each Tagging
Holder shall have the right (a “Tag-Along Right”), exercisable by written notice
(the “Tag-Along Response Notice”) given to the Initiating Holder within (i) ten
(10) days after the end of the First Refusal Period, if the Tag-Along Notice is
given during the First Refusal Period, or (ii) ten (10) days after its receipt
of the Tag-Along Notice (the “Tag-Along Notice Period”), to request that the
Initiating Holder include in the proposed Transfer such number of Units held by
such Tagging Holder as permitted by this Section 9.5.
 
(d)           Each Tag-Along Response Notice shall include wire transfer
instructions for payment of the purchase price for the Units to be Transferred
in such Tag-Along Sale and a limited power of attorney authorizing the
Initiating Holder to Transfer such Tagging Holder’s Units that are subject to
the Tag-Along Sale at a price and on terms set forth in the Tag-Along
Notice.  Delivery of the Tag-Along Response Notice to the Initiating Holder
shall constitute an irrevocable exercise and acceptance of the Tag-Along Right
by such Tagging Holder.  If any Tagging Holder accepts the terms of the
Tag-Along Notice, the Initiating Holder shall, to the extent necessary, reduce
the number of Units it otherwise would have included in such proposed Tag-Along
Sale so as to permit the Tagging Holders to include in the Tag Along Sale a
number of Units that they are entitled to include pursuant to this
Section 9.5.  Each Tagging Holder shall promptly execute all other documents
required to be executed in connection with such Tag-Along Sale.
 
 
 
42

--------------------------------------------------------------------------------

 
 
(e)           If, within ninety (90) days after delivery of the Tag-Along
Response Notice, the Initiating Holder has not completed the Transfer of its
Units on substantially the same terms and conditions set forth in the Tag-Along
Notice, the Initiating Holder shall (i) return to each Tagging Holder any
documents in the possession of the Initiating Holder executed by the Tagging
Holders in connection with the proposed Tag-Along Sale and (ii) not conduct any
Transfer of its Units without again complying with this Section 9.5.
 
(f)           Concurrently with the consummation of the Tag-Along Sale, the
Initiating Holder shall (i) notify the Tagging Holders of the consummation of
such Tag-Along Sale, (ii) remit to each Tagging Holder the total consideration
for the Units that such Tagging Holder Transferred pursuant to the Tag-Along
Sale and (iii) promptly after the consummation of the Tag-Along Sale, furnish
such other evidence of the completion and the date of completion of such
Transfer and the terms thereof as may be reasonably requested by the Tagging
Holders.
 
(g)           If at the termination of the Tag-Along Notice Period any Member
has not elected to participate in the Tag-Along Sale, such Member shall be
deemed to have waived its rights under this Section 9.5 with respect to the
Transfer of its Units pursuant to such Tag-Along Sale.
 
(h)           Notwithstanding anything contained in this Section 9.5 to the
contrary, there shall be no liability on the part of the Initiating Holder to
the Tagging Holders if the Transfer of Units pursuant to this Section 9.5 is not
consummated for any reason.  Whether to effect a Transfer of Units by the
Initiating Holder is in the sole and absolute discretion of such Initiating
Holder.
 
(i)           In connection with a Tag-Along Sale, each Tagging Holder who
exercises Tag-Along Rights will execute such documents, and make such
representations, warranties, covenants and indemnities, as are (and when)
executed and made by the Initiating Holder, provided that any such
indemnification or similar obligations will be apportioned pro rata among the
Members participating in the Tag-Along Sale based on the net proceeds received
by them, other than with respect to representations made individually by a
Member (e.g., as to such Member’s title to the applicable securities and the
Transfer of such securities free and clear of all Liens, and with respect to
such Member’s existence, power and authority to effect such Transfer, the due
execution and enforceability of the relevant documents against such Member, the
absence of conflicts or required consents, absence of litigation with respect to
such Member relating to such transaction and absence of obligations with respect
to brokers’ fees).  In connection with a Tag-Along Sale, each participating
Member will also (A) consent to and raise no objections against the Tag-Along
Sale or the process pursuant to which the Tag-Along Sale was arranged, (B) waive
any dissenter’s rights and other similar rights, (C) take all actions reasonably
required or desirable or requested by the Initiating Holder to consummate such
Tag-Along Sale, and (D) comply with the terms of the documentation relating to
such Tag-Along Sale.  In connection with a Tag-Along Sale, the Company will use
commercially reasonable efforts to, and cause any Officer to, take all actions
reasonably necessary and appropriate to facilitate such Tag-Along
Sale.  Notwithstanding
 
 
 
43

--------------------------------------------------------------------------------

 
 
anything contained in this Section 9.5 to the contrary, the rights and
obligations of the Members to participate in a Tag-Along Sale are subject to the
following conditions:
 
(i)           upon the consummation of such Tag-Along Sale, all of the Members
participating therein will receive the same form and amount of consideration per
Unit, and, except for such consideration, no Initiating Holder or Tagging Holder
(each, a “Participating Holder”) will receive any other payments of any nature
whatsoever from the Transferee in connection with or arising from the Tag-Along
Sale; and
 
(ii)           no Participating Holder (other than the Initiating Holder) shall
be obligated to pay any expenses incurred in connection with any unconsummated
Tag-Along Sale, and each Participating Holder shall be obligated to pay only its
pro rata share (based on the number of Units Transferred) of expenses incurred
in connection with a consummated Tag-Along Sale to the extent such expenses are
incurred for the benefit of all such Participating Holders and are not otherwise
paid by the Company.
 
9.6           Preemptive Rights.
 
(a)           Subject to and without limiting Section 5.15, the Company grants
to each Member who is part of a Founder Member Group (a “PR Holder”), and each
PR Holder shall have the right to purchase, in accordance with the procedures
set forth herein, up to such PR Holder’s pro rata portion (based on Percentage
Interest of Units immediately prior to the time of sale) of any New Interests
that the Company may, from time to time, propose to issue and sell (hereinafter
referred to as the “Preemptive Rights”).
 
(b)           If the Company proposes to issue and sell New Interests, the
Company shall notify each PR Holder in writing with respect to the proposed New
Interests to be issued and sold (the “New Interests Notice”).  Each New
Interests Notice shall set forth: (i) the number of New Interests proposed to be
issued and sold by the Company and their purchase price; (ii) each PR Holder’s
pro rata portion of New Interests and (iii) any other material terms and
conditions, including any applicable regulatory requirements, and, if known, the
expected date of consummation of the issuance and sale of the New Interests
(which date, in any event shall be no earlier than forty-five (45) days
following the date of delivery of the New Interests Notice).
 
(c)           Each PR Holder shall be entitled to exercise its Preemptive Right
to purchase such New Interests by delivering an irrevocable written notice to
the Company within thirty (30) days from the date of receipt of any New
Interests Notice specifying the number of New Interests to be subscribed, which
in any event can be no greater than such PR Holder’s pro rata portion of such
New Interests, at the price and on the terms and conditions specified in the New
Interests Notice.
 
(d)           Each PR Holder exercising its right to purchase its entire pro
rata portion of New Interests being issued (each, a “Subscribing Member”) shall
have a right of over-allotment such that if another PR Holder fails to exercise
its Preemptive Right to purchase its entire pro rata portion of New Interests
(each, a “Non-Subscribing
 
 
 
44

--------------------------------------------------------------------------------

 
 
Member,” including any PR Holder that fails to exercise its right to purchase
its entire pro rata share of Remaining New Interests, as described below), such
Subscribing Member may purchase its pro rata share, based on the relative
percentage ownership of the Units then owned by the Subscribing Members, of
those New Interests in respect to which the Non-Subscribing Members have not
exercised their Preemptive Right (the “Remaining New Interests”) by giving
written notice to the Company within three (3) Business Days from the date that
the Company provides written notice of the amount of New Interests as to which
such Non-Subscribing Members have failed to exercise their rights thereunder.
 
(e)           If no PR Holder elects within the applicable notice periods
described above to exercise its Preemptive Rights with respect to any of the New
Interests proposed to be issued and sold by the Company, the Company shall have
ninety (90) days after the expiration of all such notice periods to issue and
sell or to enter into an agreement to issue and sell such unsubscribed New
Interests proposed to be sold by the Company, at a price and on terms no more
favorable to the purchaser than those offered to the PR Holders pursuant to this
Section 9.6.
 
(f)           No PR Holder will be required to take up and pay for any New
Interests pursuant to its Preemptive Right unless all New Interests (other than
those to be taken up by such PR Holder) are sold, whether to the other PR
Holders or pursuant to Section 9.6(e).
 
(g)           Each PR Holder may assign its rights to acquire New Interests
under this Section 9.6 to, and such rights may be exercised on behalf of such PR
Holder by, any 100% Affiliate of such PR Holder to whom such PR Holder would
have been permitted to Transfer such New Interests immediately following such PR
Holder’s acquisition thereof.
 
9.7           Drag-Along Rights.


(a)           General.  Subject to prior compliance with Sections 9.3 and 9.4,
after the third anniversary of the Closing Date, if any Drag-Along Founder
Member Group elects to consummate a Transfer of Units to any Person or Persons
(except pursuant to a Permitted Transfer, Bona Fide Pledge or Foreclosure)
(collectively, a “Drag-Along Transferee”) in a bona fide arm’s-length
transaction or series of related transactions (including by way of a purchase
agreement, tender offer, merger or other business combination transaction or
otherwise) pursuant to which all, but not less than all, of the Units, the
Common Units and other Limited Partner Interests held in the aggregate by such
Drag-Along Founder Member Group would be Transferred to such Drag-Along
Transferee (subject to allowance for “rollover” transactions in which the
Drag-Along Founder Member Group and its Affiliates continue to hold no more than
20% of the equity in the Company and the Partnership, or their successor entity
or entities, following completion of such transactions), such Drag-Along Founder
Member Group shall have the right (a “Drag-Along Right”), upon the terms and
subject to the conditions of this Section 9.7, to require all other Members to
Transfer all, but not less than all, of the Units, Common Units and other
Limited Partner Interests held by such other Members to
 
 
 
45

--------------------------------------------------------------------------------

 
 
such Drag-Along Transferee; provided, however, that the Drag-Along Founder
Member Group must hold at least 25% of the Units and at least 60% of the Limited
Partner Interests (as defined in the Partnership Agreement) in the Partnership
to exercise its Drag-Along Rights; provided, further, that such Drag-Along
Founder Member Group must also exercise its drag-along rights under the
Partnership Agreement; and provided, further, that if all or a portion of the
consideration to be received in connection with the Drag-Along Sale consists of
securities of the Drag-Along Transferee or another Person, such securities must
be listed on a National Securities Exchange and be (x) issued pursuant to an
effective registration statement under the Securities Act or (y) subject to a
demand registration rights agreement with all Members receiving such securities,
on reasonable and customary terms (including mutual indemnities and piggyback
registration rights) and providing for the issuer to use commercially reasonable
efforts to register (upon the request of any Member) under the Securities Act
the resale of all such securities received by all Members.
 
(i)            Subject to Section 9.7(b), each Member will Transfer all of the
Units it is required to Transfer in connection with the valid exercise of
Drag-Along Rights by a Drag-Along Founder Member Group on the same terms (other
than aggregate price) and conditions applicable to, and for the same type of
consideration payable to, each member of the Drag-Along Founder Member Group, at
the price calculated in accordance with Section 9.7(a)(ii) (a “Drag-Along
Sale”); and
 
(ii)            The aggregate purchase price payable for the Units purchased by
a Drag-Along Transferee will be allocated, paid and distributed among the
Members participating in such Drag-Along Sale based on the Percentage Interest
of each such Member.  The aggregate net purchase price payable in respect of
Units of the Company, Common Units and any other Partnership Interests in a
Drag-Along Sale pursuant to this Section 9.7 and pursuant to the Partnership
Agreement shall be allocated among such securities in the same manner as such
amount would be distributed among the holders of such securities in a
liquidation of the Partnership followed by a liquidation of the Company.
 
(b)           Terms of Sale.  In connection with a Drag-Along Sale, each Member
subject thereto will execute such documents, and make such representations,
warranties, covenants and indemnities with respect to the matters set forth
below, as are (and when) executed and made by the applicable Drag-Along Founder
Member Group, and will take and cause its Affiliates to take, and cause any
Director designated to the Board by such Member, if applicable, to take, any and
all other actions as may be reasonably necessary or advisable to consummate the
Drag-Along Sale; provided, that any indemnification or similar obligations will
be apportioned pro rata among the Members participating in the Drag-Along Sale
based on the net proceeds received by them, other than with respect to
representations and covenants made individually by a Member. In connection with
a Drag-Along Sale, each Member subject thereto will also (A) consent to and
raise no objections against the Drag-Along Sale or the process pursuant to which
the Drag-Along Sale was arranged, (B) waive any dissenter’s rights and other
similar rights, (C) take all actions reasonably required or desirable or
requested by the Drag-Along Founder Member Group to consummate such Drag-Along
Sale, (D) comply with the terms of the
 
 
 
46

--------------------------------------------------------------------------------

 
 
documentation relating to such Drag-Along Sale and (E) use commercially
reasonable efforts to cause any Director designated to the Board by such Member,
if applicable, to facilitate and take, and cause the Company to facilitate and
take, the actions described in the foregoing clauses (A) through (D).  In
connection with any Drag-Along Sale, no Member required to participate in such
Drag-Along Sale shall be required to make any representations or warranties in
connection with such Transfer, other than representations or warranties made
individually by such Member as to such Member’s title to the applicable
securities and the Transfer of such securities free and clear of all Liens, and
with respect to such Member’s existence, power and authority to effect such
Transfer, the due execution and enforceability of the relevant documents against
such Member, the absence of conflicts or required consents, absence of
litigation with respect to such Member relating to such transaction and absence
of obligations with respect to brokers’ fees.
 
(c)           Drag-Along Notice.  The rights set forth in this Section 9.7 will
be exercised by the Drag-Along Founder Member Group giving written notice (the
“Drag-Along Notice”) to the other Members at least thirty (30)  Business Days
prior to the date on which the Drag-Along Founder Member Group expects to
consummate the Drag-Along Sale.  In the event that the terms and/or conditions
set forth in the Drag-Along Notice are thereafter amended in any material
respect, such Drag-Along Founder Member Group will promptly give written notice
(an “Amended Drag-Along Notice”) of the amended terms and conditions of the
proposed Transfer to each of the other Members.  The Drag-Along Founder Member
Group shall cause each Drag-Along Notice and Amended Drag-Along Notice to set
forth:  (i) the name and address of the Drag-Along Transferee, (ii) the proposed
amount and form of consideration and terms and conditions of payment offered by
the Drag-Along Transferee and (iii) all other material terms of the proposed
transaction, including the expected closing date of the transaction, and the
Drag-Along Founder Member Group shall provide copies of the definitive documents
and agreements relating to the Drag-Along Sale to the other Members reasonably
in advance of the consummation of such Drag-Along Sale; provided, that any such
document or agreement to which the other Members are not a party may be redacted
to exclude provisions not directly relevant, in the Drag-Along Founder Member
Group’s reasonable discretion, to the other Members.
 
(d)           Accredited Investor.  Notwithstanding anything to the contrary in
this Section 9.7, if the consideration in a Drag-Along Sale includes securities
with respect to which no registration statement covering the issuance of such
securities has been declared effective under the Securities Act and which may
not be resold pursuant to Rule 144 (or are subject to volume limitations
thereunder), each Member that is not then an Accredited Investor (without regard
to Rule 501(a)(4) under the Securities Act) may be required (notwithstanding
Section 9.7(a)(i)), at the request and election of the Drag-Along Founder Member
Group, to (i) appoint a purchaser representative (as such term is defined in
Rule 501 under the Securities Act) reasonably acceptable to such Members or
(ii) accept cash in lieu of any securities such non-Accredited Investor would
otherwise receive in an amount equal to the fair market value of such securities
as determined by the Board in its reasonable judgment.
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
(e)           Fair Market Value.  If some or all of the consideration received
in connection with a Drag-Along Sale is other than cash, then such consideration
shall be deemed to have a dollar value equal to the fair market value of such
consideration as determined by the Board; provided, that if the Board does not
or is unable to make such a determination of fair market value, such
determination of fair market value shall be made by a Valuation Firm selected by
the Board, and such firm shall be engaged and paid by the Company.  The
determination of fair market value by such Valuation Firm (or, if such Valuation
Firm determines a range of fair market values, the mid-point of such range)
shall be final and binding on all parties.
 
9.8           Change of Control.
 
(a)           Change of Control of EXCO.  Upon a Change of Control of EXCO, the
Harbinger Member shall have the right, exercisable until the expiration of six
months following notice to the Harbinger Member by the EXCO Member of the Change
of Control of EXCO, to acquire all, but not less than all, of the Units of the
EXCO Member for Fair Market Value.
 
(b)           Change of Control of Harbinger.  If, within a twelve-month period
following a Change of Control of Harbinger, the Harbinger Directors on the Board
cause the Partnership to reject each opportunity relating to Partnership
Appropriate Oil and Gas Properties presented to the Partnership by the EXCO
Group reasonably and in good faith and substantially consistent with past
practice and (i) such opportunity is reasonably expected to be accretive to the
Partnership on a per Common Unit basis and (ii) the Partnership has available
borrowing capacity under any then-existing credit facility, cash on hand and
other sources of secured debt financing reasonably available to consummate such
opportunity, the EXCO Member shall have the right, exercisable until the
expiration of six months following the twelve-month anniversary of the Change of
Control of Harbinger, to acquire all, but not less than all, of the Units,
Common Units and any other Limited Partner Interests held by the Harbinger Group
for Fair Market Value.
 
(c)           Change of Control of Other Members.  Upon a Change of Control of
any Member other than the Harbinger Member or the EXCO Member, the Harbinger
Member and the EXCO Member shall each have the right, exercisable until the
expiration of six months following notice to the Board of the Change of Control
of such Member, to acquire all, but not less than all, of the Units of such
Member for Fair Market Value.
 
9.9           Expenses.  Each Member shall bear its own expenses incurred in
connection with this Article IX, and any Member effecting a Transfer pursuant to
this Article IX shall reimburse the Company or the Partnership, as the case may
be, for any expenses incurred by the Company or the Partnership in connection
therewith.
 
9.10         Transfers Generally; Substitute Members.
 
(a)           Additional Procedural Conditions to Transfers.  Without limiting
Section 9.3(a), any Transfer of Units shall be valid hereunder only if:
 
 
 
48

--------------------------------------------------------------------------------

 
 
(i)            the Transferor and the Transferee execute and deliver to the
Company such documents and instruments of conveyance as may be reasonably
requested by the Board to effect such Transfer and to confirm the agreement of
the Transferee to be bound by the provisions of this Agreement; and
 
(ii)            the Transferor and the Transferee provide to the Board the
Transferee’s taxpayer identification number and any other information reasonably
necessary to permit the Company to file all required federal and state tax
returns and other legally required information statements or returns.
 
(b)           Rights and Obligations of Transferees and Transferors.  Subject to
Section 9.10(c), the Transferee of any Transfer of Units permitted pursuant to
this Agreement shall be a Transferee only, and only shall receive, to the extent
Transferred, the Economic Interest associated with the Units so Transferred, and
such Transferee shall not be entitled or enabled to exercise any other rights or
powers of a Member, such other rights, and all obligations relating to, or in
connection with, such Units remaining with the Transferring Member.  The
Transferring Member shall remain a Member even if it has Transferred all of its
Units to one or more Transferees until such time as all such Transferees are
admitted to the Company as Substitute Members pursuant to Section 9.10(c), as
applicable.  Subject to Section 9.10(c), in the event any Transferee desires to
make a further Transfer of all or any portion of its Units, such Transferee
shall be subject to all of the provisions of this Agreement to the same extent
and in the same manner as the Member who initially held such Units.
 
(c)           Admission of Transferee as Substitute Member.  Subject to the
other provisions of this Article IX, a Transferee shall be admitted to the
Company as a Substitute Member following a Transfer of Units in accordance with
this Article IX upon satisfaction of all of the following conditions, upon which
the Transferee shall have all of the rights and powers, and be subject to all of
the restrictions and liabilities, of a Member under the Act and this Agreement
with respect to the Units Transferred:  (i) the Transferee shall become a party
to this Agreement as a Member by executing a joinder or counterpart signature
page to this Agreement and executing such other documents and instruments as the
Board may reasonably request for the sole purpose of confirming such
Transferee’s admission as a Member and agreement to be bound by the terms and
conditions of this Agreement and (ii) if requested by the Board, the Transferee
agrees to pay or reimburse, or pays or reimburses, the Company for all
reasonable costs that the Company incurs in connection with the admission of the
Transferee as a Member.
 
(d)           Effect on Transferor and Company.  Upon the admission of a
Transferee as a Substitute Member, (i) the Transferor shall (A) cease to be a
Member with respect to the portion of the Units so Transferred and (B) be
released from any obligations arising after the date of such Transfer with
respect to the Units so Transferred and (ii) subject to Section 9.10(e), the
Transferee will become a Member hereunder with respect to such Units with all
the rights and obligations of a Member held by the Transferor in respect of such
Units immediately prior to the time of Transfer.
 
 
 
49

--------------------------------------------------------------------------------

 
 
(e)           Non-Transferable Provisions.  Notwithstanding anything to the
contrary contained herein, the rights and obligations of this Agreement that
refer specifically to any Founder Member Group or member of a Founder Member
Group (the “Non-Transferable Provisions”) shall be personal to such Founder
Member Group or member of a Founder Member Group and may not be Transferred
without the written consent of each Founder Member Group other than pursuant to
Affiliate Transfers.  Immediately following any Transfer of a Unit by a member
of a Founder Member Group in a manner pursuant to which the Non-Transferable
Provisions are not Transferred, the Non-Transferable Provisions shall continue
to apply solely with respect to that portion, if any, of such Founder Member
Group’s Units retained by such Founder Member Group.  For the avoidance of
doubt, Non-Transferable Provisions include, but are not limited to, the rights
and obligations set forth in Section 9.4, Section 9.5, Section 9.6, Section 9.7
and Section 9.8.
 
9.11         Closing Date.  Any Transfer and any related admission of a Person
as a Member in compliance with this Article IX shall be deemed effective on such
date that the Transferee or successor in interest complies with the requirements
of this Agreement.
 
9.12         Effect of Incapacity.  Except as otherwise provided herein, the
Incapacity of a Member shall not dissolve or terminate the Company.  In the
event of such Incapacity, the executor, administrator, guardian, trustee or
other personal representative of the Member that has experienced such Incapacity
shall be deemed to be the assignee of such Member’s Economic Interest and may,
subject to the terms and conditions set forth in this Article IX, become a
Substitute Member.
 
9.13         No Appraisal Rights.  No Member shall be entitled to any valuation,
appraisal or similar rights with respect to such Member’s Units, whether
individually or as part of any class or group of Members, in the event of a
merger, consolidation, sale of the Company or other transaction involving the
Company or its securities unless such rights are expressly provided by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.
 
9.14         Effect of Non-Compliance.
 
(a)           Improper Transfers Void.  ANY ATTEMPTED TRANSFER NOT STRICTLY IN
ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE IX WILL BE VOID AB INITIO AND OF
NO FORCE OR EFFECT WHATSOEVER, PROVIDED, THAT ANY SUCH ATTEMPTED TRANSFER MAY BE
A BREACH OF THIS AGREEMENT, NOTWITHSTANDING THAT SUCH ATTEMPTED TRANSFER IS
VOID.
 
(b)           Other Consequences.  Without limiting the foregoing, if any Unit
or Certificate representing a Unit is purported to be Transferred in whole or in
part in contravention of this Article IX, the Person to whom such purported
Transfer was made shall not be entitled to any rights as a Member whatsoever,
including any of the following rights:
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
(i)            to participate in the management, business or affairs of the
Company;
 
(ii)           to receive any reports pursuant to Section 6.2 or obtain
information concerning the Company pursuant to Section 6.3 or any other
provision hereof;
 
(iii)          to inspect or copy the Company’s books or records;
 
(iv)          to receive any Economic Interest in the Company; or
 
(v)           to receive upon the dissolution and winding up of the Company the
net amount otherwise distributable to the Transferor pursuant to
Section 10.2(c)(iii) hereof.
 
ARTICLE X
DISSOLUTION, LIQUIDATION AND TERMINATION
 
10.1           Dissolution.  The Company will dissolve and its affairs will be
wound up only upon (i) the consent of the Directors in accordance with Section
5.7, or (ii) upon the closing of a Drag-Along Sale.  For the avoidance of doubt,
the bankruptcy, liquidation or dissolution of any Member or any Affiliate of any
Member or the occurrence of any other event that terminates the continued
membership of any Member shall not cause the Company to be dissolved or its
affairs to be wound up, and upon the occurrence of any such event, the Company
shall be continued without dissolution.  The provisions of Article X shall
survive the dissolution, liquidation, winding up and termination of the Company.
 
10.2           Liquidation and Termination.  Upon the dissolution of the
Company, a majority of the Board may appoint one or more other Persons as
liquidator(s).  The liquidator will proceed diligently to wind up the affairs of
the Company and liquidate the Company’s assets and make final distributions as
provided herein.  The costs of liquidation will be borne as a Company
expense.  Until final distribution, the liquidator will continue to operate the
Company properties with all of the power and authority of the Members.  Subject
to Section 18-804 of the Act, the steps to be accomplished by the liquidator are
as follows:
 
(a)           Accounting.  As promptly as possible after dissolution and again
after final liquidation, the liquidator will cause a proper accounting to be
made by a recognized firm of certified public accountants of the Company’s
assets, liabilities and operations through the last day of the calendar month in
which the dissolution occurs or the final liquidation is completed, as
applicable;
 
(b)           Payments.  The liquidator will pay from Company funds all of the
debts and liabilities of the Company (including all expenses incurred in
liquidation) or otherwise make adequate provision therefor (including the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine); and
 
(c)           Disposition of Assets.  The Company will dispose of all remaining
assets as follows:
 
 
 
51

--------------------------------------------------------------------------------

 
 
(i)            the liquidator may sell any or all Company property, and any
resulting gain or loss from each sale will be computed and allocated to the
Members pursuant to Section 4.2;
 
(ii)           with respect to all Company property that has not been sold, the
fair market value of that property will be determined by the liquidator and the
Capital Accounts of the Members will be adjusted to reflect the manner in which
the unrealized income, gain, loss and deduction inherent in property that has
not been reflected in the Capital Accounts previously would be allocated among
the Members if there were a taxable Transfer of that property for the fair
market value of that property on the date of distribution; and
 
(iii)          thereafter, Company property will be distributed among the
Members in accordance with their respective positive Capital Account
balances.  All distributions made pursuant to this clause (iii) will be made by
the end of such taxable year (or, if later, within ninety (90) days after the
date of such liquidation).
 
(d)           Distributions.  All distributions in kind to the Members will be
made subject to the liability of each distributee for its allocable share of
costs, expenses and liabilities theretofore incurred or for which the Company
has committed prior to the date of termination, and those costs, expenses and
liabilities will be allocated to the distributee pursuant to this Section 10.2.
 
(e)           Cancellation of Filing.  Upon completion of the distribution of
Company assets as provided herein, the Company will be terminated, and the Board
(or such other Person or Persons as may be required) will cause the cancellation
of any other filings made as provided in Section 1.6 and will take such other
actions as may be necessary to terminate the Company.
 
ARTICLE XI
DEVELOPMENT AND ACQUISITION OPPORTUNITIES
 
11.1         Partnership Business Opportunities.  The provisions of this Article
XI shall terminate and be of no further force or effect upon the earliest to
occur of (i) twelve months following a Change of Control of EXCO or Change of
Control of Harbinger, (ii) the Harbinger Member exercises the Full Special
Committee Control Rights, (iii) a member of the EXCO Member Group no longer
serves as an operator under both Operating Agreements, or (iv) either (A) the
EXCO Member no longer owns any Units, (B) the Harbinger Member no longer owns
any Units or (C) the Harbinger Member Transfers 25% or more of the outstanding
Units to a Competitor (other than a 100% Affiliate).
 
(a)           If the EXCO Group or the Harbinger Group desires to purchase,
acquire or otherwise obtain any Partnership Appropriate Oil and Gas Properties
(other than from a wholly owned Affiliate of the EXCO Group or the Harbinger
Group, as applicable), the EXCO Group or the Harbinger Group, as applicable,
shall give written notice (the “Acquisition First Refusal Notice”) to the
Partnership and the Company at least forty (40) days prior to the closing of the
acquisition, stating that it intends to purchase such
 
 
 
52

--------------------------------------------------------------------------------

 
 
Partnership Appropriate Oil and Gas Properties and identifying the Partnership
Appropriate Oil and Gas Properties and material terms and conditions of such
purchase, including the name and address of the prospective seller or sellers,
the proposed purchase price and all other information reasonably requested by
the Partnership regarding the proposed acquisition.  For a period of thirty (30)
days from the date of receipt of the Acquisition First Refusal Notice and all
reasonably requested information, the Partnership shall have an irrevocable
right and option to agree to purchase all but not less than all of such
Partnership Appropriate Oil and Gas Properties either (at the discretion of
either the EXCO Group or the Harbinger Group, as applicable) (i) from the seller
or sellers of such Partnership Appropriate Oil and Gas Properties (such
opportunity, an “Outstanding Acquisition Opportunity”) or (ii) from the EXCO
Group or the Harbinger Group, as applicable, following such Member Group’s
acquisition of such Partnership Appropriate Oil and Gas Properties (such
opportunity, a “Completed Acquisition Opportunity”), in each case, upon
substantially the same terms and the same price as payable or paid by the EXCO
Group or the Harbinger Group, as applicable, for such Partnership Appropriate
Oil and Gas Properties (with the allocation of price for any acquisitions of
such Partnership Appropriate Oil and Gas Properties with other oil and gas
properties to be made in good faith after giving effect to any tax consequences
to the EXCO Group or the Harbinger Group, as applicable, of such disposition to
the Partnership by the EXCO Group or the Harbinger Group, as applicable).  Any
dispute regarding the allocation of price in accordance with the foregoing
sentence shall be resolved in accordance with Section 11.1(f).
 
(b)           If the EXCO Group or the Harbinger Group desires to sell, transfer
or otherwise dispose of any Partnership Appropriate Oil and Gas Properties to
any Person (other than to a wholly owned Affiliate of the EXCO Group or the
Harbinger Group, as applicable), the EXCO Group or the Harbinger Group, as
applicable, shall give written notice (the “Disposition First Refusal Notice”)
to the Partnership at least forty (40) days prior to the closing of the sale,
stating that it intends to sell such Partnership Appropriate Oil and Gas
Properties and identifying the Partnership Appropriate Oil and Gas Properties
and material terms and conditions of such sale, including the name and address
of the prospective buyer or buyers, the proposed purchase price and all other
information reasonably requested by the Partnership regarding the proposed
sale.  For a period of thirty (30) days from the date of receipt of the
Disposition First Refusal Notice and all reasonably requested information, the
Partnership shall have an irrevocable right and option to purchase all but not
less than all of such Partnership Appropriate Oil and Gas Properties (such
opportunity, a “Disposition Opportunity”) from the EXCO Group or the Harbinger
Group, as applicable, upon substantially the same terms as those offered by the
acquiring Person and at a price no less than 2% higher than the price offered by
the acquiring Person.
 
(c)           Notwithstanding anything herein to the contrary, Section 11.1(a)
and Section 11.1(b) shall not apply to (and any Outstanding Acquisition
Opportunity, Completed Acquisition Opportunity and Disposition Opportunity shall
not include): (i) any other Oil and Gas Properties included in any package sale
or larger transaction involving the sale of both Partnership Appropriate Oil and
Gas Properties and other Oil and Gas Properties, (ii) Partnership Appropriate
Oil and Gas Properties that are part of a
 
 
53

--------------------------------------------------------------------------------

 
 
package sale or larger transaction in which the Partnership Appropriate Oil and
Gas Properties constitute less than 20% of the overall value of the sale or
transaction, (iii) any sale, directly or indirectly, of all or substantially all
of the assets of either Founder Member Group or (iv) any acquisition or proposed
acquisition of an entity by a Member Group in which the Partnership Appropriate
Oil and Gas Properties owned by such entity constitute one-third or less of the
overall value of the Oil and Gas Properties owned by such entity.
 
(d)           For the avoidance of doubt, it shall be a condition to the closing
of any purchase by the Partnership, pursuant to this Article XI, of any
Partnership Appropriate Oil and Gas Properties, which are subject to maintenance
of uniform interest provisions or other required consents, that appropriate
waivers or consents have been obtained or waived at or prior to the consummation
of the Partnership’s purchase of such Partnership Appropriate Oil and Gas
Properties.
 
(e)           The EXCO Group shall discuss with, and provide to, the Partnership
at least monthly information regarding (i) any proposed Outstanding Acquisition
Opportunities and Completed Acquisition Opportunities being pursued by the EXCO
Group and (ii) proposed Disposition Opportunities by the EXCO Group.  In
addition, the EXCO Group will use its commercially reasonable efforts to discuss
with the Partnership from time to time acquisition and disposition opportunities
of Oil and Gas Properties that meet most, but not all, of the criteria set forth
in subsection (b) of the definition of “Partnership Appropriate Oil & Gas
Properties” to the extent that such Oil and Gas Properties are substantially
developed and held by producing oil and gas wells and are characterized by long
life, stable production without exploratory (versus low cost development)
opportunities for furthering drilling, which acquisition and disposition
opportunities are considered by the EXCO Group in its good faith judgment to be
suitable for acquisitions by the Partnership or its Subsidiaries.
 
(f)           If the allocation of price under Section 11.1(a) cannot be agreed
upon in good faith within 15 Business Days after the Partnership gives notice
that it desires to purchase such Partnership Appropriate Oil and Gas Properties,
the Harbinger Member and the EXCO Member will use their commercially reasonable
efforts to agree on the selection of one Valuation Firm to complete, within 21
days of selection, a valuation of the Partnership Appropriate Oil and Gas
Properties (after giving effect to any tax consequences to the EXCO Group or the
Harbinger Group, as applicable), and such Valuation Firm’s valuation of the
Partnership Appropriate Oil and Gas Properties will be binding on the Members.
If the Harbinger Member and the EXCO Member are unable to mutually agree on the
selection of one Valuation Firm, then the Harbinger Member and the EXCO Member
will each select a Valuation Firm to complete, within 21 days of selection, a
valuation of the Partnership Appropriate Oil and Gas Properties (after giving
effect to any tax consequences to the EXCO Group or the Harbinger Group, as
applicable), and such two valuations will be delivered to such Members and the
Partnership at the same time.  If the higher of the resulting valuations as
determined by the Valuation Firms in the preceding sentence is not more than 20%
greater than the lower of such resulting valuations, then the value of the
Partnership Appropriate Oil and Gas Properties will be the average of the two
valuations, and if such valuations are more
 
 
 
54

--------------------------------------------------------------------------------

 
 
than 20% apart as determined by the preceding sentence, then a third Valuation
Firm will be selected by the first two Valuation Firms to come up with its own
valuation on the basis described above (within a corresponding 21 day deadline),
and the value of the Partnership Appropriate Oil and Gas Properties will be the
average of the two of the three valuations that are the closest in value (on a
dollar basis).
 
ARTICLE XII
DEFINITIONS
 
12.1         Definitions.  As used in this Agreement, the following terms have
the following meanings:
 
“100% Affiliate” means (a) with respect to any Person, another Person that has
beneficial ownership of all of the outstanding Equity Interests of such first
Person, has all of its outstanding Equity Interests beneficially owned by such
first Person or has all of its outstanding Equity Interests beneficially owned
by the same Person who has beneficial ownership of all of the outstanding Equity
Interests of such first Person (including for these purposes where the relevant
outstanding Equity Interests are held through a chain of ownership in which each
Person owns all of the outstanding Equity Interests the next relevant Person) or
(b) with respect to any investment fund or similar vehicle, a Person who
Controls, is Controlled by, or is under common Control with, such investment
fund or similar vehicle.
 
“Absent Director” has the meaning set forth in Section 5.3(a)(iii).
 
“Accredited Investor” has the meaning set forth in Section 2.3(h).
 
“Acquisition First Refusal Notice” has the meaning set forth in Section 11.1(a).
 
“Act” has the meaning set forth in the Recitals hereto.
 
“Additional Units” has the meaning set forth in Section 3.6(a).
 
“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Book Fiscal
Year or other period, after giving effect to the following adjustments:
 
(a)           Add to such Capital Account (i) any amount that such Member is
obligated to contribute to the Company upon liquidation of such Member’s Units
and (ii) any amounts that such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
as the case may be; and
 
(b)           Subtract from such Capital Account such Member’s share of the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account.
 
“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of the date hereof, by and among the Operating Company, Vernon
Gathering, the Company, the Partnership and EXCO.
 
“Affiliate” means any Person that is a Subsidiary of, or directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with, the Person in question; provided, that notwithstanding the
foregoing, (i) each Member and its Affiliates will be deemed not to be
Affiliates of the Company or any of its Subsidiaries and (ii) each Member and
its Affiliates will be deemed not to be an Affiliate of any other Member or its
Affiliates unless there is a basis for such Affiliation independent of such
Members’ respective ownership or Control of the Company.
 
“Affiliate Contract” means any contract or agreement between the Company or any
of its Subsidiaries (including the Partnership Group), on the one hand, and any
Member or Members or any Affiliate or Affiliates of Members, on the other hand.
 
“Affiliate Transfer” means a Transfer by a Member of Units to a 100% Affiliate
of such Member that remains a 100% Affiliate of the Transferor at all times
following such Transfer, it being understood and agreed that if and when such
100% Affiliate ceases to be a 100% Affiliate of such Member, it will be deemed
to be a new Transfer of the Units held by such 100% Affiliate, which would be
subject to Article IX.
 
“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as executed and as it may be amended, modified, supplemented or restated from
time to time, as the context requires.
 
“Alternate” has the meaning set forth in Section 5.3(a)(iii).
 
“Amended Drag-Along Notice” has the meaning set forth in Section 9.7(c).
 
“Annual Plan” has the meaning set forth in Section 5.8.
 
“Available Cash” means, with respect to a fiscal quarter, all cash and cash
equivalents of the Company (other than any cash and cash equivalents received by
the Company from the Partnership in respect of any Capital Transaction) at the
end of such quarter less the amount of cash reserves that is necessary or
appropriate in the reasonable discretion of the Board to (a) provide for the
proper conduct of the business of the Company subsequent to such quarter or
(b) comply with applicable Law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the Company
is a party or by which it is bound or its assets or property is subject;
provided, however, that distributions received by the Company from the
Partnership after the expiration of such quarter but on or before the date of
the Company’s distribution of Available Cash with respect to such quarter shall
be deemed to have been received, for purposes of determining Available Cash,
during such quarter.
 
“Bank Debt” has the meaning set forth in Section 5.7(a)(vii).
 
 
 
56

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Person, or a petition or
involuntary case with respect to any of the foregoing shall be filed or
commenced against such Person.  With respect to any Founder Member Group, a
“Bankruptcy Event” shall also include a Bankruptcy Event of any Significant
Subsidiary of such Founder Member Group or the ultimate parent entity (through
direct or indirect ownership or Control) of such Founder Member Group.
 
“BG” means BG US Production Company, LLC, a Delaware limited liability company,
and its Affiliates.
 
“Board” has the meaning set forth in Section 5.1.
 
“Bona Fide Pledge” has the meaning set forth in Section 9.3(b)(i).
 
“Book Fiscal Year” has the meaning set forth in Section 1.5.
 
“Business” has the meaning set forth in Section 1.9.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in the State of New York or Texas are required or authorized to close.
 
“Call Notice” has the meaning set forth in Section 5.14(a).
 
“Capital Account” means the “Capital Account” maintained for each Member on the
Company’s books and records, which shall be calculated in accordance with the
following:
 
(a)           To each Member’s Capital Account there shall be added (i) such
Member’s Capital Contributions, (ii) such Member’s allocable share of Net Income
and any items in the nature of income or gain that are specially allocated to
such Member pursuant to Section 4.2 or other provisions of this Agreement, (iii)
such Member’s share of Simulated Gain and (iv) the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member.
 
 
 
57

--------------------------------------------------------------------------------

 
 
(b)           From each Member’s Capital Account there shall be subtracted (i)
the amount of (A) cash and (B) the Gross Asset Value of any Company assets
(other than cash) distributed to such Member (other than any payment of
principal and/or interest to such Member pursuant to the terms of a loan made by
the Member to the Company) pursuant to any provision of this Agreement, (ii)
such Member’s allocable share of Net Loss and any other items in the nature of
expenses or losses that are specially allocated to such Member pursuant to
Section 4.2 or other provisions of this Agreement, (iii) such Member’s share of
Simulated Depletion and Simulated Loss and (iv) liabilities of such Member
assumed by the Company or which are secured by any property contributed by such
Member to the Company.
 
(c)           The Simulated Basis in each separate Depletable Property owned by
the Company shall be allocated among the Members in accordance with the manner
in which depletable basis is allocated under Section 4.2(c)(ii) of this
Agreement.
 
(d)           In the event any interest in the Company is Transferred in
accordance with the terms of this Agreement, the Transferee shall succeed to the
Capital Account of the Transferor to the extent it relates to the Transferred
interest.
 
(e)           In determining the amount of any liability for purposes of clauses
(a) and (b) of this definition, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.
 
(f)           The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Sections 1.704-1(b) and 1.704-2 and shall be interpreted and
applied in a manner consistent with such Regulations.  In the event that the Tax
Matters Member shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any additions or subtractions thereto, are computed in
order to comply with such Regulations, the Board may make such modification;
provided, that it is not likely to have a material effect on the amounts
distributable to any Member pursuant to Article X upon the dissolution of the
Company.  The Board shall also make (a) any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Members and
the amount of Company capital reflected on the Company’s balance sheet, as
computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q), and (b) any appropriate modifications in the event
that unanticipated events might otherwise cause this Agreement not to comply
with Regulations Sections 1.704-1(b) and 1.704-2.
 
“Capital Contribution” means, with respect to any Member, the total amount of
money contributed, the initial Gross Asset Value of property (other than money)
contributed (or deemed contributed pursuant to Internal Revenue Service Revenue
Ruling 99-5, 1999-1 CB 434) to the capital of the Company by such Member,
whether as an initial Capital Contribution or as an additional Capital
Contribution.
 
“Capital Contribution Event” has the meaning set forth in Section 5.14(a).
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
“Capital Transaction” has the meaning set forth in the Partnership Agreement.
 
“Cause” means (i) the continued failure by an Officer to devote reasonable time
and effort to the performance of his or her duties (other than a failure
resulting from the Officer’s incapacity due to physical or mental illness the
duration of which is less than sixty (60) days on a consecutive basis or one
hundred twenty (120) days on an aggregate basis in any 365-day period) after
written demand for improved performance has been delivered to the Officer by the
Company which specifically identifies how the Officer has not devoted reasonable
time and effort to the performance of his or her duties (provided that no such
demand shall be required if demand has previously been provided with respect to
a substantially similar failure), (ii) the willful engaging by the Officer in
misconduct which is substantially injurious to the Company, monetarily or
otherwise or (iii) the Officer’s conviction for committing an act of fraud,
embezzlement, theft or other act constituting a felony (other than traffic
related offenses or as a result of vicarious liability).  A termination for
Cause shall not include a termination attributable to (i) bad judgment or
negligence on the part of the Officer other than sustained or habitual
negligence or (ii) an act or omission believed by the Officer in good faith to
have been in, or not opposed to, the best interests of the Company and
reasonably believed by the Officer to be lawful.
 
“CEO” has the meaning set forth in Section 5.6(a).
 
“Certificates” has the meaning set forth in Section 9.1(a).
 
“Change of Control” means, with respect to EXCO, a Change of Control of EXCO,
with respect to Harbinger, a Change of Control of Harbinger, and with respect to
any other Person, the direct or indirect (a)  sale of all or substantially all
of such Person’s assets in one transaction or series of related transactions,
(b) a merger, consolidation, refinancing or recapitalization as a result of
which the holders of such Person’s issued and outstanding voting securities
immediately before such transaction own or Control less than 50% of the voting
securities of the continuing or surviving entity immediately after such
transaction and/or (c) acquisition (in one or more transactions) by any Person
or Persons acting together or constituting a “group” under Section 13(d) of the
Exchange Act together with any affiliates thereof (other than equity holders of
such Person as of the date hereof and their respective affiliates) of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) or Control, directly
or indirectly, of at least 50% of the total voting power of all classes of
securities entitled to vote generally in the election of such Person’s board of
directors or similar governing body.
 
“Change of Control of EXCO” means the occurrence of any of the following events:
 
(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (including, for the avoidance of doubt, any “group”), is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause (1) such person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the outstanding voting securities of EXCO;
 
 
 
59

--------------------------------------------------------------------------------

 
 
(2) individuals who on the Closing Date constituted the board of directors of
EXCO (together with any new directors whose election by such board of directors
of EXCO or whose nomination for election by the shareholders of EXCO was
approved by a vote of a majority of the directors of EXCO then still in office
who were either directors on the Closing Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of EXCO then in office;
 
(3) the adoption of a plan relating to the liquidation or dissolution of EXCO;
or
 
(4) the merger or consolidation of EXCO with or into another Person or the
merger of another Person with or into EXCO, or the sale of all or substantially
all the assets of EXCO (determined on a consolidated basis) to another Person
other than a transaction following which (i) in the case of a merger or
consolidation transaction, holders of securities that represented 100% of the
outstanding voting securities of EXCO immediately prior to such transaction (or
other securities into which such securities are converted as part of such merger
or consolidation transaction) own directly or indirectly at least a majority of
the voting power of the outstanding voting securities of the surviving Person in
such merger or consolidation transaction immediately after such transaction and
(ii) in the case of a sale of assets transaction, each Transferee becomes a
Subsidiary of the Transferor of such assets.
 
Notwithstanding the foregoing, a Change of Control of EXCO shall not occur
solely as a result of EXCO undergoing a management-led buyout of the public
share ownership of such party resulting in the conversion of EXCO to a
privately-held company, provided, that following such management-led buyout, (i)
Doug Miller is, and remains for a period of not less than 12 months (or, in the
case of a management-led buyout that is not sponsored by a financial buyer, 24
months), chief executive officer or executive chairman of the board of directors
of EXCO or the surviving company and (ii) EXCO or the surviving company shall
have the operational capability at all times during the ninety (90) days
following a Change of Control of EXCO to conduct activities as a reasonably
prudent operator, in a good and workmanlike manner, with due diligence and
dispatch in accordance with good oilfield practice.
 
“Change of Control of Harbinger” means the occurrence of any of the following
events:
 
(i) (x) the failure of Harbinger Capital Partners Master Fund I, Ltd., Harbinger
Capital Partners Special Situations Fund, L.P., Global Opportunities Breakaway
Ltd., Harbinger Holdings, LLC and/or Harbinger Capital Partners LLC
(collectively, “HCP”) or any of their affiliates or any other Person, investment
fund, managed account or special purpose entity which is directly or indirectly
controlled or managed by, or is under common control with, or controls, HCP
and/or each of its affiliates and/or subsidiaries, or any successor thereto, or
is otherwise controlled or managed, directly or indirectly, by Philip A. Falcone
(collectively, “HCP Holders”) to own 20% or greater of the outstanding voting
securities of the Harbinger Member or any successor thereto, and (y) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
(including, for the avoidance of doubt, any “group”) acquires an aggregate
interest in the Harbinger Member, greater than the aggregate interest held by
HCP Holders; or
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
(ii) the adoption of a plan relating to the liquidation or dissolution of
Harbinger Group Inc., a Delaware corporation.
 
“Claims” means any pending or threatened claims, investigations or inquiries by
any Governmental Authority or third party that may reasonably be expected to
result in any dispute, litigation or liability.
 
“Closing Date” has the meaning set forth in the preamble to this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference herein to a specific section or sections of the Code shall be
deemed to include a reference to any corresponding provision of any successor
law.
 
“Common Units” has the meaning set forth in the Partnership Agreement.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Minimum Gain” has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum gain.”
 
“Competitor” means any Person (i) that engages, directly or indirectly through
one or more Subsidiaries, in a business that competes with the Partnership Group
(other than activities that account for less than 25% of the consolidated
revenues of such Person (taken together with revenues of such Person’s
Affiliates)) or (ii) that holds, directly or indirectly through one or more
Subsidiaries, greater than 25% of the Equity Interests of an entity described in
clause (i).
 
“Completed Acquisition Opportunity” has the meaning set forth in Section
11.1(a).
 
“Confidential Information” means information disclosed to a Member or Director
or known by a Member or Director as a consequence of or through his or its
relationship with the Company and its Subsidiaries (including information
relating to the customers, employees, business methods, public relations
methods, organization, procedures and techniques or finances of the Company and
its Subsidiaries) and including in the case of any EXCO Member, any information
disclosed to or known by such EXCO Member or any of its Affiliates as a
consequence of or through its or its Affiliates’ relationship with the Company
or its Subsidiaries (or any of their respective businesses or assets) prior to
the Closing Date. Notwithstanding the foregoing, information will not constitute
Confidential Information for the purpose of this Agreement if such information
is shown by a Member or Director to have been (a) in the possession of such
Member or Director (or any of their respective Affiliates) at the time of its
disclosure or becoming known as a consequence of or through his or its
relationship with the Company and its Subsidiaries as provided in the preceding
sentence, independent of such relationship, (b) in the public domain or
otherwise generally known to the industry (either prior to or after the
furnishing of such information hereunder) through no fault of such Member or
Director (or any of their respective Affiliates) or (c) later acquired by such
Member or Director from another source not Affiliated with such Member or
Director if such source is not under an obligation to another party, including
the Company, to keep such information confidential.
 
 
 
61

--------------------------------------------------------------------------------

 
 
 
“Conflicted Affiliate” means an Affiliate of a Conflicted Member (other than the
Company or its Subsidiaries) that is the counterparty to an Affiliate Contract
or that otherwise has a conflict of interest with the Company or any of its
Subsidiaries with respect to an Affiliate Contract
 
“Conflicted Director” means a Director designated by a Conflicted Member.
 
“Conflicted Member” means a Member that is, or has an Affiliate that is, the
counterparty to an Affiliate Contract or that otherwise has a conflict of
interest with the Company or any of its Subsidiaries with respect to an
Affiliate Contract.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
 
“Dedicated” means, with respect to an employee of the EXCO Group providing
services to the Company and/or the Partnership Group, the expectation that 90%
or more of such employee’s working time and effort shall be devoted to the
furtherance of the Company and the Partnership Group and its or their
business.  For the avoidance of doubt, an EXCO Group employee performing
services for the Company and/or the Partnership Group pursuant to the
Administrative Services Agreement who is expected to devote 90% or more of his
or her working time and effort in furtherance of the Company and the Partnership
Group and its or their business shall be considered Dedicated.
 
“Default Interest Amount” has the meaning set forth in Section 5.15(c).
 
“Default Interest Rate” means the lesser of (a) eight percent (8%) per annum and
(b) the maximum rate of interest permitted by applicable Law.
 
“Delaware Certificate” has the meaning set forth in the Recitals hereto.
 
“Delinquent Member” has the meaning set forth in Section 5.15(a).
 
“Depletable Property” means an oil and gas property (as defined in Section 614
of the Code).
 
“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction (other
than depletion) allowable with respect to an asset for such taxable year, except
that (a) if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes and which difference is being eliminated by use
of the remedial allocation method pursuant to Regulations Section 1.704-3(d),
Depreciation for such taxable year shall be the amount of book basis recovered
for such taxable year under the rules prescribed by Regulation Section
1.704-3(d)(2), and (b) with respect to any other asset the Gross Asset Value of
which differs from its adjusted tax basis at the beginning of such taxable year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction (other than depletion) for such year or other period
bears to such beginning adjusted tax basis; provided, however, that if the
federal income tax depreciation, amortization or other
 
 
 
62

--------------------------------------------------------------------------------

 
 
cost recovery deduction (other than depletion) for such year or other period is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Tax Matters Member.
 
“Derivative Instruments” means options, rights, warrants, appreciation rights,
tracking, profit and phantom interests and other derivative instruments relating
to, convertible into or exchangeable for Equity Interests
 
“Dilution Percentage” means 11%.
 
“Director” or “Directors” has the meaning set forth in Section 5.3(a).
 
“Director/Alternate” has the meaning set forth in Section 5.3(a)(iii).
 
“Disposition First Refusal Notice” has the meaning set forth in Section 11.1(b).
 
“Disposition Opportunity” has the meaning set forth in Section 11.1(b).
 
“Disputed Matter” has the meaning set forth in Section 5.10.
 
“Drag-Along Founder Member Group” means any Founder Member Group that is seeking
to exercise Drag-Along Rights in accordance with Section 9.7.
 
“Drag-Along Notice” has the meaning set forth in Section 9.7(c).
 
“Drag-Along Right” has the meaning set forth in Section 9.7(a).
 
“Drag-Along Sale” has the meaning set forth in Section 9.7(a)(i).
 
“Drag-Along Transferee” has the meaning set forth in Section 9.7(a).
 
“Economic Interest” means a Person’s right to share in the Net Income, Net Loss
or similar items of, and to receive distributions from, the Company, but does
not include any other rights of a Member including the right to vote, consent or
otherwise participate in the management of the Company, the right to designate
Directors to the Board, or, except as specifically provided in this Agreement or
required under the Act, any right to information concerning the business and
affairs of the Company.
 
“Enforcement Activities” means (a) the waiver of any of the Company’s or its
Subsidiaries’ rights under any Affiliate Contract, (b) the enforcement of any
rights of the Company or its Subsidiaries under any Affiliate Contract,
including (i) enforcing any rights of the Company or its Subsidiaries under any
Affiliate Contract in connection with any breach or default (or alleged breach
or default) thereunder by a Conflicted Member (or its Affiliates), (ii) making
or enforcing any Claims by the Company or its Subsidiaries for indemnification
under any Affiliate Contract or (iii) enforcing any rights of, or defending
Claims against, the Company or its Subsidiaries in connection with any dispute
with a Conflicted Member (or any of its Affiliates) under any Affiliate Contract
and (c) any related audits, investigations, requests for
 
 
 
63

--------------------------------------------------------------------------------

 
 
information or other proceedings for the purpose of carrying out the activities
in clause (a) and clause (b).
 
“Engineering Report” has the meaning set forth in Section 6.2(c).
 
“EOC” means EXCO Operating Company, LP, a Delaware limited partnership.
 
“Equity Interests” means all shares, participations, capital stock, partnership
or limited liability company interests, units, participations or similar equity
interests issued by any Person, however designated.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“EXCO” means EXCO Resources, Inc., a Texas corporation.
 
“EXCO Director” has the meaning set forth in Section 5.3(a)(i).
 
“EXCO Group” means the EXCO Member and its Affiliates, other than the Company,
the Partnership and their respective Subsidiaries.
 
“EXCO Holding” has the meaning set forth in the preamble to this Agreement.
 
“EXCO Material Change” means (i) the termination of any of the Operating
Agreements or the Administrative Services Agreement by the Partnership pursuant
to the terms of such agreement (including notice and opportunity to cure
provisions) due to a material breach of such agreement by the EXCO Group;
provided, that the Partnership is not then in material breach of such agreement
(other than any breach resulting from an action or failure to act by any EXCO
Member or any of their representatives), (ii) a Bankruptcy Event occurs with
respect to EXCO, (iii) (A) at any time within 90 days following a Change of
Control of EXCO, the credit rating accorded to EXCO or any entity surviving or
resulting from such Change of Control (or the parent company of such entity) by
any “nationally recognized statistical rating organization,” as such term is
defined by the SEC for purposes of Rule 436(g)(2) under the Securities Act, is
not the same or better than the EXCO’s credit rating prior to such Change of
Control, or (B) immediately or within 90 days following a Change of Control of
EXCO (including as a result of transactions effected in connection with such
Change of Control of EXCO), the operational capability of EXCO or any entity
surviving or resulting from such Change of Control (or the parent company of
such entity) is not substantially the same or better than EXCO’s operational
capability prior to such transaction, or (iv) a majority of the seats (other
than vacant seats) on the board of directors of EXCO are occupied by Persons who
were neither (x) nominated by the board of directors of EXCO nor (y) appointed
by directors nominated to the board of directors by EXCO.  In the event that
EXCO or any entity surviving or resulting from such Change of Control (or the
parent company of such entity) does not have a credit rating by a “nationally
recognized statistical rating organization,” as such term is defined by the SEC
for purposes of Rule 436(g)(2) under the Securities Act, an “EXCO Material
Change” for purposes of clause (iii) above will occur if EXCO or the entity
surviving or resulting from such Change of Control (or the parent company of
such entity) does not, after giving effect to such Change of Control, have the
ability to satisfy such financial covenants as were applicable to EXCO
immediately prior to
 
 
 
64

--------------------------------------------------------------------------------

 
 
such Change of Control (pursuant to such credit facility or credit facilities,
or indenture or indentures, as were then in effect).
 
“EXCO Member” means EXCO Holding and any Person who becomes (i) a Substitute
Member of an EXCO Member pursuant to an Affiliate Transfer or (ii) a Member
pursuant to the exercise of rights assigned to such Person by an EXCO Member
pursuant to Section 9.6(g).  For the avoidance of doubt, a Person shall cease to
be an EXCO Member when such Person ceases to be a Member.
 
“Fair Market Value” means the fair market value of the Company, the Partnership
or any securities of the Company or the Partnership on an arm’s length basis
between a willing buyer and willing seller, as agreed to by (i) each Founder
Member Group, or (ii) if either the EXCO Group or Harbinger Group no longer owns
at least 20% of the Units, by the Board.  If the Founder Member Groups are
unable to agree on such a determination of fair market value, or if any Member
or group of Member’s holding at least 20% of the Units objects to such
determination by the Board, each of the Founder Member Groups or the Board, as
applicable, will use its commercially reasonable efforts to agree on the
selection of one Valuation Firm to complete, within 21 days of selection, a
determination of such fair market value. If the Founder Member Groups or the
Board, as applicable, are unable to agree on the selection of one Valuation
Firm, then each of the Founder Member Groups will select one Valuation Firm to
complete, within 21 days of selection, a determination of fair market value, and
such two valuations will be delivered to such Members and the Company at the
same time.  If the higher of the resulting valuations as determined by the
Valuation Firms in the preceding sentence is not more than 20% greater than the
lower of such resulting valuations, then such fair market value shall equal the
average of the two valuations, and if such valuations are more than 20% apart as
determined by the preceding sentence, then a third Valuation Firm will be
selected by the first two Valuation Firms to come up with its own valuation on
the basis described above (within a corresponding 21 day deadline), and such
fair market value will be the average of the two of the three valuations that
are the closest in value (on a dollar basis).  The determination of “Fair Market
Value” in accordance with this definition shall be final and binding on the
Members.
 
“First Refusal Interests” has the meaning set forth in Section 9.4(b).
 
“First Refusal Notice” has the meaning set forth in Section 9.4(c).
 
“First Refusal Notice Deadline” has the meaning set forth in Section 9.4(c).
 
“First Refusal Period” has the meaning set forth in Section 9.4(b).
 
“Foreclosure” has the meaning set forth in Section 9.3(b)(i).
 
“Founder Member Group” means, as the context requires, either the EXCO Group or
the Harbinger Group, and “Founder Member Groups” means both the EXCO Group and
the Harbinger Group.
 
“Full Special Committee Control Rights” has the meaning set forth in Section
5.7(b).
 
“GAAP” has the meaning set forth in Section 6.1(a).
 
 
 
65

--------------------------------------------------------------------------------

 
 
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States of America, the United States of
America or a foreign entity or government.
 
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
 
(a)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by the Board and the contributing Member.
 
(b)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Board
using such reasonable method of valuation as it may adopt (and in the case of
any determination in connection with a Unilateral Capital Contribution Event,
such fair market values shall be consistent with any fair market value
determined in connection with such Unilateral Capital Contribution Event), as of
the following times:
 
(i) immediately before the acquisition of an additional interest in the Company
by a new or existing Member, if the Board reasonably determines that such
adjustment is necessary or appropriate to reflect the relative Economic
Interests of the Members in the Company;
 
(ii) immediately before the distribution by the Company to a Member of more than
a de minimis amount of Company assets as consideration for an interest in the
Company, if the Board reasonably determines that such adjustment is necessary or
appropriate to reflect the relative Economic Interests of the Members in the
Company;
 
(iii) the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a Member capacity, or by a new Member
acting in a Member capacity or in anticipation of becoming a Member, if the
Board reasonably determines that such adjustment is necessary or appropriate to
reflect the relative interests of the Members in the Company;
 
(iv) immediately before the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) (other than pursuant to Section
708(b)(1)(B) of the Code); and
 
(v) at such other times as the Board shall reasonably determine necessary or
advisable in order to comply with Regulations Sections 1.704-1(b) and 1.704-2.
 
(c)           The Gross Asset Value of any Company asset distributed to a Member
shall be the gross fair market value of such asset on the date of distribution
as determined by the Board.
 
 
 
66

--------------------------------------------------------------------------------

 
 
(d)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this clause (d) to the
extent that the Board reasonably determines that an adjustment pursuant to
clause (b) of this definition is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(d).
 
(e)           If the Gross Asset Value of a Company asset has been determined or
adjusted pursuant to clause (a), clause (b) or clause (d) of this definition,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such Company asset for purposes of computing Net
Income and Net Loss and by Simulated Depletion.
 
“Harbinger Director” has the meaning set forth in Section 5.3(a)(i).
 
“Harbinger Group” means the Harbinger Member and its Affiliates, other than the
Company, the Partnership and their respective Subsidiaries.
 
“Harbinger Member” means HGI Energy and any Person who becomes (i) a Substitute
Member of a Harbinger Member pursuant to an Affiliate Transfer or (ii) a Member
pursuant to the exercise of rights assigned to such Person by a Harbinger Member
pursuant to Section 9.6(g).  For the avoidance of doubt, a Person shall cease to
be a Harbinger Member when such Person ceases to be a Member.
 
“HGI Energy” has the meaning set forth in the preamble to this Agreement.
 
“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not any such item is in liquid or gaseous
form), or any combination thereof, and any minerals produced in association
therewith.
 
“Incapacity” means with respect to any Person, the bankruptcy, liquidation,
dissolution or termination of such Person.
 
“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, whether or not drawn,
(f) all obligations of such Person created or arising under any conditional sale
or title retention agreement, (g) the liquidation value or redemption price, as
the case may be, of all preferred or redeemable stock of such Person, (h) all
net obligations of such Person payable under any rate, currency, commodity or
other swap, option or derivative agreement, (i) all obligations secured by (or
for which the holder of such obligation
 
 
 
67

--------------------------------------------------------------------------------

 
 
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) all obligations of others
guaranteed by such Person.
 
“Indemnitee-Related Entities” has the meaning set forth in Section 8.8(a).
 
“Initial Annual Plan” has the meaning set forth in Section 5.8.
 
“Initiating Holder” has the meaning set forth in Section 9.5(a).
 
“Interim Annual Plan” has the meaning set forth in Section 5.8.
 
“Laws” means all federal, state and local statutes, laws (including common law
and the Act), rules, regulations, codes, orders, ordinances, licenses, writs,
injunctions, judgments, awards (including awards of any arbitrator) and decrees
and other legally enforceable requirements enacted, adopted, issued or
promulgated by any Governmental Authority.
 
“Lender” has the meaning set forth in Section 9.3(b)(i).
 
“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge, right of first refusal or other encumbrance of any
kind, or any conditional sale contract, title retention contract or other
contract or agreement to give any of the foregoing.
 
“Limited Partner Interests” has the meaning set forth in the Partnership
Agreement.
 
“Loss” has the meaning set forth in Section 8.2.
 
“Make-Up Contribution” has the meaning set forth in Section 5.15(c).
 
“Member” means each Person identified as a holder of Units on Exhibit A hereto
as of the date hereof who has executed this Agreement or a counterpart hereof
and each Person who is hereafter admitted as a Member in accordance with the
terms of this Agreement and the Act, in each case so long as such Person is
shown on the Company’s books and records as the owner of one or more Units.  The
Members shall constitute the “members” (as that term is defined in the Act) of
the Company.
 
“Member Group” means any Member, together with its Affiliates who are Members
(if any).
 
“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i) with respect to “partner minimum
gain.”
 
“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”
 
 
 
68

--------------------------------------------------------------------------------

 
 
“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”
 
“Membership Interest” means a Member’s ownership interest in the Company, which
may be expressed as one or more Units, including such Member’s right to share in
distributions, profits and losses and the right, if any, to participate in the
management of the business and affairs of the Company, including the right, if
any, to vote on, consent to or otherwise participate in any decision or action
of or by the Members, the right to designate Directors to the Board, and the
right to receive information concerning the business and affairs of the Company,
in each case to the extent expressly provided for in this Agreement or otherwise
required by the Act.
 
“National Securities Exchange” means an exchange registered with the SEC under
Section 6(a) of the Exchange Act (or any successor to such section).
 
“NDM Amount” has the meaning set forth in Section 5.15(b).
 
“NDM Capital Account” has the meaning set forth in Section 5.15(b)(ii).
 
“NDM Unit” has the meaning set forth in Section 5.15(b)(ii).
 
“Net Income” and “Net Loss” mean, for each Tax Fiscal Year or other relevant
period, an amount equal to the Company’s taxable income or loss for such Tax
Fiscal Year or relevant period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss, or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:
 
(a)           Income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition shall be added to such taxable income or loss;
 
(b)           Any expenditures of the Company described in Code
Section 705(a)(2)(B), or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition
shall be subtracted from such taxable income or loss;
 
(c)           If the Gross Asset Value of any Company asset is adjusted pursuant
to clause (b) or (c) of the definition of Gross Asset Value, the amount of such
adjustment shall be taken into account in the taxable year of such adjustment as
gain (if the adjustment increases the Gross Asset Value of the asset) or loss
(if the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset for purposes of computing Net Income or Net Loss;
 
(d)           Gain or loss resulting from any disposition of Company assets
(other than a Depletable Property) with respect to which gain or loss is
recognized for federal income tax purposes shall be computed by reference to the
Gross Asset Value of the Company assets disposed of, notwithstanding that the
adjusted tax basis of such Company assets differs from its Gross Asset Value;
 
 
 
69

--------------------------------------------------------------------------------

 
 
(e)           Gain or loss resulting from any disposition of a Depletable
Property with respect to which gain or loss is recognized for federal income tax
purposes shall be treated as being equal to the corresponding Simulated Gain or
Simulated Loss;
 
(f)           In lieu of the deduction for depreciation, cost recovery, or
amortization taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Tax Fiscal Year;
 
(g)           To the extent an adjustment to the adjusted tax basis of any asset
included in Company assets pursuant to Code Section 734(b) or Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s Units, the amount of such adjustment will be
treated as an item of gain (if the adjustment includes the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Net Income and Net Loss; and
 
(h)           Notwithstanding any other provision of this definition, any items
of Company income, gain, loss or deduction that are specially allocated pursuant
to Section 4.2 shall not be taken into account in computing Net Income or Net
Loss.  The amount of the items of Company income, gain, loss or deduction
available to be specially allocated pursuant to Section 4.2 shall be determined
pursuant to rules analogous to those set forth in this definition.
 
“New Interests” means Additional Units and Derivative Instruments issued or to
be issued by the Company after the Closing Date; provided, that the term “New
Interests” shall not include Additional Units or Derivative Instruments (to the
extent approved by the Board, as applicable) issued or to be issued (i) in
connection with any merger, consolidation, acquisition or any similar
transaction; (ii) in connection with any reorganization or recapitalization, in
each case, in which such Additional Units or Derivative Instruments are issued
for or in respect of previously outstanding Units and the Percentage Interests
of holders of such Additional Units issued upon completion of the transaction is
the same as the Percentage Interests of such holders of previously outstanding
Units prior to the completion of the transaction; (iii) to the selling Persons
in connection with the acquisition by the Company of a Person or other assets,
provided that such Units or other equity securities are issued as consideration
for such acquisition (including issuances to management of such Person in
connection with such acquisition); (iv) in any underwritten public offering of
Units that is registered under the Securities Act pursuant to an effective
registration statement; (v) as compensation to employees, Officers, Directors or
consultants of the Company or any Subsidiary; or (vi) to any unaffiliated debt
holders of the Company in connection with financing transactions in which the
Units or other equity securities issued do not exceed five percent (5%) of the
aggregate Units held by all Members; provided that any such transaction
described in the foregoing clauses (i) through (vi) is approved in accordance
with this Agreement.
 
“New Interests Notice” has the meaning set forth in Section 9.6(b).
 
 
70

--------------------------------------------------------------------------------

 
 
 
“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).
 
“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).
 
“Non-Subscribing Member” has the meaning set forth in Section 9.6(d).
 
“Non-Transferable Provisions” has the meaning set forth in Section 9.10(e).
 
“Officer” means each Person designated as an officer of the Company pursuant to
Section 5.6 for so long as such Person remains an officer pursuant to the
provisions of Section 5.6.
 
“Oil and Gas Properties” means all or any of the following:
 
(a)           oil, gas and/or mineral leases, subleases, fee interests, fee
mineral interests, mineral servitudes, royalties, overriding royalties,
production payments, net profits interests, carried interests, reversionary
interests and other interests in oil, gas and/or minerals in place
(collectively, “Oil and Gas Interests”), the leasehold estates created by Oil
and Gas Interests, lands covered by Oil and Gas Interests (“Lands”), and
interests in any pooled acreage, communitized acreage or units arising on
account of Oil and Gas Interests or Lands pooled, communitized or unitized into
such units (“O&G Units”);
 
(b)           oil and gas wells and injection wells located on Oil and Gas
Interests, Lands or Units (“Wells”), and all Hydrocarbons produced therefrom or
allocated thereto (Oil and Gas Interests, Lands, O&G Units and Wells being
collectively referred to hereinafter as “Properties”);
 
(c)           equipment, machinery, fixtures, and other real, immovable,
personal, movable and mixed property primarily used or held for use in
connection with Properties, including saltwater disposal wells, water sourcing
and disposal facilities and systems, well equipment, casing, rods, tanks,
boilers, buildings, tubing, pumps, motors, fixtures, machinery, compression
equipment, flow lines, and separation facilities, structures, materials, and
other items used or held for use in the operation thereof and located upstream
of the outlet flange of the relevant custody transfer meter (or, in the case of
Hydrocarbon liquids, upstream of the outlet flange in the tanks);
 
(d)           surface fee interests, surface leases, easements, rights-of-way,
permits, licenses, servitudes, and other surface rights relating to the
Properties;
 
(e)           water withdrawal and disposal and other permits, licenses, orders,
approvals, variances, waivers, franchises, rights and other authorizations
issued by any Governmental Authority relating to the Properties;
 
(f)           contracts primarily relating to any of the other items identified
in this definition;
 
 
 
 
71

--------------------------------------------------------------------------------

 
 
(g)           files, records, maps, information, and data, whether written or
electronically stored, relating to any of the other items identified in this
definition, including: (i) land and title records (including abstracts of title,
title opinions, and title curative documents); (ii) contract files; (iii)
correspondence; (iv) operations, environmental, production, and accounting
records and (v) production, facility and well records and data (including logs
and cores);
 
(h)           geophysical and other seismic and related technical data and
information relating to the Properties; and/or
 
(i)           rights, Claims and causes of action to the extent, and only to the
extent, that such rights, Claims or causes of action are associated with other
items identified in this definition.
 
“Operating Agreements” means the EXCO Parent Operating Agreement, dated as of
the Closing Date, by and between EXCO and the Operating Company, and the EOC
Operating Agreement, dated as of the Closing Date, between EOC and the Operating
Company.
 
“Operating Company” means EXCO/HGI JV Assets, LLC, a Delaware limited liability
company.
 
“Operator” means the Operating Company or another member of the EXCO Group that
is the operator under any of the Operating Agreements.
 
“Original LLC Agreement” has the meaning set forth in the Recitals hereto.
 
“Other Indemnification Agreement”  means one or more certificates or articles of
incorporation, by-laws, limited liability company operating agreement, limited
partnership agreement and any other organizational document, and insurance
policies maintained by any Member or Director or Affiliate thereof providing
for, among other things, indemnification of and advancement of expenses for any
indemnitee for, among other things, the same matters that are subject to
indemnification and advancement of expenses under this Agreement.
 
“Outstanding Acquisition Opportunity” has the meaning set forth in Section
11.1(a).
 
“Participating Holder” has the meaning set forth in Section 9.5(i)(i).
 
“Partnership” has the meaning set forth in Section 1.9.
 
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated of even date herewith, as may be amended
from time to time.
 
“Partnership Appropriate Oil and Gas Properties” means any of the following: (a)
the interests of BG in any of the Oil and Gas Properties located in East Texas
and North Louisiana that were contributed to the Partnership or its Subsidiaries
pursuant to the Unit Purchase and Contribution Agreement (to the extent covering
the same depths and underlying assets); and/or (b) Oil and Gas Properties
meeting all of the following criteria: (i) such Oil and Gas Properties
 
 
 
72

--------------------------------------------------------------------------------

 
 
are located onshore in the United States of America, (ii) the proved developed
reserves of such Oil and Gas Properties comprise at least 65% of proved reserves
and have a projected decline rate of 12.5% or less on an annualized basis in the
three calendar years post-acquisition, (iii) undeveloped acreage contributes
less than 30% of the value of such Oil and Gas Properties, (iv) substantially
all of the future development opportunities on such Oil and Gas Properties could
economically occur through drilling vertical wells, (v) the cash flow from such
Oil and Gas Properties in the aggregate are reasonably estimated to be
sufficient to cover the cost of future development and (vi) such Oil and Gas
Properties are valued at an amount equal to or less than the aggregate amount of
the available borrowing capacity under the any then-existing credit facility
(pro forma for the acquisition), cash on hand and other sources of secured debt
financing reasonably available to the Partnership or its Subsidiaries.
 
“Partnership Group” has the meaning set forth in Section 1.9.
 
“Partnership Interests” has the meaning set forth in the Partnership Agreement.
 
“Percentage Interest” means, as of the date of determination (a) with respect to
any Member and particular class or series of Unit, that percentage corresponding
with the ratio that such Member’s number of Units within such class or series
bears to the total outstanding number of Units of such class or series held by
all Members and (b) with respect to any Member and all Units, that percentage
corresponding with the ratio that such Member’s Membership Interests represented
by its Units bears to the total Membership Interests of all Members represented
by their outstanding Units, in each case, as set forth in Exhibit A.
 
“Permitted Lien” means (i) Liens for taxes not yet due and payable or which are
being actively contested in good faith by appropriate proceedings with
appropriate reserves therefor; (ii) Liens imposed by law, such as mechanics’,
materialmens’, carriers’, workmens’, warehousemens’, repairmens’, landlords’ or
other like Liens and security obligations that are not delinquent or which are
being actively contested in good faith by appropriate proceedings; or
(iii) survey exceptions, encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, matters of record, zoning, building
or other restrictions, variances or covenants as to the use of real property,
Liens incidental to the conduct of the business of the Company and its
Subsidiaries or to the ownership of their properties, or other minor
irregularities of title, that do not materially adversely affect the value of
said properties or materially impair their use in the operation of the business
of the Company and its Subsidiaries.
 
“Permitted Transfer” means an Affiliate Transfer.
 
“Person” means an individual or a corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association, “group” (as
such term is defined in Section 13(d) of the Exchange Act) or other entity.
 
“Pledged Interests” has the meaning set forth in Section 9.3(b)(i).
 
“PR Holder” has the meaning set forth in Section 9.6(a).
 
“Preemptive Right” has the meaning set forth in Section 9.6(a).
 
 
 
73

--------------------------------------------------------------------------------

 
 
 
“Proceeding” has the meaning set forth in Section 8.2.
 
“Proposed Transferee” has the meaning set forth in Section 9.4(b).
 
“Qualified Public Offering” means the completion of an underwritten public
offering of Equity Interests in the Partnership or any successor thereto
pursuant to an effective registration statement filed by the Partnership or any
successor thereto with the SEC (other than (a) a registration relating solely to
an employee benefit plan or employee stock plan, a dividend reinvestment plan,
or a merger or a consolidation, (b) a registration incidental to an issuance of
securities under Rule 144A of the Securities Act, (c) a registration on Form S-4
under the Securities Act or any successor form under the Securities Act, or (d)
a registration on Form S-8 under the Securities Act or any successor form under
the Securities Act), pursuant to which the aggregate amount of such Equity
Interests for which a registration filing is made (together with the aggregate
amount of such Equity Interests registered from any prior such offerings) is at
least 35% of the total then-outstanding Equity Interests in the Partnership or
any successor thereto, as applicable.
 
“Registration Rights Agreement” means the Registration Right Agreement, dated as
of the date hereof, by and among the Partnership, the Harbinger Member and the
EXCO Member.
 
“Regulations” means the proposed, temporary and final Treasury Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding Treasury Regulations).
 
“Regulatory Allocations” has the meaning set forth in Section 4.2(b)(viii).
 
“Remaining New Interests” has the meaning set forth in Section 9.6(d).
 
“Required Contribution” has the meaning set forth in Section 5.14(a).
 
“Restricted Person” means, with respect to any Member, any officer or employee
of any Person (i) that is a Competitor by virtue of being an operating business
that competes with the Partnership Group (other than activities that account for
less than 25% of the consolidated revenues of such Person (taken together with
revenues of such Person’s Affiliates) and (ii) in which such Member or its 100%
Affiliate holds, directly or indirectly through one or more Subsidiaries,
greater than 25% of the Equity Interests of such Person; provided, that in no
event shall any officer, director or employee of Harbinger Group Inc. or EXCO be
a Restricted Person (under either clause (i) or clause (ii) of this definition).
 
“ROFR Holders” has the meaning set forth in Section 9.4(b).
 
“Sale Price” has the meaning set forth in Section 9.4(b).
 
“SC Notice” has the meaning set forth in Section 5.7(b).
 
“SEC” has the meaning set forth in Section 6.2(c).
 
“Secretary of State” has the meaning set forth in the Recitals hereto.
 
 
 
74

--------------------------------------------------------------------------------

 
 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller’s Notice” has the meaning set forth in Section 9.4(b).
 
“Senior Officer” has the meaning set forth in Section 5.10.
 
“Shared Assets Agreement” means, collectively, (a) that certain Shared
Assets/Use Agreement, dated as of even date herewith, by and among EXCO, EOC and
the Operating Company, as amended, and (b) that certain Shared Assets Agreement,
dated as of even date herewith, by and among the Operating Company, EOC and BG
US Production Company, LLC, a Delaware limited liability company, as amended.
 
“Significant Subsidiary” means, with respect to a Person, a “significant
subsidiary” of such Person as such term is defined in Rule 12b-2 promulgated
under the Exchange Act (or any successor rule or statute), whether or not such
Person is subject to the requirements of the Exchange Act.
 
“Simulated Basis” means the Gross Asset Value of any separate Depletable
Property.
 
“Simulated Depletion” means, with respect to each separate Depletable Property,
a depletion allowance computed in accordance with federal income tax principles
and in the manner specified in Regulation Section 1.704-1(b)(2)(iv)(k)(2).  For
purposes of computing Simulated Depletion with respect to any Depletable
Property, the Simulated Basis of such property shall be deemed to be the Gross
Asset Value of such property, and in no event shall such allowance, in the
aggregate, exceed such Simulated Basis.
 
“Simulated Gain” means with respect to each separate Depletable Property, the
simulated gain as computed in accordance with Regulation Section
1.704-1(b)(2)(iv)(k)(2) (i.e., the excess of the amount realized from the sale
or other disposition of a separate Depletable Property over the Gross Asset
Value of such property).  If the Gross Asset Value of any property the sale of
which would result in Simulated Gain is increased as provided in this Agreement,
the amount of such adjustment shall be taken into account as gain from the
disposition of such property for purposes of computing Simulated Gain.
 
“Simulated Loss” means with respect to each separate Depletable Property, the
simulated loss as computed in accordance with Regulation Section
1.704-1(b)(2)(iv)(k)(2) (i.e., the excess of the Gross Asset Value of a separate
Depletable Property over the amount realized from the sale or other disposition
of such property).  If the Gross Asset Value of any property the sale of which
would result in Simulated Loss is decreased as provided in this Agreement, the
amount of such adjustment shall be taken into account as loss from the
disposition of such property for purposes of computing Simulated Loss.
 
“Special Committee” has the meaning set forth in Section 5.7(b).
 
“Special Meeting” has the meaning set forth in Section 5.10.
 
“Subscribing Member” has the meaning set forth in Section 9.6(d).
 
 
 
75

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, with respect to any Person at any date, any other Person of
which the parent, directly or indirectly, owns Equity Interests that (a)
represent more than 50% of the total number of outstanding common or other
residual Equity Interests (however denominated) of such Person, (b) represent
more than 50% of the total voting power of all outstanding Equity Interests of
such Person which are entitled to vote in the election of directors, managers or
other Persons performing similar functions for and on behalf of such Person, (c)
are entitled to more than 50% of the dividends paid and other distributions made
by such Person prior to liquidation or (d) are entitled to more than 50% of the
assets of such Person or proceeds from the sale thereof upon liquidation;
provided, for purposes of this Agreement (except where specifically stated
otherwise), each member of the Partnership Group shall be deemed to be a
Subsidiary of the Company.
 
“Substitute Member” means any Transferee that has been admitted as a Member of
the Company pursuant to Section 9.10(c) by virtue of such Transferee receiving
all or a portion of a Member’s Units from a Member.
 
“Tag-Along Notice” has the meaning set forth in Section 9.5(a).
 
“Tag-Along Notice Period” has the meaning set forth in Section 9.5(c).
 
“Tag-Along Response Notice” has the meaning set forth in Section 9.5(c).
 
“Tag-Along Right” has the meaning set forth in Section 9.5(c).
 
“Tag-Along Sale” has the meaning set forth in Section 9.5(a).
 
“Tagging Holder” has the meaning set forth in Section 9.5(a).
 
“Tax Fiscal Year” has the meaning set forth in Section 1.5.
 
“Tax Matter” has the meaning set forth in Section 7.3.
 
“Tax Matters Member” has the meaning set forth in Section 7.3.
 
“Transfer” means any direct or indirect transfer, sale, assignment, exchange,
gift, conveyance or other disposition, and any direct (but, for the avoidance of
doubt, excluding any indirect) pledge or grant of a security interest, in each
case whether voluntary, by operation of law or otherwise of all or any portion
of a Member’s Units (including through a direct or indirect transfer, sale,
assignment, exchange, gift, conveyance or other disposition, but excluding any
indirect pledge of or grant of a security interest in beneficial ownership of
Equity Interests or of Control of any Person which owns or Controls a Member’s
Units, or another Person in any chain of ownership of Equity Interests or chain
of Control of such Person).  Any reference to a Transfer by a Member of Units
will include any direct or indirect transfer, sale, assignment, exchange, gift,
conveyance or other disposition of beneficial ownership of Equity Interests or
of Control of such Member or of another Person in any chain of ownership of
Equity Interests or chain of Control of such Member, including through direct or
indirect transfer, sale, assignment, exchange, gift, conveyance or other
disposition of beneficial ownership of Equity Interests or of Control of one or
more other Persons directly or indirectly Controlling or beneficially owning
 
 
 
76

--------------------------------------------------------------------------------

 
 
any Equity Interests in such Member; provided, that neither (i) a transfer of
securities, or a Change of Control, of the ultimate parent entity of a Member
nor (ii) the pledge or grant of a security interest in one or more other Persons
directly or indirectly Controlling such Member (as opposed to the direct pledge
of or grant of a security interest in such Member’s Units) shall constitute a
“Transfer” of a Member’s Units.  For the avoidance of doubt, the parties
acknowledge that Harbinger Group Inc. is the ultimate parent entity of HGI
Energy for purposes of the definition of “Transfer.”
 
“Transferee” means a Person that acquires all or any portion of a Member’s Units
as a result of a Transfer.
 
“Transferor” means a Person that Transfers all or any portion of such Person’s
Units.
 
“Transferring Member” has the meaning set forth in Section 9.4(a).
 
“Undesignated Director” has the meaning set forth in Section 5.3(a)(iii).
 
“Unilateral Capital Contribution Event” has the meaning set forth in Section
5.14(b).
 
“Unit” has the meaning set forth in Section 3.1(a).
 
“Unit Purchase and Contribution Agreement” means the Unit Purchase and
Contribution Agreement, dated as of November 5, 2012, by and among the EXCO,
EOC, the Operating Company and HGI Energy, as the same may be amended, revised,
supplemented or otherwise modified from time to time.
 
“Unrelated Financing” has the meaning set forth in Section 5.16.
 
“Valuation Firm” means a nationally recognized independent investment banking or
valuation firm with expertise in the oil and gas sector.
 
“Vernon Gathering” means Vernon Gathering, LLC, a Delaware limited liability
company.
 
12.2           Construction.  Whenever the context requires, (a) the gender of
all words used in this Agreement includes the masculine, feminine, and neuter
and (b) terms “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement, and such words do not refer to the Act or any particular
section, clause or provision of this Agreement.  All references to a Person
include such Person’s successors and, except as otherwise set forth in this
Agreement, permitted assigns.  All references to Articles and Sections refer to
articles and sections of this Agreement, and all references to Exhibits are to
exhibits attached hereto, each of which is made a part hereof for all
purposes.  The use herein of the word “include” or “including,” when following
any general statement, term or matter, will not be construed to limit such
statement, term or matter to the specific items or matters set forth following
such word or to similar items or matters, whether or not non-limiting language
(such as “without limitation” or “but not limited to” or words of similar
import) is used with reference thereto, but rather will be deemed to refer to
all other items or matters that fall within the broadest possible scope of such
general statement, term or matter.  The term “or” is not exclusive.  The
definitions set forth or referred to
 
 
 
77

--------------------------------------------------------------------------------

 
 
in Article XII will apply equally to both the singular and plural forms of the
terms defined and derivative forms of defined terms will have correlative
meanings.  Where any provision in this Agreement refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision will
be applicable whether such action is taken directly or indirectly by such
Person, including actions taken by or on behalf of any Affiliate of such
Person.  All accounting terms used herein and not otherwise defined herein will
have the meanings accorded them in accordance with GAAP and, except as expressly
provided herein, all accounting determinations will be made in accordance with
GAAP.  The parties acknowledge that this Agreement has been negotiated by such
parties with the benefit of counsel and, accordingly, any principle of law that
provides that any ambiguity in a contract or agreement shall be construed
against the party that drafted such contract or agreement shall be disregarded
and is expressly waived by all of the parties hereto.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1         Notices.
 
(a)           Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by (a) three (3)
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid (b) one (1) Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, (c) on the date of delivery if delivered personally, or (d) if by
facsimile, upon written confirmation of receipt by facsimile, in each case to
the intended recipient as set forth below.  All notices, requests and consents
to be sent to a Member must be sent to or made at the address given for that
Member on Exhibit A, or such other address as that Member may specify by notice
to the other Members.  Any notice, request or consent to the Company or the
Board must be given to the Board or, if appointed, the secretary of the Company
at the Company’s principal executive offices.  Whenever any notice is required
to be given by Law or this Agreement, a written waiver thereof, signed by the
Person entitled to notice, whether before or after the time stated therein,
shall be deemed equivalent to the giving of such notice.
 
(b)           The terms “in writing,” “written communications,” “written notice”
and words of similar import shall be deemed satisfied under this Agreement by
use of e-mail and other forms of electronic communication.
 
13.2         Confidential Information.
 
(a)           No Member, Director or Officer shall, and each Member shall cause
its Affiliates not to, disclose (except to such Member’s, Director’s or
Officer’s attorneys, accountants and representatives who agree to keep such
information confidential or are bound by fiduciary or other existing obligations
of confidentiality), to any third party, either during his or its association
with the Company or thereafter, any Confidential Information of which a Member,
Director or Officer is or becomes aware.  Each Member, Director and Officer in
possession of Confidential Information shall, and each Member
 
 
 
78

--------------------------------------------------------------------------------

 
 
shall cause its Affiliates that are in possession of Confidential Information
to, take all appropriate steps to safeguard such information and to protect it
against disclosure, misuse, espionage, loss and theft.  Notwithstanding the
above, a Member, Director or Officer may disclose Confidential Information to
its Affiliates who are made aware of the provisions of this Section 13.2 or to
the extent (a) the disclosure is necessary for the Member, Director, Officer
and/or the Company’s agents, representatives, and advisors to fulfill their
duties to the Company pursuant to this Agreement and/or other written
agreements, (b) the disclosure is required by Law, Governmental Authority or the
rules of any securities exchange on which securities of the Member or any of its
Affiliates is listed (including information required in any filings under the
Exchange Act, or the Securities Act in connection with any securities
offerings), or (c) such disclosure is made to a Person in connection with a
proposed Transfer permitted by this Agreement who has signed an agreement
imposing upon such Person restrictions on use and disclosure of the Confidential
Information.  No Member shall, and each Member shall cause its Affiliates not
to, make or issue any press release or public announcement with respect to the
Company or the Partnership Group without the prior written approval of each
other Member, unless required by Law, Governmental Authority or the rules of any
securities exchange on which securities of the Company or any of its
Subsidiaries are listed, in which case the Member issuing such press release or
public announcement shall provide written notice and a copy of such required
press release or public announcement to each other Member not less than two (2)
Business Days prior to the date of such press release or public announcement;
provided, further, that the Harbinger Member, the EXCO Member and their
respective Affiliates and authorized representatives shall be permitted to
disclose such information regarding such Member’s investment in the Company and
its Subsidiaries, the financial performance of the Company and its Subsidiaries,
operations of the Company and its Subsidiaries and such other information
relevant to such Member’s investment in the Company (but excluding any
information concerning the other Members that is not in the public domain and
excluding any trade secrets or other proprietary information relating to
intellectual property of the Company or another Member) to the equityholders and
prospective investors of such Member and its Affiliates who are under duties or
obligations of confidentiality.
 
(b)           For so long as Article XI remains in effect, each Member shall
implement reasonable procedures to restrict the access of any Restricted Person
of such Member to Confidential Information provided to such Member pursuant to
Article XI.
 
13.3         Entire Agreement.  This Agreement and the letter agreement among
the Harbinger Member and the EXCO Member entered into substantially concurrently
herewith constitute the entire agreement among the Members relating to the
Company and supersedes all prior contracts or agreements with respect to the
Company and the matters addressed or governed hereby, whether oral or written.
 
13.4         Effect of Waiver or Consent.  A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations hereunder or with respect to the Company is not a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person hereunder or
with respect to the Company.  Failure on the part of a Person to complain of any
act
 
 
 
79

--------------------------------------------------------------------------------

 
 
of any Person or to declare any Person in default hereunder or with respect to
the Company, irrespective of how long that failure continues, does not
constitute a waiver by that Person of its rights with respect to that default
until the applicable statute-of-limitations period has run.
 
13.5         Amendment or Modification.  Except for amendments authorized by
Section 2.1 or as otherwise provided in the immediately succeeding sentence,
this Agreement and any provision hereof may be amended, waived (except as
otherwise provided herein), or modified from time to time only by a written
instrument signed by Members holding 80% or more of the outstanding Units;
provided, that any amendment, waiver or modification of any provision that would
disproportionately affect a Member as compared to all other Members shall
require the consent of such Member.  Notwithstanding the foregoing, in addition
to other amendments authorized herein, amendments may be made to this Agreement
from time to time by the Board, without the consent of any Member, (i) to
correct any typographical or similar ministerial errors, (ii) to delete, modify
or add any provision of this Agreement required to be so deleted, modified or
added by, or for compliance with, applicable Law or the interpretation thereof,
(iii) to cure any mistake or ambiguity, to correct or supplement any provision
herein which may be inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement that are not inconsistent with the provisions of this Agreement, (iv)
to reflect any changes to Exhibit A necessary to make the information thereon
complete and accurate as of the date of such amendment and (v) to reflect the
creation or issuance of Additional Units in accordance with Sections 3.1, 3.6,
5.4 and 5.7.
 
13.6         Binding Effect.  Subject to the restrictions on Transfers set forth
in this Agreement, this Agreement is binding on and shall inure to the benefit
of the Members and their respective heirs, legal representatives, successors and
permitted assigns and all other Persons hereafter holding, having or receiving
an interest in the Company, whether as Transferees, Substitute Members or
otherwise. The terms and provisions of this Agreement are intended solely for
the benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other Person.
 
13.7         Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Delaware, without regard
to the principles of conflicts of law (whether of the State of Delaware or
otherwise) that would result in the application of the laws of any other
jurisdiction.  In the event of a direct conflict between the provisions of this
Agreement and any provision of the Delaware Certificate or any mandatory
provision of the Act, the applicable provision of the Delaware Certificate or
the Act shall control.
 
13.8         Consent to Jurisdiction and Service of Process; Appointment of
Agent for Service of Process.  EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN
WILMINGTON, DELAWARE OR DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH
ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL
BE LITIGATED IN SUCH COURTS.  EACH PARTY (i) CONSENTS TO SUBMIT
 
 
 
80

--------------------------------------------------------------------------------

 
 
ITSELF TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR
PROCEEDINGS, (ii) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
AND (iii) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY
COURT OTHER THAN SUCH COURTS.  EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND
IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR
PROCEEDINGS.  A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL BE
MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE
PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE
VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY A PARTY REFUSES TO
ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY
REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.
 
13.9         Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING
ESTABLISHED.  EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH
BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER
PARTIES.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION
CONTEMPLATED HEREBY.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAYBE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
 
 
81

--------------------------------------------------------------------------------

 
 
 
13.10           Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
 
13.11           Waiver of Certain Rights.  Each Member irrevocably waives any
right it may have to demand any distributions or withdrawal of property from the
Company except as provided herein or to maintain any action for dissolution
(whether pursuant to Section 18-802 of the Act or otherwise) of the Company or
for partition of the property of the Company and confirms that such waivers are
a material term of this Agreement.
 
13.12           Notice to Members of Provisions.  By executing this Agreement,
each Member acknowledges that it has actual notice of (a) all of the provisions
hereof (including the restrictions on the transfer set forth in Article IX) and
(b) all of the provisions of the Delaware Certificate.
 
13.13           Counterparts.  This Agreement may be executed in multiple
counterparts, any of which may be delivered via facsimile or PDF, with the same
effect as if all signing parties had signed the same document.  All counterparts
shall be construed together and constitute the same instrument.
 
13.14           Headings.  The headings used in this Agreement are for the
purpose of reference only and will not otherwise affect the meaning or
interpretation of any provision of this Agreement.
 
13.15           Remedies.  The Company and the Members shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement (including costs of
enforcement) and to exercise any and all other rights existing in their
favor.  The parties hereto agree and acknowledge that money damages may not be
an adequate remedy for any breach of the provisions of this Agreement and that
the Company or any Member may in its or his sole discretion apply to any court
of law or equity of competent jurisdiction for specific performance or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation or threatened violation of the provisions of this
Agreement.  In addition, any successful Member is entitled to costs related to
enforcing this Agreement, including reasonable and documented attorneys’ fees
and court costs.  THE PARTIES WAIVE ANY AND ALL RIGHTS, CLAIMS OR CAUSES OF
ACTION AGAINST ONE ANOTHER ARISING UNDER THIS AGREEMENT FOR ANY LOST PROFITS,
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL,
REMOTE OR SPECULATIVE DAMAGES; PROVIDED, HOWEVER, THAT A PARTY MAY RECOVER FROM
ANY OTHER PARTY ALL COSTS, EXPENSES OR DAMAGES, INCLUDING LOST PROFITS,
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL,
REMOTE OR SPECULATIVE DAMAGES PAID OR OWED TO ANY THIRD PERSON FOR WHICH SUCH
PARTY HAS A RIGHT TO RECOVER FROM SUCH OTHER PARTY UNDER THE TERMS HEREOF.
 
 
 
82

--------------------------------------------------------------------------------

 
 
 
13.16           Severability.  To the maximum extent permitted under applicable
Law, each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable Law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
 
[Separate Signature Page Attached]
 



 
83

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the Closing
Date.
 

 
EXCO Holding MLP, Inc.
                       
By:
/s/ William L. Boeing
     
Name:
William L. Boeing
     
Title:
Vice President, General Counsel and Secretary
                       
HGI Energy Holdings, LLC
             
By:
/s/ Ehsan Zargar
     
Name:
Ehsan Zargar
     
Title:
Vice President, Counsel and Corporate Secretary
 

 
 
 
 
 
 
Signature Page to
Amended and Restated Limited Liability Company Agreement
of EXCO/HGI GP, LLC
 

--------------------------------------------------------------------------------